 

Exhibit 10.1

 

Execution Version

 

AMENDMENT NO. 3 TO CREDIT AGREEMENT

 

AMENDMENT NO. 3 dated as of March 25, 2020 (this “Amendment”), to the Credit
Agreement, dated as of October 30, 2017 (as amended, modified, extended,
restated, replaced, or supplemented from time to time in accordance with its
terms prior to the date hereof, the “Credit Agreement”), among MEDNAX, INC., a
Florida corporation (the “Borrower”), the Guarantors party thereto, the Lenders
and JPMORGAN CHASE BANK, N.A., as administrative agent (the “Administrative
Agent”), by and among the Borrower, the Guarantors, the Lenders party hereto and
the Administrative Agent. Terms defined in the Amended Credit Agreement (as
defined below) and used herein shall have the meanings given to them in the
Amended Credit Agreement unless otherwise defined herein.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested certain amendments to the Credit Agreement;

 

WHEREAS, the Administrative Agent, the Borrower and the Lenders party hereto,
constituting at least the Required Lenders, are willing to so agree pursuant to
Section 9.1 of the Credit Agreement, subject to the terms and conditions set
forth in this Amendment; and

 

WHEREAS, JPMorgan Chase Bank, N.A. is acting as the lead “left” arranger and
bookrunner of this Amendment (in such capacity, the “Amendment No. 3 Lead
Arranger”).

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

ARTICLE I
Required Lender Amendments to Credit Agreement

 

Section 1.1.     The Credit Agreement is, effective as of the Amendment No. 3
Effective Date, hereby amended to delete the stricken text (indicated textually
in the same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the pages attached as Exhibit A
hereto (as amended, the “Amended Credit Agreement”).

 

ARTICLE II     
Conditions to Effectiveness

 

Section 2.1.     Effective Date. This Amendment shall become effective on the
date (the “Amendment No. 3 Effective Date”) on which:

 

(a)     The Administrative Agent shall have received counterparts to this
Amendment duly executed and delivered by the Borrower, each Guarantor, the
Administrative Agent and the Required Lenders.

 

(b)     The Borrower shall have paid all reasonable and documented out-of-pocket
fees and expenses incurred by the Administrative Agent and the Amendment No. 3
Lead Arranger payable pursuant to Section 9.5(a) (including the reasonable and
documented expenses of Cahill Gordon & Reindel LLP, counsel to the
Administrative Agent and the Amendment No. 3 Lead Arranger) for which invoices
have been presented at least two (2) Business Days prior to the Amendment No. 3
Effective Date.

 

 

--------------------------------------------------------------------------------

 

 

(c)     The Administrative Agent shall have received customary evidence of
authorization of the transactions described herein, valid organization and good
standing (or applicable equivalent) in the jurisdiction of incorporation with
respect to the Borrower, and an officer’s certificate related thereto (which
shall include an incumbency certificate), substantially in the form delivered on
the Closing Date pursuant to Section 4.1(b) of the Credit Agreement.

 

(d)     The Administrative Agent shall have received the opinion or opinions
(including, if requested by the Administrative Agent, local counsel opinions) of
counsel for the Borrower dated as of the Closing Date and addressed to the
Administrative Agent and the Lenders in form and substance reasonably
satisfactory to the Administrative Agent.

 

(e)     (i) The representations and warranties of each Credit Party set forth in
Section 3 below are true and correct on and as of the Amendment No. 3 Effective
Date and (ii) as of the date hereof, no Default or Event of Default has occurred
and is continuing.

 

(f)     The Administrative Agent shall have received a certificate signed by the
President, a Vice President or a Financial Officer of the Borrower certifying as
to the satisfaction of the condition set forth in paragraph (e) of this Section
2.1 as of the Amendment No. 3 Effective Date.

 

(g)     To the extent reasonably requested by the Administrative Agent, and in
such case reasonably satisfactory to the Administrative Agent, either (i) such
affidavits relative to the execution and delivery of any Credit Document as
required to support the determination that no Florida documentary stamp taxes
are required to be paid or (ii) evidence of payment by the Borrower of any
Florida documentary stamp taxes applicable to the execution and delivery of the
Credit Documents.

 

(h)     At least three (3) Business Days prior to the Amendment No. 3 Effective
Date, to the extent reasonably requested in writing by the Administrative Agent
at least ten (10) Business Days prior to the Amendment No. 3 Effective Date, the
Administrative Agent shall have received such information reasonably requested
by the Lenders in connection with applicable “know your customer” rules and
regulations, including the PATRIOT Act.

 

ARTICLE III

Representation and Warranties 

 

Section 3.1.     The Borrower hereby represents and warrants as of the Amendment
No. 3 Effective Date that this Amendment has been, or when executed and
delivered will be, duly executed and delivered by the Borrower. Neither the
execution and delivery of this Amendment, nor the consummation of the
transactions herein contemplated, nor performance of and compliance with the
terms and provisions herein and thereof, by the Borrower will (a) violate in any
material respect any Requirement of Law (except those as to which waivers or
consents have been obtained), (b) conflict with, result in a breach of or
constitute a default under (i) the articles of incorporation, bylaws, articles
of organization, operating agreement or other organization documents of the
Credit Parties or (ii) any Material Contract to which such Person is a party or
by which any of its properties may be bound or any material approval or material
consent from any Governmental Authority relating to such Person (except those as
to which waivers or consents have been obtained) which conflict, breach or
default in any such case in this clause (ii) could reasonably be expected to
have a Material Adverse Effect, or (c) result in, or require, the creation or
imposition of any Lien on any Credit Party’s properties or revenues pursuant to
any Requirement of Law, the articles of incorporation, bylaws, articles of
organization, operating agreement or other organization documents of such Credit
Party or Contractual Obligation other than the Liens arising under or
contemplated in connection with the Credit Documents or Permitted Liens.

 

-2-

--------------------------------------------------------------------------------

 

 

Section 3.2.     The representations and warranties contained in Article III of
the Amended Credit Agreement (A) with respect to representations and warranties
that contain a materiality qualification, are true and correct and (B) with
respect to representations and warranties that do not contain a materiality
qualification, are true and correct in all material respects, in each case as of
the Amendment No. 3 Effective Date as if made on and as of such date except for
any representation or warranty made as of an earlier date, which representation
and warranty shall remain true and correct (subject to the applicable
materiality threshold in the preceding clauses (A) or (B)) as of such earlier
date.

 

ARTICLE IV
Miscellaneous

 

Section 4.1.     Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.

 

Section 4.2.     Reaffirmation. Each of the undersigned Guarantors (each, a
“Reaffirming Party”) hereby acknowledges the Amendment and the transactions
contemplated thereby. Each Reaffirming Party hereby reaffirms all obligations
and liabilities of such Reaffirming Party under the Credit Documents to which it
is a party, as such obligations and liabilities have been amended by this
Amendment, and confirms that such obligations and liabilities shall continue to
be in full force and effect and shall continue to apply to the Amended Credit
Agreement and each other Credit Document.

 

Section 4.3.     Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS CONFLICTS OF LAW
PRINCIPLES THAT WOULD CAUSE THE LAW OF ANOTHER JURISDICTION TO APPLY (OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

Section 4.4.     Jury Waiver. EACH PARTY TO THIS AMENDMENT HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER THIS AMENDMENT OR IN ANY WAY CONNECTED WITH OR RELATED TO
THIS AMENDMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AMENDMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION 4.4 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

Section 4.5.     Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

-3-

--------------------------------------------------------------------------------

 

 

Section 4.6.     Effect of Amendment. On and after the Amendment No. 3 Effective
Date, each reference to the Credit Agreement in any Credit Document (including
to any Exhibit or Schedule attached thereto) shall be deemed to be a reference
to the Credit Agreement as amended by this Amendment. Except as expressly set
forth in this Amendment, nothing herein shall be deemed to entitle any Credit
Party to a consent to, or a waiver, amendment, modification or other change of,
any of the terms, conditions, obligations, covenants or agreements contained in
the Credit Agreement as in effect immediately prior to the Amendment No. 3
Effective Date or any other Credit Document in similar or different
circumstances. This Amendment shall constitute a “Credit Document” for all
purposes of the Credit Agreement and the other Credit Documents.

 

 [Remainder of this page intentionally left blank]

 

 

 

 

 

 

 

-4-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
above written.

 

BORROWER:  

MEDNAX, INC.,

a Florida Corporation

 

 

By:/s/ Dominic J. Andreano               

Name: Dominic J. Andreano

Title:   Executive Vice President, General Counsel and

 Secretary

    GUARANTORS:  

1500 CONCORD TERRACE, LLC

 

ALASKA NEONATOLOGY ASSOCIATES, INC.

 

AMERICAN ANESTHESIOLOGY ASSOCIATES OF FLORIDA, INC.

 

AMERICAN ANESTHESIOLOGY ASSOCIATES OF GEORGIA, LLC

 

AMERICAN ANESTHESIOLOGY ASSOCIATES OF ILLINOIS, S.C.

 

AMERICAN ANESTHESIOLOGY ASSOCIATES OF MICHIGAN, P.C.

 

AMERICAN ANESTHESIOLOGY ASSOCIATES OF VIRGINIA, INC.

 

AMERICAN ANESTHESIOLOGY GROUP OF MICHIGAN, P.C.

 

AMERICAN ANESTHESIOLOGY GROUP OF TENNESSEE, P.C.

 

AMERICAN ANESTHESIOLOGY, INC.

 

AMERICAN ANESTHESIOLOGY OF FLORIDA, INC.

 

AMERICAN ANESTHESIOLOGY OF GEORGIA, LLC

 

 

By: /s/ Dominic J. Andreano               

Name: Dominic J. Andreano

Title: Attorney-in-Fact

                       

 

 

[Signature Page to Mednax Amendment No. 3]

 

 

--------------------------------------------------------------------------------

 

 

 

AMERICAN ANESTHESIOLOGY OF ILLINOIS, LLC

 

AMERICAN ANESTHESIOLOGY OF MARYLAND, P.C.

 

AMERICAN ANESTHESIOLOGY OF MICHIGAN, P.C.

 

AMERICAN ANESTHESIOLOGY OF MINNESOTA, P.A.

 

AMERICAN ANESTHESIOLOGY OF NAPLES, INC.

 

AMERICAN ANESTHESIOLOGY OF NEW JERSEY, P.C.

 

AMERICAN ANESTHESIOLOGY OF NEW YORK, P.C.

 

AMERICAN ANESTHESIOLOGY OF NORTH CAROLINA, PLLC

 

AMERICAN ANESTHESIOLOGY OF SOUTH CAROLINA, LLC

 

AMERICAN ANESTHESIOLOGY OF SYRACUSE, P.C.

 

AMERICAN ANESTHESIOLOGY OF TENNESSEE, P.C.

 

AMERICAN ANESTHESIOLOGY OF TEXAS, INC.

 

AMERICAN ANESTHESIOLOGY OF THE SOUTHEAST, PLLC

 

AMERICAN ANESTHESIOLOGY OF VIRGINIA, P.C.

 

AMERICAN ANESTHESIOLOGY SERVICES OF FLORIDA, INC.

 

AMERICAN RADIOLOGY, LLC

 

ANESTHESIA AND PAIN MANAGEMENT GROUP, LLC

 

 

By: /s/ Dominic J. Andreano               

Name: Dominic J. Andreano

Title: Attorney-in-Fact

 

 

 

[Signature Page to Amendment No. 3]

 

 

--------------------------------------------------------------------------------

 

 

 

ANESTHESIOLOGY CONSULTANTS OF SOUTH CAROLINA, PLLC

 

AUGUSTA NEONATOLOGY ASSOCIATES, P.C.

 

AUSTIN ANESTHESIOLOGY GROUP, PLLC

 

BURLINGTON ANESTHESIA ASSOCIATES, P.A.

 

CENTRAL OKLAHOMA NEONATOLOGY ASSOCIATES, INC.

 

COMMUNITY RADIOLOGY PROVIDERS, LLC

 

CRITICAL CARE AND ANESTHESIA CONSULTANTS OF NEW JERSEY, LLC

 

CRITICAL HEALTH SYSTEMS, INC.

 

GEORGIA PERIOPERATIVE CONSULTANTS, L.L.C.

 

HEALTH NETWORK MANAGEMENT, L.L.C.

 

HORIZON ANESTHESIA, PLLC

 

INFINITY MANAGEMENT, LLC

 

JEFFERSON RADIOLOGY, P.C.

 

KEYSTONE GROUP, LLC

 

MAGELLA MEDICAL ASSOCIATES BILLING, INC.

 

MAGELLA MEDICAL ASSOCIATES MIDWEST, P.C.

 

MAGELLA MEDICAL ASSOCIATES OF GEORGIA, P.C.

 

 

By: /s/ Dominic J. Andreano               

Name: Dominic J. Andreano

Title: Attorney-in-Fact

 

 

 

[Signature Page to Amendment No. 3]

 

 

--------------------------------------------------------------------------------

 

 

 

MAGELLA MEDICAL GROUP, INC.

 

MEDNAX RADIOLOGY OF TEXAS, INC.

 

MEDNAX SERVICES, INC.

 

MOUNTAIN STATES NEONATOLOGY, INC.

 

MSI CONSULTING SERVICES, LLC

 

NEONATAL SPECIALISTS, LTD.

 

NEONATOLOGY ASSOCIATES OF ATLANTA, P.C.

 

NIGHTHAWK RADIOLOGY SERVICES, LLC

 

NORTHWEST NEWBORN SPECIALISTS, P.C.

 

OBSTETRICS AND PEDIATRICS SUBSPECIALTY GROUP OF KANSAS AND MISSOURI, P.A.

 

OBSTETRIX MEDICAL GROUP OF ARIZONA, P.C.

 

OBSTETRIX MEDICAL GROUP OF ATLANTA, LLC

 

OBSTETRIX MEDICAL GROUP OF CALIFORNIA, A PROFESSIONAL CORPORATION

 

OBSTETRIX MEDICAL GROUP OF COASTAL CAROLINA, PLLC

 

OBSTETRIX MEDICAL GROUP OF COLORADO, P.C.

 

OBSTETRIX MEDICAL GROUP OF INDIANA, P.C.

 

OBSTETRIX MEDICAL GROUP OF NEW JERSEY, P.C.

 

 

By: /s/ Dominic J. Andreano               

Name: Dominic J. Andreano

Title: Attorney-in-Fact

 

 

 

[Signature Page to Amendment No. 3]

 

 

--------------------------------------------------------------------------------

 

 

 

OBSTETRIX MEDICAL GROUP OF PHOENIX, P.C.

 

OBSTETRIX MEDICAL GROUP OF SACRAMENTO, P.C.

 

OBSTETRIX MEDICAL GROUP OF TEXAS BILLING, INC.

 

OBSTETRIX MEDICAL GROUP OF THE CENTRAL COAST, PROFESSIONAL CORPORATION

 

OBSTETRIX MEDICAL GROUP OF UTAH, P.C.

 

OBSTETRIX MEDICAL GROUP OF WASHINGTON, INC., P.S.

 

OZARK NEONATAL ASSOCIATES, INC.

 

PAIN CENTERS OF CHICAGO, LLC

 

PEDIATRIX CARDIOLOGY OF NEW MEXICO, P.C.

 

PEDIATRIX CARDIOLOGY OF ORANGE COUNTY, P.C.

 

PEDIATRIX CARDIOLOGY OF SPRINGFIELD, P.C.

 

PEDIATRIX CARDIOLOGY OF WASHINGTON, P.C.

 

PEDIATRIX EMERGENT AND CRITICAL CARE SERVICES, LLC

 

PEDIATRIX INTERNATIONAL, INC.

 

PEDIATRIX MEDICAL GROUP, INC. (FL)

 

PEDIATRIX MEDICAL GROUP, INC. (UT)

 

PEDIATRIX MEDICAL GROUP NEONATOLOGY AND PEDIATRIC INTENSIVE CARE SPECIALISTS OF
NEW YORK, P.C.

 

PEDIATRIX MEDICAL GROUP OF ARKANSAS, P.A.

 

 

 

By: /s/ Dominic J. Andreano               

Name: Dominic J. Andreano

Title: Attorney-in-Fact

 

 

 

[Signature Page to Amendment No. 3]

 

 

--------------------------------------------------------------------------------

 

 

 

PEDIATRIX MEDICAL GROUP OF CALIFORNIA, A PROFESSIONAL CORPORATION

 

PEDIATRIX MEDICAL GROUP OF COLORADO, P.C.

 

PEDIATRIX MEDICAL GROUP OF FLORIDA, INC.

 

PEDIATRIX MEDICAL GROUP OF GEORGIA, P.C.

 

PEDIATRIX MEDICAL GROUP OF ILLINOIS, P.C.

 

PEDIATRIX MEDICAL GROUP OF INDIANA, P.C.

 

PEDIATRIX MEDICAL GROUP OF KANSAS, P.A.

 

PEDIATRIX MEDICAL GROUP OF KENTUCKY, P.S.C.

 

PEDIATRIX MEDICAL GROUP OF LOUISIANA, L.L.C.

 

PEDIATRIX MEDICAL GROUP OF MICHIGAN, P.C.

 

PEDIATRIX MEDICAL GROUP OF MISSISSIPPI, INC.

 

PEDIATRIX MEDICAL GROUP OF MISSOURI, P.C.

 

PEDIATRIX MEDICAL GROUP OF MONTANA, P.C.

 

PEDIATRIX MEDICAL GROUP OF NEW MEXICO, P.C.

 

PEDIATRIX MEDICAL GROUP OF NORTH CAROLINA, P.C.

 

PEDIATRIX MEDICAL GROUP OF OHIO CORP.

 

PEDIATRIX MEDICAL GROUP OF OKLAHOMA, P.C.

 

PEDIATRIX MEDICAL GROUP OF PENNSYLVANIA, P.C.

 

PEDIATRIX MEDICAL GROUP OF SOUTH CAROLINA, P.A.

 

 

By: /s/ Dominic J. Andreano               

Name: Dominic J. Andreano

Title: Attorney-in-Fact

 

 

 

[Signature Page to Amendment No. 3]

 

 

--------------------------------------------------------------------------------

 

 

 

PEDIATRIX MEDICAL GROUP OF TENNESSEE, P.C.

 

PEDIATRIX MEDICAL GROUP OF TEXAS BILLING, INC.

 

PEDIATRIX MEDICAL GROUP OF THE MID-ATLANTIC, P.C.

 

PEDIATRIX MEDICAL GROUP OF WASHINGTON, INC., P.S.

 

PEDIATRIX MEDICAL GROUP, P.A.

 

PEDIATRIX MEDICAL GROUP, P.C. (VA)

 

PEDIATRIX MEDICAL GROUP, P.C. (WV)

 

PEDIATRIX MEDICAL SERVICES, INC.

 

PEDIATRIX NEWBORN HEARING SCREEN, LLC

 

PEDIATRIX OF MARYLAND, P.A.

 

PICKERT MEDICAL GROUP, P.C.

 

PIEDMONT ANESTHESIA ASSOCIATES, L.L.C.

 

PMG CARDIOLOGY, INC.

 

PMGSC, P.A.

 

POKROY MEDICAL GROUP OF NEVADA, LTD.

 

QUANTUM CLINICAL NAVIGATION SYSTEM, LLC

 

RADIOLOGY ALLIANCE, P.C.

 

RADIOLOGY ASSOCIATES OF SOUTH FLORIDA, LLC

 

RADIOLOGY SPECIALISTS, LTD. (MARASSO/MILLER)

 

SOUTHEAST ANESTHESIOLOGY CONSULTANTS, PLLC

 

 

 

By: /s/ Dominic J. Andreano               

Name: Dominic J. Andreano

Title: Attorney-in-Fact

 

 

 

[Signature Page to Amendment No. 3]

 

 

--------------------------------------------------------------------------------

 

 

 

SOUTHEAST ANESTHESIOLOGY CONSULTANTS OF VIRGINIA, PLLC

 

SPECIALTY MRI, LLC

 

SUMMIT ANESTHESIA ASSOCIATES, P.A.

 

SYNERGY RADIOLOGY ASSOCIATES, PLLC

 

SYNTHESIS HEALTHCARE MANAGEMENT, LLC

 

TEXAS NEWBORN SERVICES, INC.

 

THE SURGICAL GROUP OF MIAMI, LLC

 

VIRTUAL RADIOLOGIC CORPORATION

 

VIRTUAL RADIOLOGIC PROFESSIONALS, LLC

 

VIRTUAL RADIOLOGIC PROFESSIONALS OF CALIFORNIA, P.A

 

VIRTUAL RADIOLOGIC PROFESSIONALS OF ILLINOIS, S.C.

 

VIRTUAL RADIOLOGIC PROFESSIONALS OF MICHIGAN, P.C.

 

VIRTUAL RADIOLOGIC PROFESSIONALS OF MINNESOTA, P.A.

 

VIRTUAL RADIOLOGIC PROFESSIONALS OF NEW JERSEY, P.A.

 

VIRTUAL RADIOLOGIC PROFESSIONALS OF NEW YORK, P.A.

 

VIRTUAL RADIOLOGIC PROFESSIONALS OF TEXAS, P.A.

 

WESTCHESTER ANESTHESIOLOGISTS, P.C.

 

 

By: /s/ Dominic J. Andreano               

Name: Dominic J. Andreano

Title: Attorney-in-Fact

 

 

 

[Signature Page to Amendment No. 3]

 

 

--------------------------------------------------------------------------------

 

 

 

JPMORGAN CHASE BANK, N.A.,
    as a Lender, an Issuing Lender and as Administrative Agent

 

By:     /s/ Philip VanFossan     

Name: Philip VanFossan

Title: Executive Director     

 

 

 

 

 

 

 

 

[Signature Page to Amendment No. 3]

 

 

--------------------------------------------------------------------------------

 

 

 

Bank of America, N.A.,
   as a Lender

 

By:     /s/ Joseph L. Corah     

Name: Joseph L. Corah

Title: Director

 

 

 

 

 

 

 

 

[Signature Page to Amendment No. 3]

 

 

--------------------------------------------------------------------------------

 

 

 

BBVA USA, an Alabama banking corporation,
   as a Lender

 

By:     /s/ Heather Allen                 
           Name: Heather Allen
           Title:  Senior Vice President  

 

 

 

 

 

 

 

 

 

[Signature Page to Amendment No. 3]

 

 

--------------------------------------------------------------------------------

 

 

 

Fifth Third Bank, National Association,
   as a Lender

 

By:     /s/ Tamara M. Dowd          

Name: Tamara M. Dowd

Title: Director

 

 

 

 

 

 

 

 

[Signature Page to Amendment No. 3]

 

 

--------------------------------------------------------------------------------

 

 

 

MUFG BANK, LTD.,
   as a Lender

 

By:     /s/ Kevin Wood          

Name: Kevin Wood

Title: Director

 

 

 

 

 

 

 

 

[Signature Page to Amendment No. 3]

 

 

--------------------------------------------------------------------------------

 

 

 

PNC Bank,
   as a Lender

 

By:     /s/ Rebekah Herman     

Name: Rebekah Herman

Title: Senior Vice President

 

 

 

 

 

 

 

 

[Signature Page to Amendment No. 3]

 

 

--------------------------------------------------------------------------------

 

 

 

Truist Bank, formerly known as Branch Banking and Trust Company,
   as a Lender

 

By:     /s/ Max N.Greer III          

Name: Max N. Greer

Title: Senior Vice President

 

 

 

 

 

 

 

 

[Signature Page to Amendment No. 3]

 

 

--------------------------------------------------------------------------------

 

 

 

Truist Bank, formerly known as SunTrust Bank,
   as a Lender

 

By:     /s/ Max N.Greer III          

Name: Max N. Greer

Title: Senior Vice President

 

 

 

 

 

 

 

 

[Signature Page to Amendment No. 3]

 

 

--------------------------------------------------------------------------------

 

 

 

Regions Bank,
   as a Lender

 

By:     /s/ Ned Spitzer               

Name: Ned Spitzer

Title: Managing Director

 

 

 

 

 

 

 

 

[Signature Page to Amendment No. 3]

 

 

--------------------------------------------------------------------------------

 

 

 

SYNOVUS,
   as a Lender

 

 

By:     /s/ Michael Sawicki          

Name: Michael Sawicki

Title: Director

 

 

 

 

 

 

 

 

[Signature Page to Amendment No. 3]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A TO AMENDMENT NO. 3

 

--------------------------------------------------------------------------------

 

$1,200,000,000

CREDIT AGREEMENT
Dated as of October 30, 2017,

as amended by Amendment No. 1 to Credit Agreement, dated as of November 21, 2018
and2018, as further amended by Amendment No. 2 to Credit Agreement, dated as of
March 28, 2019 and as further amended by Amendment No. 3 to Credit Agreement,
dated as of March 25, 2020


among

MEDNAX, INC.,
as Borrower,

CERTAIN DOMESTIC SUBSIDIARIES OF THE BORROWER
FROM TIME TO TIME PARTY HERETO,
as Guarantors,

THE LENDERS PARTY HERETO,

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

 

JPMORGAN CHASE BANK, N.A.,

BANK OF AMERICA, N.A.,

BBVA COMPASS,

FIFTH THIRD BANK,

MIZUHO BANK, LTD.,

MUFG BANK, LTD.,

PNC BANK, NATIONAL ASSOCIATION

SUNTRUST BANK 

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agents,

BB&T,

REGIONS BANK

and

U.S. BANK NATIONAL ASSOCIATION,
as Senior Documentation Agents,

and

 

JPMORGAN CHASE BANK, N.A.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

BBVA COMPASS,

FIFTH THIRD BANK,
MIZUHO BANK, LTD.,

MUFG BANK, LTD.,

PNC BANK, NATIONAL ASSOCIATION
SUNTRUST ROBINSON HUMPHREY, INC.

and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

   

Page

ARTICLE I

     

DEFINITIONS

     

Section 1.1

Defined Terms

1

Section 1.2

Other Definitional Provisions

29

Section 1.3

Accounting Terms

2930

Section 1.4

Time References

30

Section 1.5

Execution of Documents

30

Section 1.6

Letter of Credit Amounts

3031

Section 1.7

LIBOR Notification

3031

     

ARTICLE II

     

THE LOANS; AMOUNT AND TERMS

     

Section 2.1

Revolving Loans

3031

Section 2.2

[Reserved]

3233

Section 2.3

Letter of Credit Subfacility

3233

Section 2.4

[Reserved]

3536

Section 2.5

Fees

3536

Section 2.6

Revolving Commitment Reductions

3536

Section 2.7

Repayments

3637

Section 2.8

Default Rate and Payment Dates

37

Section 2.9

Conversion Options

3738

Section 2.10

Computation of Interest and Fees; Usury

3738

Section 2.11

Pro Rata Treatment and Payments

3839

Section 2.12

Non-Receipt of Funds by the Administrative Agent

40

Section 2.13

Alternate Rate of Interest

41

Section 2.14

Yield Protection

4142

Section 2.15

Indemnity

43

Section 2.16

Taxes

4344

Section 2.17

Indemnification; Nature of Issuing Lenders’ Duties

4546

Section 2.18

Illegality

4647

Section 2.19

Replacement of Lenders

47

Section 2.20

Cash Collateral

4748

Section 2.21

Defaulting Lenders

4849

Section 2.22

Incremental Facilities

5051

     

ARTICLE III

     

REPRESENTATIONS AND WARRANTIES

     

Section 3.1

Financial Condition

52

Section 3.2

No Material Adverse Effect

5253

Section 3.3

Corporate Existence; Compliance with Law

5253

Section 3.4

Corporate Power; Authorization; Enforceable Obligations

53

Section 3.5

No Legal Bar; No Default

5354

Section 3.6

No Material Litigation

5354

Section 3.7

Investment Company Act; etc.

5354

Section 3.8

Margin Regulations

54

Section 3.9

ERISA

54

 

-i-

--------------------------------------------------------------------------------

 

 

Section 3.10

Environmental Matters

5455

Section 3.11

Use of Proceeds

5556

Section 3.12

Subsidiaries; Joint Ventures; Partnerships

5556

Section 3.13

Ownership

5556

Section 3.14

Taxes

56

Section 3.15

Solvency

5657

Section 3.16

No Burdensome Restrictions

5657

Section 3.17

Brokers’ Fees

5657

Section 3.18

Labor Matters

5657

Section 3.19

Accuracy and Completeness of Information

57

Section 3.20

Material Contracts

5758

Section 3.21

Insurance

5758

Section 3.22

Intellectual Property Matters

5758

Section 3.23

Classification of Senior Indebtedness

5758

Section 3.24

Anti-Corruption Laws and Sanctions

58

Section 3.25

Consent; Governmental Authorizations

58

Section 3.26

Healthcare Representations and Warranties

5859

Section 3.27

Security Interests

60

Section 3.28

EEA Financial Institutions

60

Section 3.29

ERISA

60

     

ARTICLE IV

     

CONDITIONS PRECEDENT

     

Section 4.1

Conditions to Closing Date and Initial Revolving Loans

60

Section 4.2

Conditions to All Extensions of Credit

63

     

ARTICLE V

     

AFFIRMATIVE COVENANTS

     

Section 5.1

Financial Statements

64

Section 5.2

Certificates; Other Information

6465

Section 5.3

Payment of Taxes and Other Obligations

6566

Section 5.4

Conduct of Business and Maintenance of Existence

66

Section 5.5

Maintenance of Property; Insurance

6667

Section 5.6

Books and Records

67

Section 5.7

Notices

67

Section 5.8

Environmental Laws

68

Section 5.9

Financial Covenants

6869

Section 5.10

Additional Guarantors

6970

Section 5.11

Compliance with Law

70

Section 5.12

Further Assurances

70

Section 5.13

Collateral Matters

71

Section 5.14

Consolidated Cash Balance

72

     

ARTICLE VI

     

NEGATIVE COVENANTS

     

Section 6.1

Indebtedness

7172

Section 6.2

Liens

7273

Section 6.3

Nature of Business

7273

Section 6.4

Consolidation, Merger, Sale or Purchase of Assets, etc.

73

 

-ii-

--------------------------------------------------------------------------------

 

 

Section 6.5

Investments and Acquisitions

7475

Section 6.6

Transactions with Affiliates

7475

Section 6.7

Ownership of Subsidiaries; Restrictions

75

Section 6.8

Corporate Changes; Material Contracts

75

Section 6.9

Limitation on Restricted Actions

7576

Section 6.10

Restricted Payments

76

Section 6.11

Amendment of Subordinated Debt

7677

Section 6.12

No Further Negative Pledges

7677

Section 6.13

Restrictions Regarding PMG

77

Section 6.14

Use of Proceeds and Letters of Credit

77

     

ARTICLE VII

     

EVENTS OF DEFAULT

     

Section 7.1

Events of Default

7778

Section 7.2

Acceleration; Remedies

8081

     

ARTICLE VIII

     

THE ADMINISTRATIVE AGENT

     

Section 8.1

Appointment and Authority

8081

Section 8.2

Nature of Duties

81

Section 8.3

Exculpatory Provisions

8182

Section 8.4

Reliance by Administrative Agent

82

Section 8.5

Notice of Default

8283

Section 8.6

Non-Reliance on Administrative Agent and Other Lenders

8283

Section 8.7

Indemnification

83

Section 8.8

Administrative Agent in Its Individual Capacity

83

Section 8.9

Successor Administrative Agent

8384

Section 8.10

Guaranty Matters

8485

Section 8.11

Bank Products

8485

Section 8.12

Withholding Tax

85

     

ARTICLE IX

     

MISCELLANEOUS

     

Section 9.1

Amendments and Waivers

8586

Section 9.2

Notices

8788

Section 9.3

No Waiver; Cumulative Remedies

89

Section 9.4

Survival of Representations and Warranties

89

Section 9.5

Payment of Expenses; Indemnity

8990

Section 9.6

Successors and Assigns; Participations

91

Section 9.7

Right of Setoff; Sharing of Payments

9394

Section 9.8

Table of Contents and Section Headings

9495

Section 9.9

Counterparts; Integration; Effectiveness; Electronic Execution

9495

Section 9.10

Severability

9596

Section 9.11

Integration

9596

Section 9.12

Governing Law

9596

Section 9.13

Consent to Jurisdiction; Service of Process and Venue

9596

Section 9.14

Confidentiality

96

Section 9.15

Acknowledgments

97

Section 9.16

Waivers of Jury Trial

97

 

-iii-

--------------------------------------------------------------------------------

 

 

Section 9.17

Patriot Act Notice

9798

Section 9.18

Resolution of Drafting Ambiguities

9798

Section 9.19

Continuing Agreement

9798

Section 9.20

Lender Consent

98

Section 9.21

Press Releases and Related Matters

98

Section 9.22

Appointment of Borrower

9899

Section 9.23

Certain Waivers, Subordinations and Consents

9899

Section 9.24

No Advisory or Fiduciary Responsibility

99100

Section 9.25

[Reserved]

100

Section 9.26

Release of Liens and Guarantees

100

Section 9.27

Acknowledgement and Consent of Bail-In of EEA Financial Institutions

100101

Section 9.28

Certain ERISA Matters

101

Section 9.29

Acknowledgement Regarding Any Supported QFCs

103

     

ARTICLE X

     

GUARANTY

     

Section 10.1

The Guaranty

102103

Section 10.2

Bankruptcy

102104

Section 10.3

Nature of Liability

103104

Section 10.4

Independent Obligation

103104

Section 10.5

Authorization

103104

Section 10.6

Reliance

103105

Section 10.7

Waiver

103105

Section 10.8

Limitation on Enforcement

104106

Section 10.9

Confirmation of Payment

104106

Section 10.10

Agreements for Contribution

105106

Section 10.11

Keepwell

105106

 

Schedules

     

Schedule 1.1(a)

Investments

Schedule 1.1(b)

Liens

Schedule 1.1(c)

Existing Letters of Credit

Schedule 2.1(a)

Commitment Percentages

Schedule 3.12

Subsidiaries

Schedule 3.18

Labor Matters

Schedule 3.21

Insurance

Schedule 5.12(e)

Post-Closing Deliveries

Schedule 6.1(b)

Indebtedness

   

Exhibits

     

Exhibit 1.1(a)

Form of Account Designation Notice

Exhibit 1.1(b)

Form of Assignment and Assumption

Exhibit 1.1(c)

Form of Joinder Agreement

Exhibit 1.1(d)

Form of Notice of Borrowing

Exhibit 1.1(e)

Form of Notice of Conversion/Extension

Exhibit 1.1(f)

Form of Permitted Acquisition Certificate

Exhibit 2.1(a)

Form of Funding Indemnity Letter

Exhibit 2.1(e)

Form of Revolving Note

Exhibit 2.16(f)

Forms of United States Tax Compliance Certificate

Exhibit 4.1(a)

Form of Lender Consent

 

-iv-

--------------------------------------------------------------------------------

 

 

Exhibit 4.1(b)

Form of Officer’s Certificate

Exhibit 4.1(e)

Form of Solvency Certificate

Exhibit 4.1(n)

Form of Financial Condition Certificate

Exhibit 4.1(o)

Form of Patriot Act Certificate

Exhibit 5.2(b)

Form of Officer’s Compliance Certificate

 

 

 

 

 

 

 

 

-v-

--------------------------------------------------------------------------------

 

 

THIS CREDIT AGREEMENT, dated as of October 30, 2017, is by and among MEDNAX,
INC., a Florida corporation (the “Borrower”), the Guarantors (as hereinafter
defined), the Lenders (as hereinafter defined) and JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders hereunder (in such capacity, the
“Administrative Agent”).

 

ARTICLE I

DEFINITIONS

 

Section 1.1     Defined Terms.

 

As used in this Agreement, terms defined in the preamble to this Agreement have
the meanings therein indicated, and the following terms have the following
meanings:

 

“Account Designation Notice” shall mean the Account Designation Notice dated as
of the Closing Date from the Borrower to the Administrative Agent in
substantially the form attached hereto as Exhibit 1.1(a).

 

“Additional Credit Party” shall mean each Person that becomes a Guarantor by
execution of a Joinder Agreement in accordance with Section 5.10.

 

“Administrative Agent” or “Agent” shall have the meaning set forth in the first
paragraph of this Agreement and shall include any successors in such capacity.

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

 

“Affiliate” shall mean, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by, or is under common Control with, the Person specified.

 

“Agent Parties” shall have the meaning set forth in Section 9.2(d)(ii).

 

“Agreement” or “Credit Agreement” shall mean this Agreement, as amended,
modified, extended, restated, replaced, or supplemented from time to time in
accordance with its terms.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the sum of (i) LIBOR
(as determined pursuant to the definition of LIBOR), for an Interest Period of
one (1) month commencing on such day plus (ii) 1.00%, in each instance as of
such date of determination. If for any reason the Administrative Agent shall
have determined (which determination shall be conclusive in the absence of
manifest error) that it is unable to ascertain the Federal Funds Effective Rate,
for any reason, including the inability or failure of the Administrative Agent
to obtain sufficient quotations in accordance with the terms set forth in the
definition of Federal Funds Effective Rate, the Alternate Base Rate shall be
determined without regard to clause (b) of the first sentence of this
definition, as appropriate, until the circumstances giving rise to such
inability no longer exist. Any change in the Alternate Base Rate due to a change
in any of the foregoing will become effective on the date of such change in the
Federal Funds Rate, the Prime Rate or LIBOR for an Interest Period of one (1)
month. Notwithstanding anything contained herein to the contrary, to the extent
that the provisions of Section 2.13 shall be in effect in determining LIBOR
pursuant to clause (c) hereof, the Alternate Base Rate shall be the greater of
(i) the Prime Rate in effect on such day and (ii) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. For the avoidance of doubt, if the
Alternate Base Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

 

“Alternate Base Rate Loans” shall mean Loans that bear interest at an interest
rate based on the Alternate Base Rate.

 

“Amendment Lead Arranger” shall have the meaning set forth in Amendment No. 1.

 

 

--------------------------------------------------------------------------------

 

 

“Amendment No. 1” means Amendment No. 1 to this Agreement dated as of November
21, 2018.

 

“Amendment No. 1 Effective Date” means November 21, 2018.

 

“Amendment No. 2” means Amendment No. 2 to this Agreement dated as of March 28,
2019.

 

“Amendment No. 2 Effective Date” means March 28, 2019.

 

“Amendment No. 2 Lead Arranger” shall have the meaning set forth in Amendment
No. 2.

 

“Amendment No. 3” means Amendment No. 3 to this Agreement dated as of March 25,
2020.

 

“Amendment No. 3 Effective Date” means March 25, 2020.

 

“Amendment No. 3 Lead Arranger” shall have the meaning set forth in Amendment
No. 3.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Margin” shall mean, for any day, with respect to Revolving Loans and
Unused Commitment Fees, the rate per annum set forth below opposite the
applicable level then in effect (based on the Consolidated Net Leverage Ratio),
it being understood that the Applicable Margin for (a) Revolving Loans that are
Alternate Base Rate Loans shall be the percentage set forth under the column
“Alternate Base Rate Margin,” (b) Revolving Loans that are LIBOR Rate Loans
shall be the percentage set forth under the column “LIBOR Margin & L/C Fee,” (c)
the Letter of Credit Fee shall be the percentage set forth under the column
“LIBOR Margin & L/C Fee,” and (d) the Unused Commitment Fee shall be the
percentage set forth under the column “Unused Commitment Fee”:

 

Applicable Margin

Level

Consolidated Net
Leverage Ratio

LIBOR Margin
& L/C Fee

Alternate Base Rate
Margin

Unused
Commitment Fee

I

> 3.50 to 1.0

1.750%

0.750%

0.200%

II

< 3.50 to 1.0

and

> 2.75 to 1.0

1.500%

0.500%

0.200%

III

< 2.75 to 1.0

and

> 2.00 to 1.0

1.375%

0.375%

0.150%

IV

< 2.00 to 1.0

and

> 1.25 to 1.0

1.250%

0.250%

0.150%

V

< 1.25 to 1.0

1.125%

0.125%

0.150%

 

The Applicable Margin shall, in each case, be determined quarterly on the date
five (5) Business Days after the date on which the Administrative Agent has
received from the Borrower the quarterly financial information (in the case of
the first three fiscal quarters of the Borrower’s fiscal year), the annual
financial information (in the case of the fourth fiscal quarter of the
Borrower’s fiscal year) and the certifications required to be delivered to the
Administrative Agent and the Lenders in accordance with the provisions of
Sections 5.1(a), 5.1(b) and 5.2(b) (each an “Interest Determination Date”). Such
Applicable Margin shall be effective from such Interest Determination Date until
the next such Interest Determination Date. After the Closing Date, if the Credit
Parties shall fail to provide the financial information or certifications in
accordance with the provisions of Sections 5.1(a), 5.1(b) and 5.2(b), the
Applicable Margin shall, on the date five (5) Business Days after the date by
which the Credit Parties

 

2

--------------------------------------------------------------------------------

 

 

were so required to provide such financial information or certifications to the
Administrative Agent and the Lenders, be based on Level I until such time as
such information or certifications or corrected information or corrected
certificates are provided, whereupon the Level shall be determined by the then
current Consolidated Net Leverage Ratio. Notwithstanding the foregoing, the
initial Applicable Margin shall be set at Level III until the financial
information and certificates required to be delivered pursuant to Section 5 for
the period ending December 31, 2017 have been delivered to the Administrative
Agent. In the event that any financial statement or certification delivered
pursuant to Sections 5.1 or 5.2 is shown to be inaccurate (regardless of whether
this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, the
Borrower shall promptly (a) deliver to the Administrative Agent a corrected
compliance certificate for such Applicable Period, (b) determine the Applicable
Margin for such Applicable Period based upon the corrected compliance
certificate, and (c) promptly pay to the Administrative Agent for the benefit of
the Lenders the accrued additional interest and other fees owing as a result of
such increased Applicable Margin for such Applicable Period, which payment shall
be promptly distributed by the Administrative Agent to the Lenders entitled
thereto. It is acknowledged and agreed that nothing contained herein shall limit
the rights of the Administrative Agent and the Lenders under the Credit
Documents, including their rights under Sections 2.8 and 7.1.

 

“Approved Bank” shall have the meaning set forth in the definition of “Cash
Equivalents.”

 

“Approved Fund” shall mean any Fund that is Controlled or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that Controls or manages a Lender.

 

“Arrangers” shall mean JPMCB, Wells Fargo Securities, LLC, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, MUFG Bank, Ltd., SunTrust Robinson
Humphrey, Inc., Mizuho Bank, Ltd. and Fifth Third Bank, the Amendment Lead
Arranger, the Amendment No. 2 Lead Arranger and the Amendment No. 23 Lead
Arranger.

 

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.6), and accepted by the Administrative Agent,
in substantially the form of Exhibit 1.1(b) or any other form (including
electronic records generated by the use of an electronic platform) approved by
the Administrative Agent.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank Product” shall mean any of the following products, services or facilities
extended to any Credit Party or any Subsidiary by any Bank Product Provider: (a)
Cash Management Services; (b) products under any Hedging Agreement (other than
obligations with respect to any such Credit Party’s Hedging Agreements that
constitute Excluded Swap Obligations solely with respect to such Credit Party);
and (c) commercial credit card, purchase card and merchant card services. Any
Bank Product established from and after the time that the Lenders have received
written notice from the Borrower or the Administrative Agent that an Event of
Default exists, until such Event of Default has been waived in accordance with
Section 9.1, shall not be included as “Credit Party Obligations” for purposes of
a distribution under Section 2.11(b).

 

“Bank Product Debt” shall mean the Indebtedness and other obligations of any
Credit Party or Subsidiary relating to Bank Products.

 

“Bank Product Provider” shall mean any Person that provides Bank Products to a
Credit Party or any Subsidiary to the extent that (a) such Person is a Lender,
an Affiliate of a Lender or any other Person that was a Lender (or an Affiliate
of a Lender) at the time it entered into the Bank Product but has ceased to be a
Lender (or whose Affiliate has ceased to be a Lender) under the Credit Agreement
or (b) such Person is a Lender or an Affiliate of a Lender on the Closing Date
and the Bank Product was entered into on or prior to the Closing Date (even if
such Person ceases to be a Lender or such Person’s Affiliate ceased to be a
Lender).

 

3

--------------------------------------------------------------------------------

 

 

“Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.

 

“Bankruptcy Event” shall mean any of the events described in Section 7.1(f).

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

 

“BHC Act Affiliate” of a party shall mean an “affiliate’ (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.

 

“Borrower” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Borrowing Date” shall mean, in respect of any Loan, the date such Loan is made.

 

“Business” shall have the meaning set forth in Section 3.10.

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to close; provided, however, that when used in connection with a rate
determination, borrowing or payment in respect of a LIBOR Rate Loan, the term
“Business Day” shall also exclude any day on which banks in London, England are
not open for dealings in Dollar deposits in the London interbank market.

 

“Capital Lease” shall mean any lease of property, real or personal, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP; provided that for purposes of
calculating Indebtedness hereunder, and notwithstanding Section 1.3 hereof, the
term “Capital Lease” shall not include any Capital Lease that was classified as
an Operating Lease on the Closing Date or would have been classified as an
Operating Lease had such agreement been in effect on the Closing Date prior to a
relevant change in law or change in GAAP (from GAAP as in effect on the Closing
Date) which has the effect of re-classifying such agreement as a Capital Lease.

 

“Capital Lease Obligations” shall mean the capitalized lease obligations,
determined in accordance with GAAP, relating to a Capital Lease.

 

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Lenders (as applicable) and
the Lenders, as collateral for LOC Obligations or obligations of Lenders to fund
participations in respect thereof (as the context may require), cash or deposit
account balances or, if the applicable Issuing Lender benefiting from such
collateral shall agree in its sole discretion, other credit support, in each
case pursuant to documentation in form and substance reasonably satisfactory to
(a) the Administrative Agent and (b) such Issuing Lender. “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.

 

“Cash Equivalents” shall mean (a) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve months from the

 

4

--------------------------------------------------------------------------------

 

 

date of acquisition (“Government Obligations”), (b) Dollar denominated time
deposits, certificates of deposit, eurodollar time deposits and eurodollar
certificates of deposit of (i) any domestic commercial bank of recognized
standing having capital and surplus in excess of $500,000,000, (ii) any U.S.
branch or agency of a non-U.S. commercial bank of internationally recognized
standing, having capital and surplus in excess of $500,000,000 or (iii) any bank
whose short-term commercial paper rating is at least A-2 or the equivalent
thereof from S&P or at least P-2 or the equivalent thereof from Moody’s (any
such bank being an “Approved Bank”), in each case with maturities of not more
than three hundred sixty-four (364) days from the date of acquisition, (c)
commercial paper and variable or fixed rate notes issued by any Approved Bank
(or by the parent company thereof) or any variable rate notes issued by, or
guaranteed by any domestic corporation rated A-2 (or the equivalent thereof) or
better by S&P or P-2 (or the equivalent thereof) or better by Moody’s and
maturing within six months of the date of acquisition, (d) repurchase agreements
with a term of not more than thirty (30) days with a bank or trust company
(including a Lender) or a recognized securities broker dealer having capital and
surplus in excess of $500,000,000 for direct obligations issued by or fully
guaranteed by the United States of America, (e) obligations of any state of the
United States or any political subdivision thereof for the payment of the
principal and redemption price of and interest on which there shall have been
irrevocably deposited Government Obligations maturing as to principal and
interest at times and in amounts sufficient to provide such payment, (f) money
market accounts subject to Rule 2a-7 of the Investment Company Act of 1940
(“Rule 2a-7”) which consist primarily of cash and cash equivalents set forth in
clauses (a) through (e) above and of which 95% shall at all times be comprised
of First Tier Securities (as defined in Rule 2a-7) and any remaining amount
shall at all times be comprised of Second Tier Securities (as defined in Rule
2a-7) and (g) shares of any so-called “money market fund”; provided that such
fund is registered under the Investment Company Act of 1940, has net assets of
at least $500,000,000 and has an investment portfolio with an average maturity
of three hundred sixty-five (365) days or less.

 

“Cash Management Services” shall mean any services provided from time to time to
any Credit Party or Subsidiary in connection with operating, collections,
payroll, trust, or other depository or disbursement accounts, including
automatic clearinghouse, controlled disbursement, depository, electronic funds
transfer, information reporting, lockbox, stop payment, overdraft and/or wire
transfer services and all other treasury and cash management services.

 

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

 

“Change of Control” shall mean at any time, the occurrence of any of the
following events:(a) any “person” or “group” (as such terms are used in Section
13(d) and 14(d) of the Exchange Act), is or becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a person
shall be deemed to have “beneficial ownership” of all securities that such
person has the right to acquire, whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of thirty-five
percent (35%) or more of the then outstanding Voting Stock of the Borrower; (b)
during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower shall
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or (c) any Person or two or
more Persons acting in concert shall have entered into a contract or arrangement
that, upon consummation thereof, would result in the occurrence of an event that
would violate either (a) or (b) above.

 

5

--------------------------------------------------------------------------------

 

 

“Closing Date” shall mean October 30, 2017.

 

“CMS” shall mean the Centers for Medicare and Medicaid Services.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall mean, (a) 100% of the Equity Interests of each Guarantor, (b)
Equity Interests in any Foreign Subsidiary or FSHCO up to but not in excess of
65% of the voting Equity Interests and 100% of the non-voting Equity Interests
of such Foreign Subsidiary or FSHCO, as applicable and (c) all tangible and
intangible personal property of any Credit Party (including but not limited to
accounts receivable, inventory, equipment, general intangibles (including
contract rights), deposit and securities accounts, investment property,
intellectual property, intercompany notes, instruments, chattel paper and
documents, letter of credit rights, commercial tort claims and proceeds of the
foregoing), other than Excluded Assets.

 

“Collateral Agreement” shall mean an agreement among each of the Credit Parties
and the Administrative Agent, whereby the perfected first-priority security
interests required by the definition of “Collateral Event” are granted to the
Administrative Agent on behalf of each of the Lenders and Bank Product
Providers.

 

“Collateral Event” shall mean the date, if any, upon which each of the following
events has occurred (it being understood that the decision whether or not to
cause any of the following events to occur shall be within the Borrower’s sole
discretion, but that no “Collateral Event” shall have occurred until all of the
following are completed or the completion thereof is waived by the
Administrative Agent):

 

(a)     the Administrative Agent shall have received from each Credit Party, a
counterpart of the Collateral Agreement duly executed and delivered on behalf of
such Credit Party, which Collateral Agreement, when taken together with the
other requirements of this definition of “Collateral Event” shall grant first
priority security interests in favor of the Administrative Agent in all of the
Collateral;

 

(b)     the Administrative Agent for the benefit of the Lenders and Bank Product
Providers shall have received all certificates (if any) representing the Equity
Interests pledged as Collateral, together with stock powers or other instruments
of transfer with respect thereto endorsed in blank;

 

(c)     all Indebtedness having, in the case of each instance of Indebtedness,
an aggregate principal amount in excess of $5,000,000 (other than to the extent
that a pledge of such promissory note or instrument would violate applicable
law) that is owing to any Credit Party and evidenced by a promissory note or an
instrument and constitutes Collateral shall have been pledged pursuant to the
Collateral Agreement, and the Administrative Agent shall have received all such
promissory notes or instruments, together with note powers or other instruments
of transfer with respect thereto endorsed in blank;

 

(d)     the Administrative Agent shall have received from each Credit Party, a
counterpart of the Global Intercompany Note, duly executed and delivered on
behalf of such Credit Party;

 

(e)     except as contemplated by any Security Document or otherwise agreed by
the Administrative Agent, all documents and instruments, including Uniform
Commercial Code financing statements and filings with the United States
Copyright Office and the United States Patent and Trademark Office, and all
other actions required by law or reasonably requested by the Administrative
Agent to be filed, registered or recorded to create the Liens intended to be
created by the Security Documents (in each case, including any supplements
thereto) and perfect such Liens to the extent required by, and with the priority
required by, the Security Documents, shall have been filed, registered or
recorded or delivered to the Administrative Agent for filing, registration or
the recording concurrently with, or promptly following, the execution and
delivery of each such Security Document and at all times thereafter (it being
understood and agreed that (A) control agreements shall not be required with
respect to any deposit accounts, securities accounts or commodities accounts and
(B) no perfection actions shall be required with respect to (x) commercial tort
claims not exceeding $5,000,000, (y) motor vehicles and other assets subject to
certificates of title, and (z) letter of credit rights, except to the extent
constituting a support obligation for other Collateral as to which perfection is
accomplished solely by the filing of a Uniform Commercial Code financing
statement or equivalent);

 

6

--------------------------------------------------------------------------------

 

 

(f)     the Administrative Agent shall have received insurance certificates from
the Borrower’s insurance broker or other evidence reasonably satisfactory to it
that all insurance required to be maintained pursuant to this Credit Agreement
is in full force and effect and such certificates shall comply with the
requirements set forth in this Credit Agreement;

 

(g)      the Administrative Agent shall (i) have received (A) searches of
Uniform Commercial Code filings in the jurisdiction of incorporation or
formation, as applicable, of each Credit Party and each jurisdiction where any
Collateral is located or where a filing would need to be made in order to
perfect the Administrative Agent’s security interest in the Collateral, copies
of the financing statements on file in such jurisdictions and evidence that no
Liens exist other than Permitted Liens and (B) tax lien and judgment searches
and (ii) evidence of the release of Liens that are not Permitted Liens;

 

(h)      the Administrative Agent shall have received, for the benefit of the
Lenders and Bank Product Providers, an opinion or opinions (including, if
relevant, local counsel opinions) of counsel for the Credit Parties, dated as of
the date of the Collateral Event, and addressed to the Administrative Agent and
the Lenders, in customary form and substance reasonably acceptable to the
Administrative Agent (which shall include opinions regarding the validity and
perfection of the Liens granted in connection with the Collateral Event).

 

“Commitment” shall mean the Revolving Commitments, the LOC Commitment and any
Incremental Commitment, individually or collectively, as appropriate.

 

“Commitment Letter” shall mean the commitment letter agreement dated as of
October 23, 2017, among the Borrower, JPMCB, Wells Fargo Bank, National
Association, Bank of America, N.A., SunTrust Bank, Mizuho Bank Ltd., Fifth Third
Bank and the Arrangers.

 

“Commitment Percentage” shall mean the Revolving Commitment Percentage and any
such other “Commitment Percentage” determined pursuant to Section 2.22(d).

 

“Commitment Period” shall mean (a) with respect to Revolving Loans the period
from and including the Closing Date to but excluding the Maturity Date and (b)
with respect to Letters of Credit, the period from and including the Closing
Date to but excluding the date that is thirty (30) days prior to the Maturity
Date.

 

“Committed Funded Exposure” shall mean, as to any Lender at any time, the
aggregate principal amount at such time of its outstanding Loans, LOC
Obligations and Participation Interests at such time.

 

“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
which is under common control with the Borrower within the meaning of Section
4001(b)(1) of ERISA or is part of a group which includes the Borrower and which
is treated as a single employer under Section 414(b) or 414(c) of the Code or,
solely for purposes of Section 412 of the Code to the extent required by such
Section, Section 414(m) or 414(o) of the Code.

 

“Communications” shall mean, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Borrower
pursuant to any Credit Document or the transactions contemplated therein which
is distributed to the Administrative Agent, any Lender or any Issuing Lender by
means of electronic communications pursuant to Section 9.2, including through
the Platform.

 

“Consolidated” shall mean, when used with reference to financial statements or
financial statement items of the Borrower and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.

 

“Consolidated Assets” shall mean, as of any date of determination, the
Consolidated assets of the Credit Parties and their Subsidiaries at such date,
as determined in accordance with GAAP.

 

7

--------------------------------------------------------------------------------

 

 

“Consolidated Cash Balance” shall mean, at any time, (a) the aggregate amount of
cash and Cash Equivalents, in each case, held or owned by (either directly or
indirectly), credited to the account of or would otherwise be required to be
reflected as an asset on the balance sheet of the Borrower and its Subsidiaries
(other than PMG) less (b) the sum of (i) any cash or Cash Equivalents to pay
working interest obligations, suspense payments, severance payments, severance
taxes, payroll, payroll taxes, other taxes, employee wage and benefit payments,
deferred health payments, independent contractor payments and trust and
fiduciary obligations or other obligations of the Borrower or any Subsidiary to
third parties, and for which the Borrower or such Subsidiary has issued checks
or has initiated wires or ACH transfers (or, in the Borrower’s discretion, will
issue checks or initiate wires or ACH transfers within five (5) business days),
(ii) other amounts for which the Borrower or such Subsidiary has issued checks
or has initiated wires or ACH transfers but have not yet been subtracted from
the balance in the relevant account of the Borrower or such Subsidiary, (iii)
any cash or Cash Equivalents of the Borrower or any Subsidiaries constituting
purchase price deposits held in escrow pursuant to a binding and enforceable
purchase and sale agreement with a third party containing customary provisions
regarding the payment and refunding of such deposits or subject to a Permitted
Lien in favor of such a third party related to such purchase and sale agreement
or similar arrangement and (iv) any cash or Cash Equivalents of the Borrower or
any Subsidiaries subject to a Permitted Lien pursuant to clauses (f) and (g) of
the definition thereof.

 

“Consolidated EBITDA” shall mean, as of any date of determination for the four
consecutive fiscal quarter period ending on such date, without duplication, (a)
Consolidated Net Income for such period plus (b) the sum of the following to the
extent deducted in calculating Consolidated Net Income for such period: (i)
Consolidated Interest Expense for such period, (ii) tax expense (including,
without limitation, any federal, state, local and foreign income and similar
taxes) of the Credit Parties and their Subsidiaries for such period, (iii)
depreciation and amortization expense of the Credit Parties and their
Subsidiaries for such period, (iv) non-cash expenses of the Borrower and its
Subsidiaries related to the equity compensation of any current or former
employee or director of the Borrower or any Subsidiary or pursuant to any equity
compensation plan of the Borrower, (v) other non-cash charges (excluding
reserves for future cash charges) of the Credit Parties and their Subsidiaries
for such period, (vi) actual fees and expenses incurred in connection with the
transactions relating to this Agreement during the period ending on the 30th day
following the Closing Date, the Amendment No. 1 Effective Date, the Amendment
No. 2 Effective Date or the Amendment No. 23 Effective Date, as applicable,
(vii) costs and expenses for pending or threatened non-ordinary course
litigation or disputes incurred during such period, (viii) the amount of all
extraordinary, unusual or non-recurring losses, expenses or charges incurred
during such period, and (ix) any costs, fees, charges, accruals and reserves
incurred during such period in connection with any integration, transition,
facilities openings, vacant facilities, consolidations, relocations, closing,
acquisitions, Permitted JV Investments and Dispositions, business optimization
and entry into new markets, including technology, systems and infrastructure
design, upgrade and implementation costs, consulting fees, restructuring costs,
severance and curtailments or modifications to pension or postretirement
employee benefit plans, plus (c) the amount of net cost savings, operating
expense reductions and synergies projected by the Borrower (for the Borrower
and/or its Subsidiaries) in good faith to be realized as a result of any
transaction, restructuring initiative, cost savings initiative or operational
change (which cost savings, operating expense reductions or synergies shall be
calculated on a pro forma basis as though such cost savings, operating expense
reductions or synergies had been realized on the first day of such period), net
of the amount of actual benefits realized during such period from such
transaction, initiative or change; provided that (A) such cost savings,
operating expense reductions or synergies are reasonably identifiable and
factually supportable and (B) such actions have been taken or are to be taken
within 18 months of the consummation of such transaction or the date of
commencement of such initiative or change, as applicable, minus (d) federal,
state, local and foreign income tax credits of the Borrower and its Subsidiaries
for such period minus (e) all non-cash items increasing Consolidated Net Income
for such period minus (f) non-cash charges previously added back to Consolidated
Net Income in determining Consolidated EBITDA to the extent such non-cash
charges have become cash charges during such period; provided that the amounts
included under clauses (b)(vii), (b)(viii), (b)(ix) and (c) above shall not
exceed 20% of Consolidated EBITDA (prior to giving effect to the such clauses).

 

Notwithstanding anything to the contrary contained herein, Consolidated EBITDA
for each of (a) the fiscal quarter ended June 30, 2020 and (b) the fiscal
quarter ended September 30, 2020, shall be deemed to be $139,217,000.

 

“Consolidated Funded Debt” shall mean, as of any date of determination, Funded
Debt of the Credit Parties and their Subsidiaries on a Consolidated basis.

 

8

--------------------------------------------------------------------------------

 

 

“Consolidated Interest Expense” shall mean, as of any date of determination for
the four consecutive fiscal quarter period ending on such date, all interest
expense (excluding amortization of debt discount and premium, but including the
interest component under Capital Leases and synthetic leases, tax retention
operating leases, off-balance sheet loans and similar off-balance sheet
financing products) for such period of the Credit Parties and their Subsidiaries
on a Consolidated basis.

 

“Consolidated Net Leverage Ratio” shall mean, as of the date of the last day of
any fiscal quarter of the Borrower, for the Credit Parties and their
Subsidiaries on a Consolidated basis, the ratio of (a)(i) Consolidated Funded
Debt of the Credit Parties and their Subsidiaries on such date minus (ii) the
aggregate amount of unrestricted cash and Cash Equivalents of the Credit Parties
and their Subsidiaries on a Consolidated basis in each case as of such date, to
(b) Consolidated EBITDA.

 

“Consolidated Net Income” shall mean, as of any date of determination for the
four consecutive fiscal quarter period ending on such date, for the Credit
Parties and their Subsidiaries on a Consolidated basis, the net income of the
Credit Parties and their Subsidiaries (excluding extraordinary gains, including
the write-up of assets, but including extraordinary losses) for that period,
minus the income of any Subsidiary of the Borrower (including income of a
Subsidiary of such Subsidiary attributed thereto) to the extent the payment of
such income in the form of a Restricted Payment or repayment of Indebtedness to
the Borrower or to another Subsidiary not so restricted is not permitted on
account of any provision of any organization document, Contractual Obligation or
law applicable to such Subsidiary. Consolidated Net Income shall exclude any
income or loss attributable to a Permitted JV (other than dividends or
distributions received in cash or Cash Equivalents from such Permitted JV by a
Credit Party or Subsidiary (other than another Permitted JV)) to the extent the
financial results of such Permitted JV are not Consolidated with the financial
results of the Borrower and its Subsidiaries.

 

“Consolidated Total Assets” shall mean, as of any date of determination,
Consolidated Assets as set forth in the Consolidated balance sheet of the Credit
Parties and their Subsidiaries most recently delivered pursuant to Section
5.1(a) or (b).

 

“Contractual Obligation” shall mean, as to any Person, any obligations or
liabilities of such Person arising under any provision of any security issued by
such Person or of any contract, agreement, instrument or undertaking to which
such Person is a party or by which it or any of its property is bound.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Copyright Licenses” shall mean any agreement, whether written or oral,
providing for the grant by or to a Person of any right under any Copyright.

 

“Copyrights” shall mean all copyrights in all Works, all registrations and
recordings thereof, and all applications in connection therewith, including,
without limitation, registrations, recordings and applications in the United
States Copyright Office or in any similar office or agency of the United States,
any state thereof or any other country or any political subdivision thereof, or
otherwise and all renewals thereof.

 

“Covered Entity” shall mean any of the following: (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Credit Documents” shall mean this Agreement, Amendment No. 1, Amendment No. 2,
Amendment No. 3, each of the Notes, any Joinder Agreement, the Letters of
Credit, the LOC Documents and the Security Documents, if any, and all other
agreements, documents, certificates and instruments delivered to the
Administrative Agent or any Lender by any Credit Party in connection therewith
(other than any agreement, document, certificate or instrument related to a Bank
Product).

 

9

--------------------------------------------------------------------------------

 

 

“Credit Party” shall mean any of the Borrower or the Guarantors.

 

“Credit Party Obligations” shall mean, without duplication, (a) the Obligations
and (b) for purposes of the Guaranty, the sharing thereof and/or payments from
proceeds thereof, all Bank Product Debt.

 

“Debtor Relief Laws” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Default” shall mean any of the events specified in Section 7.1, whether or not
any requirement for the giving of notice or the lapse of time, or both, or any
other condition, has been satisfied.

 

“Default Rate” shall mean (a) when used with respect to the Loans, an interest
rate equal to (i) for Alternate Base Rate Loans (A) the Alternate Base Rate plus
(B) the Applicable Margin, if any, applicable to Alternate Base Rate Loans plus
(C) 2% per annum and (ii) for LIBOR Rate Loans, (A) the LIBOR Rate plus (B) the
Applicable Margin applicable to LIBOR Rate Loans plus (C) 2% per annum, (b) when
used with respect to Letter of Credit Fees, a rate equal to the Applicable
Margin plus 2% per annum and (c) when used with respect to any other fee,
overdue interest or any other Obligations or amount due hereunder, an interest
rate equal to (A) the Alternate Base Rate plus (B) the Applicable Margin, if
any, applicable to Alternate Base Rate Loans plus (C) 2% per annum.

 

“Default Right” shall have the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“Defaulting Lender” shall mean, subject to Section 2.21(b) any Lender that, (a)
has failed to (i) fund all or any portion of its Revolving Loans, Incremental
Loans, or participations in LOC Obligations required to be funded by it
hereunder within two (2) Business Days of the date such Loans were required to
be funded hereunder unless such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, the Issuing Lenders or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit) within two (2) Business Days of the date
when due, (b) has notified the Borrower, the Administrative Agent or any Issuing
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.21(b)) upon delivery of written notice
of such determination to the Borrower, each Issuing Lender and each Lender.

 

“Disposition” shall have the meaning set forth in Section 6.4(a).

 

10

--------------------------------------------------------------------------------

 

 

“Dividing Person” has the meaning assigned to it in the definition of
“Division”.

 

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

 

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

 

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

 

“Domestic Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s Domestic Lending Office shown in such Lender’s
Administrative Questionnaire; and thereafter, such other office of such Lender
as such Lender may from time to time specify to the Administrative Agent and the
Borrower as the office of such Lender at which Alternate Base Rate Loans of such
Lender are to be made.

 

“Domestic Subsidiary” shall mean any Subsidiary that is organized under the laws
of the United States or any state thereof or under the laws of the District of
Columbia.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender, (c)
an Approved Fund and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) in the case of any assignment of a
Revolving Commitment, the Issuing Lenders and (iii) unless an Event of Default
under Section 7.1(a) or (f) has occurred and is continuing and so long as the
Primary Syndication of the Loans has been completed as determined by JPMCB, the
Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include (A) any Credit Party or any of the Credit Party’s Affiliates or
Subsidiaries, (B) any Person holding Subordinated Debt of the Credit Parties or
(C) any Defaulting Lender.

 

“Environmental Laws” shall mean any and all applicable foreign, federal, state,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees, requirements of any Governmental Authority or other Requirement
of Law (including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of the environment, as now or may at
any time be in effect during the term of this Agreement.

 

“Equity Holder” shall mean any Person that owns the Equity Interests in any
Practice that is a party to any Management Agreement.

 

“Equity Interests” shall mean (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general, preferred or limited), (d) in the

 

11

--------------------------------------------------------------------------------

 

 

case of a limited liability company, membership interests and (e) any other
interest or participation that confers or could confer on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, without limitation, options, warrants and any other “equity
security” as defined in Rule 3a11-1 of the Exchange Act.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“EU Bail-in Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar Reserve Percentage” shall mean for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Board of
Governors of the Federal Reserve System (the “Board”) (or any successor) for
determining the maximum reserve requirement (including, without limitation, any
basic, supplemental or emergency reserves) in respect of eurocurrency
liabilities, as defined in Regulation D of the Board as in effect from time to
time, or any similar category of liabilities for a member bank of the Federal
Reserve System in New York City.

 

“Event of Default” shall mean any of the events specified in Section 7.1;
provided, however, that any requirement for the giving of notice or the lapse of
time, or both, or any other condition, has been satisfied.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Excluded Assets” shall mean (i) any real property (including real property
leasehold interests), (ii) any governmental licenses or state or local
franchises, charters or authorizations, to the extent a security interest in any
such licenses, franchise, charter or authorization would be prohibited or
restricted thereby (including any legally effective prohibition or restriction),
(iii) any assets the pledge of which, or the ownership of which by any Person
other than a licensed physician, would be prohibited by applicable law, rule or
regulation, (iv) margin stock, (v) any intent-to-use trademark application prior
to the filing of a “Statement of Use” or “Amendment to Allege Use” with respect
thereto, (vi) any lease, license or other agreement or contract or any property
subject to a purchase money security interest, capital lease obligation or
similar arrangement to the extent that a grant of a security interest therein
would violate or invalidate such lease, license or agreement or contract or
purchase money, capital lease or similar arrangement or create a right of
termination in favor of any other party thereto (other than the Borrower or any
of its affiliates) after giving effect to the applicable anti-assignment
provisions of the Uniform Commercial Code or other similar applicable law, other
than proceeds and receivables thereof, the assignment of which is expressly
deemed effective under the Uniform Commercial Code or other similar applicable
law notwithstanding such prohibition, (vii) Equity Interests in any Foreign
Subsidiary or FSHCO that would not qualify as “Collateral” under clause (b) of
such definition and (viii) assets held by any Foreign Subsidiaries of the
Borrower. The Collateral may also exclude those assets as to which the
Administrative Agent and the Borrower reasonably agree in writing that the cost
of obtaining such a security interest or perfection thereof is excessive in
relation to the benefit to the Lenders of the security to be afforded thereby.

 

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any
obligation to pay or perform under any agreement, contract, or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act (any such obligation, a “Swap Obligation”), if, and to the extent
that, all or a portion of the guarantee of such Guarantor pursuant to the
Guarantee of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee pursuant to the Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation, or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof).

 

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Lender or any other recipient of any payment to be made by
or on account of any obligation of the Borrower hereunder or under any other
Credit Document, (a) taxes imposed on or measured by its net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by any jurisdiction (or any political subdivision thereof) as a result of such
recipient being organized under the laws of or having its principal office or,
in the case of any Lender, an applicable lending office in the jurisdiction
imposing such Tax (or any political subdivision thereof) or as

 

12

--------------------------------------------------------------------------------

 

 

a result of any other present or former connection other than a connection
resulting at least in part from this Agreement, any other Credit Document, or
any actions related thereto, (b) any United States branch profits taxes, or any
similar tax, imposed by any jurisdiction described in (a), (c) any United States
federal backup withholding tax imposed under Section 3406 of the Code, (d) in
the case of a Foreign Lender (other than a Foreign Lender becoming a party
hereto pursuant to the Borrower’s request under Section 2.19), any United States
federal withholding tax that is imposed on amounts payable to such Foreign
Lender pursuant to a law in effect at the time such Foreign Lender becomes a
party hereto (or designates a new lending office), except to the extent that
such Foreign Lender (or its assignor, if any) was entitled, immediately prior to
the time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.16, (e) any withholding tax attributable to a Lender’s
failure to comply with Section 2.16(e) or (f), and (f) any withholding tax to
the extent imposed pursuant to FATCA.

 

“Existing Credit Agreement” means the Credit Agreement, dated as of October 29,
2014, as amended by Amendment No. 1 dated as of June 5, 2015 and as further
amended or otherwise modified prior to the date hereof, among the Borrower, the
guarantors party thereto, the lenders party thereto and JPMorgan Chase Bank,
N.A., as administrative agent.

 

“Existing Lenders” means the lenders party to the Existing Credit Agreement.

 

“Existing Letter of Credit” shall mean each of the letters of credit described
by applicant, date of issuance, letter of credit number, amount, beneficiary and
the date of expiry on Schedule 1.1(c) hereto.

 

“Extension of Credit” shall mean, as to any Lender, the making of a Loan by such
Lender, any conversion of a Loan from one Type to another Type, any extension of
any Loan or the issuance, extension or renewal of, or participation in, a Letter
of Credit by such Lender.

 

“Facility” shall mean an Incremental Facility and/or the Revolving Facility, as
appropriate.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with or any agreements entered into
pursuant to Section 1471(b)(1) of the Code) and any current or future
regulations or official interpretations thereof.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
nationally recognized standing selected by it; provided, that, if the Federal
Funds Effective Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

 

“Fee Letters” shall mean, collectively, (a) the fee letter agreement dated
October 23, 2017, addressed to the Borrower from JPMCB, as amended, modified,
extended, restated, replaced, or supplemented from time to time and (b) any
other fee letter entered into prior to the Closing Date with any Agent or
Arranger relating to this Credit Agreement.

 

“Foreign Lender” shall mean any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.

 

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

 

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, with
respect to the Issuing Lenders, such Defaulting Lender’s Commitment Percentage
of the outstanding LOC Obligations with respect to Letters of Credit issued by
the Issuing Lenders other than LOC Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

13

--------------------------------------------------------------------------------

 

 

“FSHCO” shall mean any Domestic Subsidiary that owns no material assets other
than the capital stock of one or more Foreign Subsidiaries that are “controlled
foreign corporations” within the meaning of Section 957 of the Code.

 

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funded Debt” shall mean, with respect to any Person, without duplication, all
Indebtedness of such Person (other than Indebtedness set forth in clauses (e)
and (i) of such definition).

 

“GAAP” shall mean generally accepted accounting principles in effect in the
United States of America (or, in the case of Foreign Subsidiaries with
significant operations outside the United States of America, generally accepted
accounting principles in effect from time to time in their respective
jurisdictions of organization or formation) applied on a consistent basis,
subject, however, in the case of determination of compliance with the financial
covenants set out in Section 5.9 to the provisions of Section 1.3.

 

“Global Intercompany Note” shall mean a promissory note, in form and substance
satisfactory to the Administrative Agent, evidencing all intercompany loans at
any time owed by any Credit Party to the Borrower or any of its Subsidiaries,
declaring such loans to be subordinate in all respects to the payment of the
Obligations at any time owing to the Lenders.

 

“Government Acts” shall have the meaning set forth in Section 2.17(a).

 

“Government Obligations” shall have the meaning set forth in the definition of
“Cash Equivalents.”

 

“Government Reimbursement Program” shall mean (to the extent that any Credit
Party participates in one or more of the following): (a) Medicare, the Federal
Employees Health Benefit Program under 5 U.S.C. §§ 8902 et seq., the TRICARE
program established by the Department of Defense under 10 U.S.C. §§ 1071 et seq.
or the Civilian Health and Medical Program of the Uniformed Services under 10
U.S.C. §§ 1079 and 1086, (b) Medicaid or (c) any agent, administrator,
intermediary or carrier for any of the foregoing.

 

“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank) and any group or body charged with setting financial
accounting or regulatory capital rules or standards (including, without
limitation, the Financial Accounting Standards Board, the Bank for International
Settlements or the Basel Committee on Banking Supervision or any successor or
similar authority to any of the foregoing).

 

“Guarantor” shall mean the Domestic Subsidiaries of the Borrower as are, or may
from time to time become parties to this Agreement.

 

“Guaranty” shall mean the guaranty of the Guarantors set forth in Article X.

 

“Guaranty Obligations” shall mean, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing or intended to guarantee any Indebtedness of any other Person in
any manner, whether direct or indirect, and including, without limitation, any
obligation, whether or not contingent, (a) to purchase any such Indebtedness or
any property constituting security therefor, (b) to advance or provide funds or
other support for the payment or purchase of any such Indebtedness or to
maintain working capital, solvency or other balance sheet condition of such
other Person

 

14

--------------------------------------------------------------------------------

 

 

(including, without limitation, keep well agreements, maintenance agreements,
comfort letters or similar agreements or arrangements) for the benefit of any
holder of Indebtedness of such other Person, (c) to lease or purchase property,
securities or services primarily for the purpose of assuring the holder of such
Indebtedness, or (d) to otherwise assure or hold harmless the holder of such
Indebtedness against loss in respect thereof. The amount of any Guaranty
Obligation hereunder shall (subject to any limitations set forth therein) be
deemed to be an amount equal to the outstanding principal amount (or maximum
principal amount, if larger) of the Indebtedness in respect of which such
Guaranty Obligation is made.

 

“Healthcare Laws” shall mean, collectively, any and all federal, state or local
laws, rules, regulations and to the extent publicly available to providers,
administrative manuals, orders, guidelines and requirements issued under or in
connection with Medicare, Medicaid or any Government Reimbursement Program, or
any law governing the licensure of or regulating healthcare providers,
professionals, facilities or payors or otherwise governing or regulating the
provision of, or payment for, medical services, including, without limitation,
the delivery of home healthcare services by the Credit Parties and any other
medical, nursing or other patient-related services now or hereafter provided by
the Credit Parties. Healthcare Laws include, but are not limited to, HIPAA; 31
U.S.C. Section 3729, et seq.; 42 U.S.C. Section 1320a-7(b); and 42 U.S.C.
1395nn.

 

“Hedging Agreements” shall mean, with respect to any Person, any agreement
entered into to protect such Person against fluctuations in interest rates, or
currency or raw materials values, including, without limitation, any interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more counterparties, any foreign currency exchange agreement,
currency protection agreements, commodity purchase or option agreements or other
interest or exchange rate hedging agreements.

 

“HIPAA” shall mean the (a) Health Insurance Portability and Accountability Act
of 1996; (b) the Health Information Technology for Economic and Clinical Health
Act (Title XIII of the American Recovery and Reinvestment Act of 2009); and (c)
any state and local laws regulating the privacy and/or security of individually
identifiable information, including state laws providing for notification of
breach of privacy or security of individually identifiable information, in each
case with respect to the laws described in clauses (a), (b) and (c) of this
definition, as the same may be amended, modified or supplemented from time to
time, any successor statutes thereto, any and all rules or regulations
promulgated from time to time thereunder.

 

“Holder Purchase Grant” shall have the meaning set forth in Section 9.23(a).

 

“Increased Revolver Commitment” shall have the meaning set forth in Section
2.22(a).

 

“Incremental Facility” shall have the meaning set forth in Section 2.22(a).

 

“Incremental Facility Commitment” shall have the meaning set forth in Section
2.22(a).

 

“Incremental Lender” shall have the meaning set forth in Section 2.22(c).

 

“Incremental Loans” shall have the meaning set forth in Section 2.22(a).

 

“Incremental Commitments” shall have the meaning set forth in Section 2.22(a).

 

“Indebtedness” shall mean, with respect to any Person, without duplication, (a)
all obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations (including, without limitation, earnout
obligations) of such Person incurred, issued or assumed as the deferred purchase
price of property or services purchased by such Person (other than trade debt
incurred in the ordinary course of business and due within six months of the
incurrence thereof) which would appear as liabilities on a balance sheet of such
Person, (e) all obligations of such Person under take-or-pay or similar
arrangements or under commodities agreements, (f) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or

 

15

--------------------------------------------------------------------------------

 

 

otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (g) all Guaranty Obligations of
such Person with respect to Indebtedness of another Person, (h) the principal
portion of all Capital Lease Obligations plus any accrued interest thereon, (i)
the Swap Termination Value of all Hedging Agreements of such Person, (j) the
maximum amount of all letters of credit issued or bankers’ acceptances
facilities created for the account of such Person and, without duplication, all
drafts drawn thereunder (to the extent unreimbursed), (k) all preferred Equity
Interest issued by such Person and which by the terms thereof could be (at the
request of the holders thereof or otherwise) subject to mandatory sinking fund
payments, redemption or other acceleration, (l) the principal balance
outstanding under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product plus any
accrued interest thereon and (m) all obligations of any partnership or
unincorporated joint venture in which such Person is a general partner or a
joint venturer to the extent such Indebtedness is recourse to such Person.

 

“Indemnified Taxes” shall mean all Taxes imposed on or with respect to any
payment made by or on account of any obligation of any Credit Party under any
Credit Document, other than Excluded Taxes.

 

“Indemnitee” shall have the meaning set forth in Section 9.5(b).

 

“Insolvency” shall mean, with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of such term as used in Section
4245 of ERISA.

 

“Intellectual Property” shall mean, collectively, all Copyrights, Copyright
Licenses, Patents, Patent Licenses, Trademarks and Trademark Licenses of the
Credit Parties and their Subsidiaries, all goodwill associated therewith and all
rights to sue for infringement thereof.

 

“Interest Coverage Ratio” shall mean, as of the last day of any fiscal quarter
of the Borrower, for the Credit Parties and their Subsidiaries on a Consolidated
basis, the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Expense
paid or payable in cash during the four consecutive fiscal quarter period ending
on such date.

 

“Interest Determination Date” shall have the meaning specified in the definition
of “Applicable Margin.”

 

“Interest Payment Date” shall mean (a) as to any Alternate Base Rate Loan, the
last Business Day of each March, June, September and December, (b) as to any
LIBOR Rate Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any LIBOR Rate Loan having an Interest Period
longer than three months, (i) each three (3) month anniversary following the
first day of such Interest Period and (ii) the last day of such Interest Period,
(d) as to any Loan which is the subject of a mandatory prepayment required
pursuant to Section 2.7(b), the date on which such mandatory prepayment is due,
and (e) as to any Loan then outstanding, on the Maturity Date; provided that the
Amendment No. 2 Effective Date shall also constitute an Interest Payment Date
with respect to Loans outstanding immediately prior to the Amendment No. 2
Effective Date.

 

“Interest Period” shall mean, with respect to any LIBOR Rate Loan,

 

(a)     initially, the period commencing on the Borrowing Date or conversion
date, as the case may be, with respect to such LIBOR Rate Loan and ending one,
two, three or six months thereafter, subject to availability to all applicable
Lenders, as selected by the Borrower in the Notice of Borrowing or Notice of
Conversion given with respect thereto; and

 

(b)     thereafter, each period commencing on the last day of the immediately
preceding Interest Period applicable to such LIBOR Rate Loan and ending one,
two, three or six months thereafter, subject to availability to all applicable
Lenders, as selected by the Borrower by irrevocable notice to the Administrative
Agent not less than three (3) Business Days prior to the last day of the then
current Interest Period with respect thereto; provided that the foregoing
provisions are subject to the following:

 

(i)     if any Interest Period pertaining to a LIBOR Rate Loan would otherwise
end on a day that is not a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

 

16

--------------------------------------------------------------------------------

 

 

(ii)     any Interest Period pertaining to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month;

 

(iii)     if the Borrower shall fail to give notice as provided above, the
Borrower shall be deemed to have selected an Alternate Base Rate Loan to replace
the affected LIBOR Rate Loan;

 

(iv)     no Interest Period in respect of any Revolving Loans shall extend
beyond the Maturity Date; and

 

(v)     no more than ten (10) LIBOR Rate Loans may be in effect at any time. For
purposes hereof, LIBOR Rate Loans with different Interest Periods shall be
considered as separate LIBOR Rate Loans, even if they shall begin on the same
date, although borrowings, extensions and conversions may, in accordance with
the provisions hereof, be combined at the end of existing Interest Periods to
constitute a new LIBOR Rate Loan with a single Interest Period;

 

provided further, that the first Interest Period as of the Amendment No. 2
Effective Date shall be as set forth in Section 2.1 in Amendment No. 2.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available for Dollars) that is
shorter than the Impacted Interest Period; and (b) the LIBO Screen Rate for the
shortest period (for which that LIBO Screen Rate is available for Dollars) that
exceeds the Impacted Interest Period, in each case, at such time.

 

“Investment” shall mean (a) the acquisition (whether for cash, property,
services, assumption of Indebtedness, securities or otherwise) of shares of
Equity Interest, other ownership interests or other securities of any Person or
bonds, notes, debentures or all or substantially all of the assets of any Person
(including pursuant to any merger with, or as a Division Successor pursuant to
the Division of, any Person that was not a wholly-owned Subsidiary prior to such
merger or Division), (b) any deposit with, or advance, loan or other extension
of credit to, any Person (other than deposits made in the ordinary course of
business) or (c) any other capital contribution to or investment in any Person,
including, without limitation, any Guaranty Obligation (including any support
for a letter of credit issued on behalf of such Person) incurred for the benefit
of such Person.

 

“Issuing Lender” shall mean, with respect to Letters of Credit, (a) each of
JPMCB (including in its capacity as issuing lender under any Existing Letter of
Credit), Wells Fargo Bank, National Association (including in its capacity as
issuing lender under any Existing Letter of Credit), Bank of America, N.A., MUFG
Bank, Ltd., SunTrust Bank, Mizuho Bank, Ltd., Fifth Third Bank, BBVA Compass and
PNC Bank, National Association together with any successor thereto and (b) each
Successor Issuing Lender.

 

“Issuing Lender Fees” shall have the meaning set forth in Section 2.5(c).

 

“Issuing Lender Sublimit” shall mean, (a) with respect to each Issuing Lender as
of the Amendment No. 2 Effective Date, the LOC Committed Amount multiplied by
11.1111111%, as such amount may be modified pursuant to a Successor Issuing
Lender Agreement and (b) with respect to any Successor Issuing Lender, such
amount as specified in the applicable Successor Issuing Lender Agreement.

 

“Joinder Agreement” shall mean a Joinder Agreement in substantially the form of
Exhibit 1.1(c), executed and delivered by an Additional Credit Party in
accordance with the provisions of Section 5.10.

 

17

--------------------------------------------------------------------------------

 

 

“Joint Commission” shall mean the Joint Commission (formerly known as the Joint
Commission on Accreditation of Healthcare Organizations).

 

“JPMCB” shall mean JPMorgan Chase Bank, N.A., together with its successors
and/or assigns.

 

“JPMS” shall mean J. P. Morgan Securities LLC, together with its successors
and/or assigns.

 

“Lender” shall mean any of the several banks and other financial institutions as
are, or may from time to time become parties to this Agreement; provided that
notwithstanding the foregoing, “Lender” shall not include any Credit Party or
any of the Credit Party’s Affiliates or Subsidiaries.

 

“Lender Consent” shall mean any lender consent delivered by a Lender on the
Closing Date in the form of Exhibit 4.1(a).

 

“Letter of Credit” shall mean (a) any letter of credit issued by any Issuing
Lender pursuant to the terms hereof, as such letter of credit may be amended,
modified, restated, extended, renewed, increased, replaced or supplemented from
time to time and (b) any Existing Letter of Credit, in each case as such letter
of credit may be amended, modified, extended, renewed or replaced from time to
time.

 

“Letter of Credit Facing Fee” shall have the meaning set forth in Section
2.5(c).

 

“Letter of Credit Fee” shall have the meaning set forth in Section 2.5(b).

 

“LIBO Screen Rate” shall have the meaning assigned to such term in the
definition of LIBOR.

 

“LIBOR” shall mean, for any LIBOR Rate Loan for any Interest Period therefor,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on pages LIBOR01 or LIBOR02 of the Reuters screen (or any successor
page) as the London interbank offered rate as administered by ICE Benchmark
Association (or any other Person that takes over the administration of such
rate) for deposits in Dollars at approximately 11:00 a.m. (London time) two (2)
Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period; provided that if the rate per annum
appearing on pages LIBOR01 or LIBOR02 of the Reuters screen (or any successor
page) shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement (such London interbank offered rate, the “LIBO Screen
Rate”). If for any reason such LIBO Screen Rate is not available at such time
for such Interest Period (an “Impacted Interest Period”), then “LIBOR” for such
Impacted Interest Period shall mean the Interpolated Rate.

 

“LIBOR Lending Office” shall mean, initially, the office(s) of each Lender
designated as such Lender’s LIBOR Lending Office in such Lender’s Administrative
Questionnaire; and thereafter, such other office of such Lender as such Lender
may from time to time specify to the Administrative Agent and the Borrower as
the office of such Lender at which the LIBOR Rate Loans of such Lender are to be
made.

 

“LIBOR Rate” shall mean, for any Interest Period, a rate per annum (rounded
upwards, if necessary, to the next higher 1/100th of 1%) determined by the
Administrative Agent pursuant to the following formula:

 

LIBOR Rate =                                     LIBOR                          
   

1.0 minus the Eurodollar Reserve Percentage

 

“LIBOR Rate Loan” shall mean Loans the rate of interest applicable to which is
based on the LIBOR Rate.

 

“LIBOR Tranche” shall mean the collective reference to LIBOR Rate Loans whose
Interest Periods begin and end on the same day.

 

18

--------------------------------------------------------------------------------

 

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, (a)
any conditional sale or other title retention agreement and any Capital Lease
having substantially the same economic effect as any of the foregoing and (b)
the filing of, or the agreement to give, any UCC financing statement).

 

“LLC” means any Person that is a limited liability company under the laws of its
jurisdiction of formation.

 

“Loan” or “Loans” shall mean a Revolving Loan and/or an Incremental Loan, as
appropriate.

 

“LOC Commitment” shall mean (a) with respect to each Issuing Lender’s commitment
to issue Letters of Credit, such Issuing Lender’s Issuing Lender Sublimit and
(b) with respect to each Revolving Lender, the commitment of such Revolving
Lender to purchase Participation Interests in the Letters of Credit up to such
Revolving Lender’s Revolving Commitment Percentage of the LOC Committed Amount.

 

“LOC Committed Amount” shall have the meaning set forth in Section 2.3(a).

 

“LOC Documents” shall mean, with respect to each Letter of Credit, such Letter
of Credit, any amendments thereto, any documents delivered in connection
therewith, any application therefor, and any agreements, instruments, guarantees
or other documents (whether general in application or applicable only to such
Letter of Credit) governing or providing for (a) the rights and obligations of
the parties concerned or (b) any collateral for such obligations.

 

“LOC Obligations” shall mean, at any time, the sum of (a) the maximum amount
which is, or at any time thereafter may become, available to be drawn under
Letters of Credit then outstanding, assuming compliance with all requirements
for drawings referred to in such Letters of Credit plus (b) the aggregate amount
of all drawings under Letters of Credit honored by the Issuing Lenders but not
theretofore reimbursed. For purposes of computing the amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.6. For all purposes of this Agreement,
if on any date of determination a Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the ISP, such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.

 

“Management Agreement” shall mean each agreement pursuant to which a Manager
agrees to provide certain administrative services to a Practice.

 

“Manager” shall mean, with respect to any particular Management Agreement, the
Borrower or its applicable Subsidiary that is a party to such Management
Agreement as the administrative manager of the relevant medical practice or
practices.

 

“Mandatory LOC Borrowing” shall have the meaning set forth in Section 2.3(e).

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, property, assets or financial condition of the Credit
Parties and their Subsidiaries taken as a whole, (b) the ability of the Credit
Parties and their Subsidiaries taken as a whole to perform their obligations,
when such obligations are required to be performed, under this Agreement, any of
the Notes or any other Credit Document or (c) the validity or enforceability of
this Agreement, any of the Notes, any Joinder Agreement, any of the Letters of
Credit, the LOC Documents or the Security Documents (if any) or the rights or
remedies of the Administrative Agent or the Lenders hereunder or thereunder. The
inclusion of any dollar amount threshold in any representation, warranty,
covenant, notice provision, Default or Event of Default or any other provision
of this Agreement shall not be deemed to constitute a mutual agreement as to a
standard that is determinative of whether a Material Adverse Effect exists or
may exist.

 

“Material Contract” shall mean (a) any Management Agreement and any Restrictive
Agreement and (b) any other contract, agreement, permit or license, written or
oral, of the Credit Parties or any of their Subsidiaries as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

19

--------------------------------------------------------------------------------

 

 

“Material Domestic Subsidiary” shall mean any Domestic Subsidiary of the
Borrower that, together with its Subsidiaries, (a) generated more than 10% of
the net revenues (whether denominated in the financial statements of the Credit
Parties as net patient service revenues or similar nomenclature) of the Credit
Parties on a Consolidated basis for the four (4) fiscal quarter period most
recently ended or (b) owns more than 10% of the Consolidated Assets as of the
last day of the most recently ended fiscal quarter of the Borrower; provided,
however, that if at any time there are Domestic Subsidiaries which are not
classified as “Material Domestic Subsidiaries” but which collectively (i)
generated more than 20% of the net revenues (whether denominated in the
financial statements of the Credit Parties as net patient service revenues or
similar nomenclature) of the Credit Parties on a Consolidated basis for the four
(4) fiscal quarters most recently ended or (ii) own more than 20% of the
Consolidated Assets as of the last day of the most recently ended fiscal quarter
of the Borrower, then the Borrower shall promptly, and in any event within
thirty (30) days after the financial statements for such fiscal quarter become
available, designate one or more of such Domestic Subsidiaries as Material
Domestic Subsidiaries and cause any such Domestic Subsidiaries to comply with
the provisions of Section 5.10 such that, after such Domestic Subsidiaries
become Guarantors hereunder, the Domestic Subsidiaries that are not Guarantors
shall (iii) generate less than 20% of the net revenues (whether denominated in
the financial statements of the Credit Parties as net patient service revenues
or similar nomenclature) of the Credit Parties and (iv) own less than 20% of the
Consolidated Assets. For purposes of determining whether or not any newly formed
or acquired Subsidiary is a “Material Domestic Subsidiary,” the foregoing
calculations shall be performed at the time of such acquisition or formation
(including any asset contributions made to such Subsidiary concurrently with
such acquisition or formation) giving effect to such acquisition or formation
(including any asset contributions made to such Subsidiary concurrently with
such acquisition or formation) on a Pro Forma Basis as of the last day of the
most recently ended fiscal quarter of the Borrower. It is understood and agreed
that in no event shall PMG be considered a Material Domestic Subsidiary.

 

“Materials of Environmental Concern” shall mean any gasoline or petroleum
(including crude oil or any extraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including, without limitation, asbestos,
perchlorate, polychlorinated biphenyls and urea-formaldehyde insulation.

 

“Maturity Date” shall mean March 28, 2024; provided, however, if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

 

“Medicaid” means the medical assistance programs administered by state agencies
and approved by CMS pursuant to the terms of Title XIX of the Social Security
Act, codified at 42 U.S.C. 1396 et seq.

 

“Medicare” means the program of health benefits for the aged and disabled
administered by CMS pursuant to the terms of Title XVIII of the Social Security
Act, codified at 42 U.S.C. 1395 et seq.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

 

“Non-Consenting Lender” shall mean any Lender (other than JPMCB) that does not
approve any consent, waiver or amendment that has been obtained as to one or
more Lenders and that is not effective with respect to an affected Lender not
approving such consent, waiver or amendment in accordance with the terms of
Section 9.1.

 

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

 

“Note” or “Notes” shall mean the Revolving Notes, collectively or individually,
as appropriate.

 

“Notice of Borrowing” shall mean a request for a Revolving Loan borrowing
pursuant to Section 2.1(b)(i).. A Form of Notice of Borrowing is attached as
Exhibit 1.1(d).

 

20

--------------------------------------------------------------------------------

 

 

“Notice of Conversion/Extension” shall mean the written notice of conversion of
a LIBOR Rate Loan to an Alternate Base Rate Loan or an Alternate Base Rate Loan
to a LIBOR Rate Loan, or extension of a LIBOR Rate Loan, in each case
substantially in the form of Exhibit 1.1(e).

 

“Obligations” shall mean, collectively, all of the obligations, Indebtedness and
liabilities of the Credit Parties to the Lenders (including the Issuing Lenders)
and the Administrative Agent, whenever arising, under this Agreement, the Notes
or any of the other Credit Documents, including principal, interest, fees,
costs, charges, expenses, professional fees, reimbursements, all sums chargeable
to the Credit Parties or for which any Credit Party is liable as an indemnitor
and whether or not evidenced by a note or other instrument and indemnification
obligations and other amounts (including, but not limited to, any interest
accruing after the occurrence of a filing of a petition of bankruptcy under the
Bankruptcy Code with respect to any Credit Party, regardless of whether such
interest is an allowed claim under the Bankruptcy Code). Obligations with
respect to any Guarantor shall in no event include any Excluded Swap Obligations
of such Guarantor.

 

“Operating Lease” shall mean, as to any Person as determined in accordance with
GAAP, any lease of property (whether real, personal or mixed) by such Person as
lessee which is not a Capital Lease, or which is classified as an operating
lease under the definition of “Capital Lease.”

 

“Other Taxes” shall mean all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Credit Document.

 

“Participant” shall have the meaning assigned to such term in Section 9.6(d).

 

“Participant Register” shall have the meaning assigned to such term in Section
9.6(d).

 

“Participation Interest” shall mean a participation interest purchased by a
Revolving Lender in LOC Obligations as provided in Section 2.3(c).

 

“Patent Licenses” shall mean any agreement, whether written or oral, providing
for the grant by or to a Person of any right to manufacture, use or sell any
invention covered by a Patent.

 

“Patents” shall mean (a) all letters patent of the United States or any other
country, now existing or hereafter arising, and all improvement patents,
reissues, reexaminations, patents of additions, renewals and extensions thereof
and (b) all applications for letters patent of the United States or any other
country and all provisionals, divisions, continuations and continuations-in-part
and substitutes thereof.

 

“Patriot Act” shall mean Title III of The Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as
amended or modified from time to time.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.

 

“Permitted Acquisition” shall mean an acquisition (other than a Division) or any
series of related acquisitions by a Credit Party of (a) all or substantially all
of the assets or a majority of the outstanding Voting Stock or economic
interests of a Person that is incorporated, formed or organized in the United
States, (b) a Person that is incorporated, formed or organized in the United
States by a merger, amalgamation or consolidation or any other combination with
such Person or (c) any division, line of business or other business unit of a
Person that is incorporated, formed or organized in the United States (such
Person or such division, line of business or other business unit of such Person
shall be referred to herein as the “Target”), in each case that is a type of
business (or assets used in a type of business) permitted to be engaged in by
the Credit Parties and their Subsidiaries pursuant to Section 6.3, in each case
so long as:

 

21

--------------------------------------------------------------------------------

 

 

(i)     no Default or Event of Default shall then exist or would exist after
giving effect thereto;

 

(ii)     the Credit Parties shall have furnished to the Administrative Agent
within fifteen (15) Business Days after the consummation of such acquisition (A)
Consolidated pro forma financial statements of the Borrower (giving pro forma
effect to all acquisitions made during the previous four fiscal quarter period
as if they had occurred on the first day of such period) as of the most recent
date that financial statements have been furnished pursuant to Section 5.1(a) or
(b) demonstrating that, after giving effect to the acquisition on a Pro Forma
Basis, the Credit Parties are in compliance with each of the financial covenants
set forth in Section 5.9 (provided that for purposes of this clause (ii) the
applicable Consolidated Net Leverage Ratio shall be 4.50 to 1.00 for any fiscal
quarter) and (B) a certificate substantially in the form of Exhibit 1.1(f)
executed by a Responsible Officer of the Borrower certifying that such Permitted
Acquisition complies with the requirements of this Agreement;

 

(iii)     the Target, if a Person, shall have executed a Joinder Agreement to
the extent required by the terms of Section 5.10 within the applicable time
period specified in Section 5.10; and

 

(iv)     the Target does not oppose such acquisition (other than in the case of
an acquisition pursuant to a Holder Purchase Grant).

 

“Permitted Investments” shall mean:

 

(a)     cash and Cash Equivalents;

 

(b)     Investments existing as of the Closing Date as set forth on Schedule
1.1(a), and any renewals, refinancings or extensions thereof in a principal
amount not in excess of that outstanding as of the date of such renewal,
refinancing or extension;

 

(c)     receivables owing to the Credit Parties or any of their Subsidiaries or
any receivables and advances to suppliers, in each case if created, acquired or
made in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms;

 

(d)     Investments in and loans to any Credit Party;

 

(e)     Investments in and loans to Subsidiaries of Credit Parties (other than
Credit Parties) and Permitted JV Investments in an aggregate amount not to
exceed at any one time 15% of Consolidated total shareholders’ equity as
determined in accordance with GAAP and as set forth on the then most recent
Consolidated balance sheet of the Borrower and its Consolidated Subsidiaries
furnished to the Administrative Agent pursuant to Section 5.1(for the avoidance
of doubt, the calculation of the aggregate amount of all Permitted JV
Investments shall not include any accretion (or reduction) for equity in income
(loss) in any Permitted JV to the extent the financial results of such Permitted
JV are not Consolidated with the financial results of the Borrower and its
Subsidiaries except to the extent of dividends or distributions received in cash
or Cash Equivalents from a Permitted JV by a Credit Party or Subsidiary (other
than another Permitted JV));

 

(f)     loans and advances to employees; provided that such loans and advances
shall comply with all Requirements of Law (including Sarbanes-Oxley);

 

(g)     Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

 

(h)     Investments, acquisitions or transactions permitted under Section
6.4(a)(xiii) or Section 6.4(b) and Guaranty Obligations permitted under Section
6.1;

 

(i)     Permitted Acquisitions;

 

22

--------------------------------------------------------------------------------

 

 

(j)     Hedging Agreements to the extent permitted hereunder;

 

(k)     Investments by PMG in accordance with applicable law and past practices;
and

 

(l)     Investments in PMG (in addition to Investments in PMG outstanding on the
Closing Date and set forth on Schedule 1.1(a)) in an aggregate principal amount
outstanding at any time not to exceed the greater of (i) $500,000,000 and (ii)
10.0% of Consolidated Total Assets at such time; and

 

(m)     additional loans, advances and/or Investments of a nature not
contemplated by the foregoing clauses hereof so long as after giving effect to
each such additional loans, advances and/or Investments on a Pro Forma Basis the
Consolidated Net Leverage Ratio of the Credit Parties would be in compliance
with Section 5.9(a) (provided that for purposes of this clause (m) the
applicable Consolidated Net Leverage Ratio shall be 4.50 to 1.00 for any fiscal
quarter).

 

“Permitted JV” shall mean a Person that is (a) not a wholly-owned Subsidiary of
the Borrower and (b) a type of business (or assets used in a type of business)
permitted to be engaged in by the Credit Parties and their Subsidiaries pursuant
to Section 6.3.

 

“Permitted JV Investment” shall mean an Investment after the Closing Date in a
Permitted JV (other than an Investment pursuant to clause (b) of the definition
of Permitted Investment) so long as no Default or Event of Default shall then
exist or would exist after giving effect thereto.

 

“Permitted Liens” shall mean:

 

(a)     Liens created by or otherwise existing under or in connection with this
Agreement or the other Credit Documents in favor of the Administrative Agent on
behalf of the Lenders;

 

(b)     Liens in favor of a Bank Product Provider in connection with a Bank
Product; provided that such Liens shall secure the Credit Party Obligations on a
ratable and pari passu basis;

 

(c)     Liens securing purchase money Indebtedness and Capital Lease Obligations
(and refinancings thereof) to the extent permitted under Section 6.1(c);
provided, that (i) any such Lien attaches to such property concurrently with or
within thirty (30) days after the acquisition thereof and (ii) such Lien
attaches solely to the property so acquired in such transaction;

 

(d)     Liens for taxes, assessments, charges or other governmental levies not
yet due or as to which the period of grace (not to exceed sixty (60) days), if
any, related thereto has not expired or which are being contested in good faith
by appropriate proceedings; provided that adequate reserves with respect thereto
are maintained on the books of any Credit Party or its Subsidiaries, as the case
may be, in conformity with GAAP;

 

(e)     statutory Liens such as carriers’, warehousemen’s, mechanics’,
materialmen’s, landlords’, repairmen’s or other like Liens arising in the
ordinary course of business which are not overdue for a period of more than one
hundred twenty (120) days or which are being contested in good faith by
appropriate proceedings;

 

(f)     pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation (other than any
Lien imposed by ERISA) and deposits securing liability to insurance carriers
under insurance or self-insurance arrangements in accordance with historical
practice and in the ordinary course of business;

 

(g)     deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

23

--------------------------------------------------------------------------------

 

 

(h)     easements, rights of way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

 

(i)     Liens existing on the Closing Date and set forth on Schedule 1.1(b);
provided that (i) no such Lien shall at any time be extended to cover property
or assets other than the property or assets subject thereto on the Closing Date
and subsequent improvements thereon, (ii) the principal amount of the
Indebtedness secured by such Lien shall not be extended, renewed, refunded or
refinanced except as permitted by Section 6.1(b) and (iii) the direct or any
contingent obligor with respect thereto is not changed;

 

(j)     any extension, renewal or replacement (or successive extensions,
renewals or replacements), in whole or in part, of any Lien referred to in this
definition (other than Liens set forth on Schedule 1.1(b)); provided that such
extension, renewal or replacement Lien shall be limited to all or a part of the
property which secured the Lien so extended, renewed or replaced (plus
subsequent improvements on such property);

 

(k)     Liens arising in the ordinary course of business by virtue of any
contractual, statutory or common law provision relating to (i) landlord’s Liens
arising under leases of real property in the ordinary course of business and
(ii) banker’s Liens, rights of set-off or similar rights and remedies covering
deposit or securities accounts (including funds or other assets credited
thereto) or other funds maintained with a depository institution or securities
intermediary;

 

(l)     any zoning, building or similar laws or rights reserved to or vested in
any Governmental Authority;

 

(m)     restrictions on transfers of securities imposed by applicable Securities
Laws or laws governing the practice of medicine;

 

(n)     Liens arising out of judgments or awards not resulting in an Event of
Default; provided that the applicable Credit Party or Subsidiary shall in good
faith be prosecuting an appeal or proceedings for review;

 

(o)     Liens on the property of a Person existing at the time such Person
becomes a Subsidiary of a Credit Party in a transaction permitted hereunder
securing Indebtedness in an aggregate principal amount not to exceed the greater
of (i) $85,000,000 and (ii) 2.0% of Consolidated Total Assets at such time, for
all such Persons; provided, however, that any such Lien may not extend to any
other property of any Credit Party or any other Subsidiary that is not a
Subsidiary of such Person; provided, further, that any such Lien was not created
in anticipation of or in connection with the transaction or series of
transactions pursuant to which such Person became a Subsidiary of a Credit
Party;

 

(p)     any interest or title of a lessor, licensor or sublessor under any
lease, license or sublease entered into by any Credit Party or any Subsidiary
thereof in the ordinary course of its business and covering only the assets so
leased, licensed or subleased;

 

(q)     assignments of insurance or condemnation proceeds provided to landlords
(or their mortgagees) pursuant to the terms of any lease and Liens or rights
reserved in any lease for rent or for compliance with the terms of such lease;

 

(r)     Liens arising under Restrictive Agreements;

 

(s)     Liens to the extent arising out of judgments, orders, attachments,
decrees or awards not resulting in an Event of Default; and

 

24

--------------------------------------------------------------------------------

 

 

(t)     additional Liens so long as the aggregate principal amount of
Indebtedness secured thereby at any time does not exceed the greater of (i)
$170,000,000 and (ii) 3.5% of Consolidated Total Assets at such time.

 

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” shall mean, as of any date of determination, any employee benefit plan
which is covered by Title IV of ERISA and in respect of which any Credit Party
or a Commonly Controlled Entity is (or, if such plan were terminated at such
time, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

“Platform” shall have the meaning set forth in Section 9.2(d)(i).

 

“PMG” means PMG Indemnity Ltd., a corporation organized under the laws of Grand
Cayman, British West Indies, and a Subsidiary of the Borrower.

 

“Practice” shall mean that Person party to any Management Agreement that is not
the Manager under such Management Agreement and that engages in the practice of
providing medical services or of owning the Equity Interests of other Persons
engaged in the practice of medical services.

 

“Primary Syndication” shall mean any assignments by the Administrative Agent in
order to effectuate the initial post-closing syndication made on or prior to the
earlier of (a) the date that is ninety (90) days after the Closing Date and (b)
the completion of all assignments relating to the completion of a successful
syndication.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its office located at 270 Park
Avenue, New York, New York, or any successor office announced by JPMCB; each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced as being effective.

 

“Private Payor” means any insurance company, health maintenance organization,
preferred provider organization or similar entity that is obligated to make
payments for goods or services provided to a patient, but shall not include a
Government Reimbursement Program.

 

“Private Payor Arrangement” means a written agreement or arrangement with a
Private Payor pursuant to which the Private Payor pays all or a portion of the
charges of any Credit Party for providing goods and services to a patient.

 

“Pro Forma Basis” shall mean, with respect to any transaction, that such
transaction shall be deemed to have occurred as of the first day of the
four-quarter period ending as of the Borrower’s most recent fiscal quarter end
preceding the date of such transaction.

 

“Properties” shall have the meaning set forth in Section 3.10(a).

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“QFC” shall have the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“QFC Credit Support” shall have the meaning assigned to it in Section 9.29.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible

 

25

--------------------------------------------------------------------------------

 

 

contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Recipient” shall mean (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.

 

“Recovery Event” shall mean the receipt by any Credit Party or its Subsidiaries
of any cash insurance proceeds or condemnation award payable by reason of theft,
loss, physical destruction or damage, taking or similar event with respect to
any of their respective property or assets.

 

“Register” shall have the meaning set forth in Section 9.6(c).

 

“Reimbursement Obligation” shall mean the obligation of the Borrower to
reimburse the Issuing Lenders pursuant to Section 2.3(d) for amounts drawn under
Letters of Credit.

 

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.

 

“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of such term as
used in Section 4241 of ERISA.

 

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty-day notice period is
waived under PBGC Reg. §4043.

 

“Required Facility Lenders” shall mean, as of any date of determination, either
(as the context may require) (a) Revolving Lenders holding at least a majority
of the outstanding Revolving Commitments and if the Revolving Commitments have
been terminated, the outstanding Revolving Loans and Participation Interests,
under the Revolving Facility, or (b) Incremental Lenders holding at least a
majority of the outstanding Loans and/or Commitments under an Incremental
Facility; provided, however, that if any Lender shall be a Defaulting Lender at
such time, then there shall be excluded from the determination of Required
Facility Lenders, Obligations (including Participation Interests) owing to such
Defaulting Lender and such Defaulting Lender’s Commitments.

 

“Required Lenders” shall mean, as of any date of determination, Lenders holding
at least a majority of (a) the outstanding Commitments and Loans or (b) to the
extent Commitments have been terminated, the outstanding Loans and Participation
Interests; provided, however, that if any Lender shall be a Defaulting Lender at
such time, then there shall be excluded from the determination of Required
Lenders, Obligations (including Participation Interests) owing to such
Defaulting Lender and such Defaulting Lender’s Commitments.

 

“Requirement of Law” shall mean, as to any Person, (a) all international,
foreign, Federal, state and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes, executive orders, and administrative or judicial
precedents or authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority (in each case whether or not having
the force of law) and (b) all Healthcare Laws; in each case applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.

 

“Responsible Officer” shall mean, for any Credit Party, any duly authorized
officer or authorized signatory thereof and as to whom the Administrative Agent
has received an incumbency certificate that has not been terminated or revoked
indicating such officer or authorized signatory is a duly authorized officer
thereof.

 

“Restricted Payment” shall mean (a) any dividend or other distribution, direct
or indirect, on account of any shares (or equivalent) of any class of Equity
Interest of any Credit Party or any of its Subsidiaries, now or hereafter
outstanding, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares (or
equivalent) of any class of Equity Interest of any Credit Party or any of its

 

26

--------------------------------------------------------------------------------

 

 

Subsidiaries, now or hereafter outstanding, (c) any payment made to retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of Equity Interest of any Credit Party or any of its
Subsidiaries, now or hereafter outstanding, (d) any payment with respect to any
earnout obligation, (e) any payment or prepayment of principal of, premium, if
any, or interest on, redemption, purchase, retirement, defeasance, sinking fund
or similar payment with respect to, any Subordinated Debt of any Credit Party or
any of its Subsidiaries, (f) the payment by any Credit Party or any of its
Subsidiaries of any management, advisory or consulting fee to any Person (other
than such fees incurred in the ordinary course of business) or (g) the payment
of any extraordinary salary, bonus or other form of compensation for services to
any Person who is directly or indirectly a significant partner, shareholder,
owner or executive officer of any such Person, to the extent such extraordinary
salary, bonus or other form of compensation is not or would not be an expense
reflected on such Person’s financial statements in accordance with GAAP.

 

“Restrictive Agreement” shall have the meaning set forth in Section 9.23(a).

 

“Revolving Commitment” shall mean, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans in an aggregate
principal amount at any time outstanding up to an amount equal to such Revolving
Lender’s Revolving Commitment Percentage of the Revolving Committed Amount.

 

“Revolving Commitment Percentage” shall mean for each Revolving Lender, the
percentage identified as its Revolving Commitment Percentage on Schedule 2.1(a)
or in the Assignment and Assumption pursuant to which such Revolving Lender
became a Revolving Lender hereunder, as such percentage may be modified after
the Amendment No. 2 Effective Date in accordance with the provisions of this
Credit Agreement.

 

“Revolving Committed Amount” shall have the meaning set forth in Section 2.1(a).

 

“Revolving Facility” shall have the meaning set forth in Section 2.1(a).

 

“Revolving Lender” shall mean, as of any date of determination, a Lender holding
a Revolving Commitment, a Revolving Loan or a Participation Interest on such
date.

 

“Revolving Loans” shall have the meaning set forth in Section 2.1(a).

 

“Revolving Note” or “Revolving Notes” shall mean the promissory notes of the
Borrower provided pursuant to Section 2.1(e) in favor of any of the Revolving
Lenders evidencing the Revolving Loan provided by any such Revolving Lender
pursuant to Section 2.1(a), individually or collectively, as appropriate, as
such promissory notes may be amended, modified, extended, restated, replaced, or
supplemented from time to time.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc.

 

“Sale and Leaseback Transaction” shall mean any arrangement pursuant to which
any Credit Party or Subsidiary, directly or indirectly, becomes liable as
lessee, guarantor or other surety with respect to any lease, whether an
Operating Lease or a Capital Lease, of any property or assets (a) which a Credit
Party or Subsidiary has sold or transferred (or is to sell or transfer) to a
Person which is not a Credit Party or Subsidiary or (b) which such Credit Party
or Subsidiary intends to use for substantially the same purpose as any other
property or assets which have been sold or transferred (or is to be sold or
transferred) by a Credit Party or Subsidiary to another Person which is not a
Credit Party or Subsidiary in connection with such lease.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Sudan, Syria and Crimea).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person owned or controlled by any such Person or Persons.

 

27

--------------------------------------------------------------------------------

 

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, (b) the government
of Canada or (c) the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom

 

“Sarbanes-Oxley” shall mean the Sarbanes-Oxley Act of 2002.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
Governmental Authority.

 

“Securities Act” shall mean the Securities Act of 1933, together with any
amendment thereto or replacement thereof and any rules or regulations
promulgated thereunder.

 

“Securities Laws” shall mean the Securities Act, the Exchange Act,
Sarbanes-Oxley and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
Public Company Accounting Oversight Board, as each of the foregoing may be
amended and in effect on any applicable date hereunder.

 

“Security Documents” shall mean the Collateral Agreement and each of the
security agreements, pledge agreements and other instruments and documents
executed and delivered pursuant to the occurrence of the Collateral Event or
pursuant to Section 5.13.

 

“Single Employer Plan” shall mean any Plan that is not a Multiemployer Plan.

 

“Subordinated Debt” shall mean any Indebtedness incurred by any Credit Party
which by its terms is specifically subordinated in right of payment to the prior
payment of the Credit Party Obligations and contains subordination and other
terms acceptable to the Administrative Agent.

 

“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, limited liability company, partnership or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person;
provided, that notwithstanding the foregoing, each Practice and each of its
Subsidiaries shall constitute a Subsidiary of the Borrower for the purposes of
the Credit Documents. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

 

“Successor Issuing Lender” shall have the meaning set forth in Section 2.3(f).

 

“Successor Issuing Lender Agreement” shall have the meaning set forth in Section
2.3(f).

 

“Supported QFC” shall have the meaning assigned to it in Section 9.29.

 

“Swap Termination Value” shall mean, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include a Lender or any Affiliate of a Lender).

 

“Target” shall have the meaning set forth in the definition of “Permitted
Acquisition.”

 

28

--------------------------------------------------------------------------------

 

 

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees and other like charges imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.

 

“Trademark License” shall mean any agreement, whether written or oral, providing
for the grant by or to a Person of any right to use any Trademark.

 

“Trademarks” shall mean (a) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, service marks,
elements of package or trade dress of goods or services, logos and other source
or business identifiers, together with the goodwill associated therewith, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof and (b) all renewals thereof.

 

“Transactions” shall mean the closing of this Agreement and the other Credit
Documents and the other transactions contemplated hereby to occur in connection
with such closing (including, without limitation, the initial borrowings under
the Credit Documents and the payment of fees and expenses in connection with all
of the foregoing).

 

“Transfer Effective Date” shall have the meaning set forth in each Assignment
and Assumption.

 

“Type” shall mean, as to any Loan, its nature as an Alternate Base Rate Loan or
LIBOR Rate Loan, as the case may be.

 

“UCC” shall mean the Uniform Commercial Code from time to time in effect in any
applicable jurisdiction.

 

“United States” shall mean the United States of America and the states,
territories and possessions thereof, including, without limitation, Puerto Rico.

 

“Unused Commitment Fee” shall have the meaning set forth in Section 2.5(a).

 

“U.S. Lender” shall mean any Lender that is a “United States person” as defined
in Section 7701(a)(30) of the Code.

 

“U.S. Special Resolution Regime” shall have the meaning provided in Section
9.29.

 

“Voting Stock” shall mean, with respect to any Person, Equity Interest issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
may be or have been suspended by the happening of such a contingency.

 

“Works” shall mean all works which are subject to copyright protection pursuant
to Title 17 of the United States Code.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.2     Other Definitional Provisions.

 

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the

 

29

--------------------------------------------------------------------------------

 

 

context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented, amended and restated or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof of this
Agreement, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time, (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (g) all terms defined in this
Agreement shall have the defined meanings when used in any other Credit Document
or any certificate or other document made or delivered pursuant hereto. The
phrase, “to the actual knowledge,” “to the best knowledge,” “to the knowledge”
or similar uses of “knowledge” of a Responsible Officer of the Borrower or other
specified Credit Party with respect to any statement made herein means that no
information that would give such Responsible Officer current actual knowledge of
the inaccuracy of such statement has come to the attention of such Responsible
Officer, nor, except as otherwise expressly indicated, that such Responsible
Officer has undertaken any independent investigation to determine the accuracy
of such statement other than due inquiry of other executive employees of such
Credit Party who have management responsibilities with respect to the subject
matter of such statement in the ordinary course of such employees' duties.

 

Section 1.3     Accounting Terms.

 

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a basis consistent with the most recent audited
Consolidated financial statements of the Borrower delivered to the Lenders. If
at any time any change in GAAP would affect the computation of any financial
ratio or requirement set forth in any Credit Document, and either the Borrower
or the Required Lenders shall so request, the Administrative Agent, the Lenders
and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided, that, until so
amended, (a) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (b) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

The Borrower shall deliver to the Administrative Agent and each Lender at the
same time as the delivery of any annual or quarterly financial statements given
in accordance with the provisions of Section 5.1, (a) a description in
reasonable detail of any material change in the application of accounting
principles employed in the preparation of such financial statements from those
applied in the most recently preceding quarterly or annual financial statements
as to which no objection shall have been made in accordance with the provisions
above and (b) a reasonable estimate of the effect on the financial statements on
account of such changes in application.

 

Section 1.4     Time References.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

Section 1.5     Execution of Documents.

 

Unless otherwise specified, all Credit Documents and all other certificates
executed in connection therewith must be signed by a Responsible Officer.

 

30

--------------------------------------------------------------------------------

 

 

Section 1.6     Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any LOC
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

Section 1.7     LIBOR Notification. The interest rate on LIBOR Rate Loans is
determined by reference to the LIBOR Rate, which is derived from the London
interbank offered rate. The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market. In July 2017, the U.K. Financial
Conduct Authority announced that, after the end of 2021, it would no longer
persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on LIBOR
Rate Loans. In light of this eventuality, public and private sector industry
initiatives are currently underway to identify new or alternative reference
rates to be used in place of the London interbank offered rate. In the event
that the London interbank offered rate is no longer available or in certain
other circumstances as set forth in Section 2.13(b) of this Agreement, such
Section 2.13(b) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will notify the Borrower, pursuant to Section
2.13, in advance of any change to the reference rate upon which the interest
rate on LIBOR Loans is based. However, the Administrative Agent does not warrant
or accept any responsibility for, and shall not have any liability with respect
to, the administration, submission or any other matter related to the London
interbank offered rate or other rates in the definition of “LIBOR Rate” or with
respect to any alternative or successor rate thereto, or replacement rate
thereof, including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.13(b), will be
similar to, or produce the same value or economic equivalence of, the LIBOR Rate
or have the same volume or liquidity as did the London interbank offered rate
prior to its discontinuance or unavailability.

 

ARTICLE II

THE LOANS; AMOUNT AND TERMS

 

Section 2.1     Revolving Loans.

 

(a)     Revolving Commitment. During the Commitment Period, subject to the terms
and conditions hereof, each Revolving Lender severally, but not jointly, shall
make revolving credit loans in Dollars (“Revolving Loans”) to the Borrower from
time to time in an aggregate principal amount not at any time exceeding the
total of Revolving Commitments of all the Lenders, which amount on the Amendment
No. 2 Effective Date shall equal ONE BILLION TWO HUNDRED MILLION DOLLARS
($1,200,000,000) (as increased from time to time as provided in Section 2.22 and
as such aggregate maximum amount may be reduced from time to time as provided in
Section 2.6, the “Revolving Committed Amount”) for the purposes hereinafter set
forth (the “Revolving Facility”); provided, however, that from the Amendment No.
3 Effective Date through September 30, 2021, the aggregate amount of undrawn
Revolving Commitments shall be at least $300,000,000 at all times; provided,
further, that (i) with regard to each Revolving Lender individually, the sum of
such Revolving Lender’s Revolving Commitment Percentage of the aggregate
principal amount of outstanding Revolving Loans plus such Revolving Lender’s
Revolving Commitment Percentage of the outstanding principal amount of the LOC
Obligations shall not exceed such Revolving Lender’s Revolving Commitment and
(ii) with regard to the Revolving Lenders collectively, the sum of the aggregate
principal amount of outstanding Revolving Loans plus the aggregate principal
amount of outstanding LOC Obligations shall not exceed the Revolving Committed
Amount then in effect. Revolving Loans may consist of Alternate Base Rate Loans
or LIBOR Rate Loans, or a combination thereof, as the Borrower may request, and
may be repaid and reborrowed in accordance with the provisions hereof; provided,
however, the Revolving Loans made on the Closing Date or any of the three (3)
Business Days following the Closing Date, may only consist of Alternate Base
Rate Loans unless the Borrower delivers a funding indemnity letter,
substantially in the form of Exhibit 2.1(a), reasonably acceptable to the
Administrative Agent on or before the Closing Date, in which case LIBOR Rate
Loans are available to the Borrower. LIBOR Rate Loans shall be made by each
Revolving Lender at its LIBOR Lending Office and Alternate Base Rate Loans at
its Domestic Lending Office.

 

31

--------------------------------------------------------------------------------

 

 

(b)     Revolving Loan Borrowings.

 

(i)     Notice of Borrowing. The Borrower shall request a Revolving Loan
borrowing by delivering a written Notice of Borrowing (or telephone notice
promptly confirmed in writing by delivery of a written Notice of Borrowing,
which delivery may be by fax) to the Administrative Agent not later than 2:00
p.m. on the Business Day of the requested borrowing in the case of Alternate
Base Rate Loans, and on the third Business Day prior to the date of the
requested borrowing in the case of LIBOR Rate Loans. Each such Notice of
Borrowing shall be irrevocable and shall specify (A) that a Revolving Loan is
requested, (B) the date of the requested borrowing (which shall be a Business
Day), (C) the aggregate principal amount to be borrowed and (D) whether the
borrowing shall be comprised of Alternate Base Rate Loans, LIBOR Rate Loans or a
combination thereof, and if LIBOR Rate Loans are requested, the Interest
Period(s) therefor. If the Borrower shall fail to specify in any such Notice of
Borrowing (1) an applicable Interest Period in the case of a LIBOR Rate Loan,
then such notice shall be deemed to be a request for an Interest Period of one
month, or (2) the Type of Revolving Loan requested, then such notice shall be
deemed to be a request for an Alternate Base Rate Loan hereunder. The
Administrative Agent shall give notice to each Revolving Lender promptly upon
receipt of each Notice of Borrowing, the contents thereof and each such
Revolving Lender’s share thereof.

 

(ii)     Minimum Amounts. Each Revolving Loan that is made as an Alternate Base
Rate Loan shall be in a minimum aggregate amount of $1,000,000 and in integral
multiples of $500,000 in excess thereof (or the remaining amount of the
Revolving Committed Amount, if less). Each Revolving Loan that is made as a
LIBOR Rate Loan shall be in a minimum aggregate amount of $1,000,000 and in
integral multiples of $500,000 in excess thereof (or the remaining amount of the
Revolving Committed Amount, if less).

 

(iii)     Advances. Each Revolving Lender will make its Revolving Commitment
Percentage of each Revolving Loan borrowing available to the Administrative
Agent for the account of the Borrower at the office of the Administrative Agent
specified in Section 9.2, or at such other office as the Administrative Agent
may designate in writing, by 1:00 P.M. (or in the case of a borrowing of
Alternative Base Rate Loans by 3:00 P.M.) on the date specified in the
applicable Notice of Borrowing, in Dollars and in funds immediately available to
the Administrative Agent. Such borrowing will then be made available to the
Borrower by the Administrative Agent by crediting the account of the Borrower on
the books of such office (or such other account that the Borrower may designate
in writing to the Administrative Agent) with the aggregate of the amounts made
available to the Administrative Agent by the Revolving Lenders and in like funds
as received by the Administrative Agent.

 

(c)     Repayment. Subject to the terms of this Agreement, Revolving Loans may
be borrowed, repaid and reborrowed during the Commitment Period. The principal
amount of all Revolving Loans shall be due and payable in full on the Maturity
Date, unless accelerated sooner pursuant to Section 7.2. The Borrower shall have
the right to repay Revolving Loans in whole or in part from time to time in
accordance with Section 2.7.

 

(d)     Interest. Subject to the provisions of Section 2.8, Revolving Loans
shall bear interest as follows:

 

(i)     Alternate Base Rate Loans. During such periods as any Revolving Loans
shall be composed of Alternate Base Rate Loans, each such Alternate Base Rate
Loan shall bear interest at a per annum rate equal to the sum of the Alternate
Base Rate plus the Applicable Margin; and

 

(ii)     LIBOR Rate Loans. During such periods as Revolving Loans shall be
composed of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest at a
per annum rate equal to the sum of the LIBOR Rate plus the Applicable Margin.

 

Interest on Revolving Loans shall be payable in arrears on each Interest Payment
Date.

 

32

--------------------------------------------------------------------------------

 

 

(e)     Revolving Notes; Covenant to Pay. The Borrower’s obligation to pay each
Revolving Lender shall be evidenced by this Agreement and, upon such Revolving
Lender’s request, by a duly executed promissory note of the Borrower to such
Revolving Lender in substantially the form of Exhibit 2.1(e). The Borrower
covenants and agrees to pay the Revolving Loans in accordance with the terms of
this Agreement.

 

Section 2.2     [Reserved].

 

Section 2.3     Letter of Credit Subfacility.

 

(a)     Issuance. Subject to the terms and conditions hereof and of the LOC
Documents, if any, and any other terms and conditions which the Issuing Lenders
may reasonably require, during the Commitment Period each Issuing Lender shall
issue, and the Revolving Lenders shall participate in, Letters of Credit for the
account of the Borrower from time to time upon request in a form acceptable to
the applicable Issuing Lender; provided, however, that (i) the aggregate
principal amount of LOC Obligations shall not at any time exceed THIRTY-SEVEN
MILLION, FIVE HUNDRED THOUSAND DOLLARS ($37,500,000) (the “LOC Committed
Amount”), (ii) the sum of the aggregate principal amount of outstanding
Revolving Loans plus the aggregate principal amount of outstanding LOC
Obligations shall not at any time exceed the Revolving Committed Amount then in
effect, (iii) no Issuing Lender will be required to issue Letters of Credit in
an aggregate amount in excess of such Issuing Lender’s Issuing Lender Sublimit,
(iv) all Letters of Credit shall be denominated in Dollars and (v) Letters of
Credit shall be issued for any lawful corporate purposes and may be issued as
standby letters of credit, including in connection with workers’ compensation
and other insurance programs and commercial letters of credit. Except as
otherwise expressly agreed upon by all the Revolving Lenders, no Letter of
Credit shall have an original expiry date more than twelve (12) months from the
date of issuance; provided, however, so long as no Default or Event of Default
has occurred and is continuing and subject to the other terms and conditions to
the issuance of Letters of Credit hereunder, the expiry dates of Letters of
Credit may be extended annually or periodically from time to time on the request
of the Borrower or by operation of the terms of the applicable Letter of Credit
to a date not more than twelve (12) months from the date of extension; provided,
further, that no Letter of Credit, as originally issued or as extended, shall
have an expiry date extending beyond the date that is thirty (30) days prior to
the Maturity Date. Each Letter of Credit shall comply with the related LOC
Documents. The issuance and expiry date of each Letter of Credit shall be a
Business Day. Each Letter of Credit issued hereunder shall be in a minimum
original face amount of $100,000 or such lesser amount as approved by the
applicable Issuing Lender. The Borrower’s Reimbursement Obligations in respect
of each Existing Letter of Credit, and each Revolving Lender’s participation
obligations in connection therewith, shall be governed by the terms of this
Credit Agreement. The Existing Letters of Credit shall, as of the Closing Date,
be deemed to have been issued as Letters of Credit hereunder and subject to and
governed by the terms of this Agreement.

 

(b)     Notice and Reports. The request for the issuance of a Letter of Credit
shall be submitted to the applicable Issuing Lender at least five (5) Business
Days prior to the requested date of issuance. The applicable Issuing Lender will
promptly upon request provide to the Administrative Agent for dissemination to
the Revolving Lenders a detailed report specifying the Letters of Credit which
are then issued by such Issuing Lender and outstanding and any activity with
respect thereto which may have occurred since the date of any prior report, and
including therein, among other things, the account party, the beneficiary, the
face amount, expiry date as well as any payments or expirations which may have
occurred. Each Issuing Lender will further provide to the Administrative Agent
promptly upon request copies of the Letters of Credit. Each Issuing Lender will
provide to the Administrative Agent promptly upon request a summary report of
the nature and extent of LOC Obligations then outstanding.

 

(c)     Participations. Each Revolving Lender, (i) on the Closing Date with
respect to each Existing Letter of Credit and (ii) upon issuance of a Letter of
Credit, shall be deemed to have purchased without recourse a risk participation
from the applicable Issuing Lender in such Letter of Credit and the obligations
arising thereunder, in each case in an amount equal to its Revolving Commitment
Percentage of the obligations under such Letter of Credit and shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and be obligated to pay to the applicable Issuing Lender therefor and discharge
when due, its Revolving Commitment Percentage of the obligations arising under
such Letter of Credit; provided that any Person that becomes a Revolving Lender
after the Closing Date shall be deemed to have purchased a Participation
Interest in all outstanding Letters of Credit on the date it becomes a Lender
hereunder and any Letter of Credit issued on or after such date, in each case in
accordance with the foregoing terms. Without limiting the scope and nature of
each Revolving Lender’s participation in any Letter of Credit, to the extent
that the applicable Issuing Lender has not been reimbursed as required hereunder
or under any LOC Document, each such Revolving Lender shall pay to such Issuing
Lender its

 

33

--------------------------------------------------------------------------------

 

 

Revolving Commitment Percentage of such unreimbursed drawing in same day funds
pursuant to and in accordance with the provisions of subsection (d) hereof. The
obligation of each Revolving Lender to so reimburse the Issuing Lenders shall be
absolute and unconditional and shall not be affected by the occurrence of a
Default, an Event of Default or any other occurrence or event. Any such
reimbursement shall not relieve or otherwise impair the obligation of the
Borrower to reimburse the Issuing Lenders under any Letter of Credit, together
with interest as hereinafter provided.

 

(d)     Reimbursement. In the event of any drawing under any Letter of Credit,
the applicable Issuing Lender will promptly notify the Borrower and the
Administrative Agent. The Borrower shall reimburse the applicable Issuing Lender
on the day of drawing under any Letter of Credit if notified prior to 3:00 P.M.
on a Business Day or, if after 3:00 P.M., on the following Business Day (either
with the proceeds of a Revolving Loan obtained hereunder or otherwise) in same
day funds as provided herein or in the LOC Documents. If the Borrower shall fail
to reimburse the Issuing Lenders as provided herein, the unreimbursed amount of
such drawing shall bear interest at a per annum rate equal to the Default Rate.
Unless the Borrower shall immediately notify the applicable Issuing Lender and
the Administrative Agent of its intent to otherwise reimburse such Issuing
Lender, the Borrower shall be deemed to have requested a Mandatory LOC Borrowing
(as defined in Section 2.3(e)) in the amount of the drawing as provided in
subsection (e) hereof, the proceeds of which will be used to satisfy the
Reimbursement Obligations. The Borrower’s Reimbursement Obligations hereunder
shall be absolute and unconditional under all circumstances irrespective of any
rights of set-off, counterclaim or defense to payment the Borrower may claim or
have against the Issuing Lenders, the Administrative Agent, the Lenders, the
beneficiary of the Letter of Credit drawn upon or any other Person, including,
without limitation, any defense based on any failure of the Borrower to receive
consideration or the legality, validity, regularity or unenforceability of the
Letter of Credit. Each Issuing Lender will promptly notify the other Revolving
Lenders of the amount of any unreimbursed drawing and each Revolving Lender
shall promptly pay to the Administrative Agent for the account of such Issuing
Lender, in Dollars and in immediately available funds, the amount of such
Revolving Lender’s Revolving Commitment Percentage of such unreimbursed drawing.
Such payment shall be made on the Business Day such notice is received by such
Revolving Lender from the applicable Issuing Lender if such notice is received
at or before 2:00 P.M., otherwise such payment shall be made at or before noon
on the Business Day next succeeding the Business Day such notice is received. If
such Revolving Lender does not pay such amount to the applicable Issuing Lender
in full upon such request, such Revolving Lender shall, on demand, pay to the
Administrative Agent for the account of such Issuing Lender interest on the
unpaid amount during the period from the date of such drawing until such
Revolving Lender pays such amount to such Issuing Lender in full at a rate per
annum equal to, if paid within two (2) Business Days of the date of drawing, the
Federal Funds Effective Rate and thereafter at a rate equal to the Alternate
Base Rate. Each Revolving Lender’s obligation to make such payment to the
Issuing Lenders, and the right of the Issuing Lenders to receive the same, shall
be absolute and unconditional, shall not be affected by any circumstance
whatsoever and without regard to the termination of this Agreement or the
Commitments hereunder, the existence of a Default or Event of Default or the
acceleration of the Obligations hereunder and shall be made without any offset,
abatement, withholding or reduction whatsoever.

 

(e)     Repayment with Revolving Loans. On any day on which the Borrower shall
have requested, or been deemed to have requested, a Revolving Loan to reimburse
a drawing under a Letter of Credit, the Administrative Agent shall give notice
to the Revolving Lenders that a Revolving Loan has been requested or deemed
requested in connection with a drawing under a Letter of Credit, in which case a
Revolving Loan borrowing comprised entirely of Alternate Base Rate Loans (each
such borrowing, a “Mandatory LOC Borrowing”) shall be made (without giving
effect to any termination of the Commitments pursuant to Section 7.2) pro rata
based on each Revolving Lender’s respective Revolving Commitment Percentage
(determined before giving effect to any termination of the Commitments pursuant
to Section 7.2) and the proceeds thereof shall be paid directly to the
applicable Issuing Lender for application to the respective LOC Obligations.
Each Revolving Lender hereby irrevocably agrees to make such Revolving Loans on
the day such notice is received by the Revolving Lenders from the Administrative
Agent if such notice is received at or before 2:00 P.M., otherwise such payment
shall be made at or before noon on the Business Day next succeeding the day such
notice is received, in each case notwithstanding (i) the amount of Mandatory LOC
Borrowing may not comply with the minimum amount for borrowings of Revolving
Loans otherwise required hereunder, (ii) whether any conditions specified in
Section 4.2 are then satisfied, (iii) whether a Default or an Event of Default
then exists, (iv) failure for any such request or deemed request for Revolving
Loan to be made by the time otherwise required in Section 2.1(b), (v) the date
of such Mandatory LOC Borrowing, or (vi) any reduction in the Revolving
Committed Amount after any such Letter of Credit may have

 

34

--------------------------------------------------------------------------------

 

 

been drawn upon. In the event that any Mandatory LOC Borrowing cannot for any
reason be made on the date otherwise required above (including, without
limitation, as a result of the occurrence of a Bankruptcy Event), then each such
Revolving Lender hereby agrees that it shall forthwith fund its Participation
Interests in the outstanding LOC Obligations on the Business Day such notice to
fund is received by such Revolving Lender from the Administrative Agent if such
notice is received at or before 2:00 P.M., otherwise such payment shall be made
at or before 12:00 Noon on the Business Day next succeeding the Business Day
such notice is received; provided, further, that in the event any Revolving
Lender shall fail to fund its Participation Interest as required herein, then
the amount of such Revolving Lender’s unfunded Participation Interest therein
shall automatically bear interest payable by such Revolving Lender to the
Administrative Agent for the account of the Issuing Lenders upon demand, at the
rate equal to, if paid within two (2) Business Days of such date, the Federal
Funds Effective Rate, and thereafter at a rate equal to the Alternate Base Rate.

 

(f)     Modification, Extension. The issuance of any supplement, modification,
amendment, renewal, or extension to any Letter of Credit shall, for purposes
hereof, be treated in all respects the same as the issuance of a new Letter of
Credit hereunder.

 

(g)     ISP98 and UCP. Unless otherwise expressly agreed by the applicable
Issuing Lender and the Borrower, when a Letter of Credit is issued, (i) the
rules of the “International Standby Practices 1998,” published by the Institute
of International Banking Law & Practice (or such later version thereof as may be
in effect at the time of issuance) shall apply to each standby Letter of Credit,
and (ii) the rules of The Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time
of issuance, shall apply to each commercial Letter of Credit.

 

(h)     Conflict with LOC Documents. In the event of any conflict between this
Agreement and any LOC Document (including any letter of credit application and
any LOC Documents relating to the Existing Letters of Credit), this Agreement
shall control.

 

(i)     Designation of Subsidiaries as Account Parties. Notwithstanding anything
to the contrary set forth in this Agreement, including, without limitation,
Section 2.3(a), a Letter of Credit issued hereunder may contain a statement to
the effect that such Letter of Credit is issued for the account of a Subsidiary
of the Borrower; provided that, notwithstanding such statement, the Borrower
shall be the actual account party for all purposes of this Agreement for such
Letter of Credit and such statement shall not affect the Borrower’s
Reimbursement Obligations hereunder with respect to such Letter of Credit.

 

(j)     Cash Collateral. At any point in time in which there is a Defaulting
Lender, the Issuing Lenders may require the Borrower to Cash Collateralize the
LOC Obligations pursuant to Section 2.20.

 

(k)     Resignation of Issuing Lender. An Issuing Lender may resign by giving 30
days’ prior written notice to each of the Administrative Agent, the Borrower and
the Revolving Lenders in the event that such Person and its Affiliates no longer
hold any Revolving Commitments; provided that no such resignation shall be
effective if there shall not be one or more other Issuing Lender (or Revolving
Lenders willing to become an Issuing Lender) (each, a “Successor Issuing
Lender”) at such time that will provide a LOC Commitment (or in the case of
existing Issuing Lenders, that will increase its LOC Commitment) in an amount
not less than such resigning Issuing Lender’s Issuing Lender Sublimit.
Notwithstanding the foregoing, no such resignation shall be effective if it
results (after giving effect to the proviso of the immediately preceding
sentence) in a decrease in the LOC Committed Amount then in effect. The
acceptance of any appointment as an Issuing Lender hereunder by a Successor
Issuing Lender shall be evidenced by an agreement entered into by such resigning
Issuing Lender and Successor Issuing Lender, in a form satisfactory to the
Borrower and the Administrative Agent (each, a “Successor Issuing Lender
Agreement”). Upon the acceptance of any appointment as an Issuing Lender
hereunder and the effectiveness of the applicable Successor Issuing Lender
Agreement, (i) such Successor Issuing Lender shall succeed to and become vested
with all of the rights, powers, privileges and duties of the resigning Issuing
Lender in in its capacity as a resigning Issuing Lender, (ii) such resigning
Issuing Lender shall be discharged from all of its respective duties and
obligations hereunder or under the other Credit Documents, and (iii) the
Successor Issuing Lender shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the resigning Issuing Lender and the Borrower
to effectively assume the obligations of such resigning Issuing Lender with
respect to such Letters of Credit. Such resignation shall not affect the
validity or effectiveness of any Letter of Credit issued prior to such
resignation by the resigning Issuing Lender. At the time such resignation of an
Issuing Lender shall become effective, the Borrower shall pay all accrued and
unpaid Letter of Credit Facing Fees to such resigning Issuing Lender.

 

35

--------------------------------------------------------------------------------

 

 

Section 2.4     [Reserved].

 

Section 2.5     Fees.

 

(a)     Unused Commitment Fee. Subject to Section 2.21, in consideration of the
Revolving Commitments, the Borrower agrees to pay to the Administrative Agent,
for the ratable benefit of the Revolving Lenders, a commitment fee (the “Unused
Commitment Fee”) at an annual rate equal to the Applicable Margin multiplied by
the average daily unused amount of the Revolving Committed Amount. For purposes
of computation of the Unused Commitment Fee, LOC Obligations shall be considered
usage of the Revolving Committed Amount. The Unused Commitment Fee shall be
calculated by the Administrative Agent and shall be payable by the Borrower
quarterly in arrears on the last Business Day of each calendar quarter or, in
the case of Revolving Commitments in effect immediately prior to the Amendment
No. 2 Effective Date, on the Amendment No. 2 Effective Date with respect to the
portion of the calendar quarter ended immediately prior to such Amendment No. 2
Effective Date.

 

(b)     Letter of Credit Fees. Subject to Section 2.21, in consideration of the
LOC Commitments, the Borrower agrees to pay to the Administrative Agent, for the
ratable benefit of the Revolving Lenders, a fee (the “Letter of Credit Fee”)
equal to the Applicable Margin for Revolving Loans that are LIBOR Rate Loans per
annum on the average daily maximum amount available to be drawn under each
Letter of Credit from the date of issuance to the date of expiration. The Letter
of Credit Fee shall be calculated by the Administrative Agent and shall be
payable by the Borrower quarterly in arrears on the last Business Day of each
calendar quarter.

 

(c)     Issuing Lender Fees. In addition to the Letter of Credit Fees payable
pursuant to subsection (b) hereof, the Borrower shall pay to each Issuing Lender
for its own account without sharing by the other Lenders the reasonable and
customary charges from time to time of such Issuing Lender with respect to the
amendment, transfer, administration, cancellation and conversion of, and
drawings under, the Letters of Credit issued by such Issuing Lender
(collectively, the “Issuing Lender Fees”). Each Issuing Lender may charge, and
retain for its own account without sharing by the other Lenders, an additional
facing fee (the “Letter of Credit Facing Fee”) of 0.125% per annum on the
average daily maximum amount available to be drawn under each such Letter of
Credit issued by it. The Issuing Lender Fees and the Letter of Credit Facing Fee
shall be calculated by the Administrative Agent and shall be payable by the
Borrower quarterly in arrears on the last Business Day of each calendar quarter.

 

(d)     Administrative Fee. The Borrower agrees to pay to the Administrative
Agent the annual administrative fee as described in its Fee Letter.

 

Section 2.6     Revolving Commitment Reductions.

 

(a)     Voluntary Reductions. The Borrower shall have the right to terminate or
permanently reduce the unused portion of the Revolving Committed Amount at any
time or from time to time subject to Section 2.15 but otherwise without premium
or penalty upon not less than five (5) Business Days’ prior written notice to
the Administrative Agent (which shall notify the Lenders thereof as soon as
practicable) of each such termination or reduction, which notice shall specify
the effective date thereof and the amount of any such reduction which shall be
in a minimum amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof and shall be irrevocable and effective upon receipt by the
Administrative Agent; provided that no such reduction or termination shall be
permitted if after giving effect thereto, and to any prepayments of the
Revolving Loans made on the effective date thereof, the sum of the aggregate
principal amount of outstanding Revolving Loans plus the aggregate principal
amount of outstanding LOC Obligations would exceed the Revolving Committed
Amount then in effect; provided, further that such notice may be conditioned
upon the effectiveness of other credit facilities or the consummation of a
transaction, the proceeds of which shall be used to repay the Obligations in
connection with any such termination, in which case such notice may be revoked
by the Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition or conditions are not satisfied.

 

36

--------------------------------------------------------------------------------

 

 

(b)     LOC Committed Amount. If the Revolving Committed Amount is reduced below
the then current LOC Committed Amount, the LOC Committed Amount shall
automatically be reduced by an amount such that the LOC Committed Amount equals
the Revolving Committed Amount.

 

(c)     Maturity Date. The Revolving Commitments and the LOC Commitment shall
automatically terminate on the Maturity Date.

 

Section 2.7     Repayments.

 

(a)     Optional Repayments. The Borrower shall have the right to repay Loans in
whole or in part from time to time; provided, however, that each partial
repayment of (i) Alternate Base Rate Loans shall be in a minimum principal
amount of $1,000,000 and integral multiples of $500,000 in excess thereof (or
the remaining outstanding principal amount), (ii) LIBOR Rate Loans shall be in a
minimum principal amount of $1,000,000 and integral multiples of $500,000 in
excess thereof (or the remaining outstanding principal amount). The Borrower
shall give three (3) Business Days’ irrevocable notice of repayment in the case
of LIBOR Rate Loans and same-day irrevocable notice on any Business Day in the
case of Alternate Base Rate Loans, to the Administrative Agent (which shall
notify the applicable Lenders thereof as soon as practicable); provided, that
such notice may be conditioned upon the effectiveness of other credit facilities
or the consummation of a transaction, the proceeds of which shall be used to
repay the Loans in full or in part, in which case such notice may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition or conditions are not satisfied. Within the
foregoing parameters, repayments under this Section shall be applied first to
Alternate Base Rate Loans and then to LIBOR Rate Loans in direct order of
Interest Period maturities. All repayments under this Section shall be subject
to Section 2.15, but otherwise without premium or penalty. Interest on the
principal amount repaid shall be payable on the next occurring Interest Payment
Date that would have occurred had such loan not been repaid or, at the request
of the Administrative Agent, interest on the principal amount repaid shall be
payable on any date that a repayment is made hereunder through the date of
repayment.

 

(b)     Mandatory Repayments.

 

(i)     Revolving Committed Amount. If at any time after the Closing Date, the
sum of the aggregate principal amount of outstanding Revolving Loans plus the
aggregate principal amount of outstanding LOC Obligations shall exceed the
Revolving Committed Amount, the Borrower shall immediately repay the Revolving
Loans or (after all Revolving Loans have been repaid) Cash Collateralize the LOC
Obligations in an amount sufficient to eliminate such excess (such repayment to
be applied as set forth in clause (ii) below) and on terms and conditions
reasonably satisfactory to the Administrative Agent.

 

(ii)     Application of Mandatory Repayments. All amounts required to be paid
pursuant to this Section shall be applied (1) first to the outstanding Revolving
Loans and (2) second to Cash Collateralize the LOC Obligations.

 

Within the parameters of the applications set forth above, repayments shall be
applied first to Alternate Base Rate Loans and then to LIBOR Rate Loans in
direct order of Interest Period maturities. All repayments under this Section
shall be subject to Section 2.15 and be accompanied by interest on the principal
amount repaid through the date of repayment, but otherwise without premium or
penalty.

 

(c)     Bank Products Unaffected. Any repayment made pursuant to this Section
shall not affect the Borrower’s obligation to continue to make payments under
any Bank Product, which shall remain in full force and effect notwithstanding
such repayment, subject to the terms of such Bank Product.

 

Section 2.8     Default Rate and Payment Dates.

 

(a)     If all or a portion of the principal amount of any Loan which is a LIBOR
Rate Loan shall not be paid when due or continued as a LIBOR Rate Loan in
accordance with the provisions of Section 2.9 (whether at the stated maturity,
by acceleration or otherwise), such overdue principal amount of such Loan shall
be converted to an Alternate Base Rate Loan at the end of the Interest Period
applicable thereto.

 

37

--------------------------------------------------------------------------------

 

 

(b)     Upon the occurrence, and during the continuance, of any Event of Default
hereunder, the principal of and, to the extent permitted by law, interest on the
Loans and any other amounts owing hereunder or under the other Credit Documents
shall bear interest, payable on demand, at a per annum rate which is equal to
the Default Rate.

 

(c)     Interest on each Loan shall be payable in arrears on each Interest
Payment Date; provided that interest accruing pursuant to paragraph (b) of this
Section shall be payable from time to time on demand.

 

Section 2.9     Conversion Options.

 

(a)     The Borrower may elect from time to time to convert Alternate Base Rate
Loans to LIBOR Rate Loans or to continue LIBOR Rate Loans, by delivering a
Notice of Conversion/Extension to the Administrative Agent at least three (3)
Business Days prior to the proposed date of conversion or continuation. In
addition, the Borrower may elect from time to time to convert all or any portion
of a LIBOR Rate Loan to an Alternate Base Rate Loan by giving the Administrative
Agent irrevocable written notice thereof by 11:00 A.M. one (1) Business Day
prior to the proposed date of conversion. If the date upon which an Alternate
Base Rate Loan is to be converted to a LIBOR Rate Loan is not a Business Day,
then such conversion shall be made on the next succeeding Business Day and
during the period from such last day of an Interest Period to such succeeding
Business Day such Loan shall bear interest as if it were an Alternate Base Rate
Loan. LIBOR Rate Loans may only be converted to Alternate Base Rate Loans on the
last day of the applicable Interest Period. If the date upon which a LIBOR Rate
Loan is to be converted to an Alternate Base Rate Loan is not a Business Day,
then such conversion shall be made on the next succeeding Business Day and
during the period from such last day of an Interest Period to such succeeding
Business Day such Loan shall bear interest as if it were an Alternate Base Rate
Loan. All or any part of outstanding Alternate Base Rate Loans may be converted
as provided herein; provided that (i) no Loan may be converted into a LIBOR Rate
Loan when any Default or Event of Default has occurred and is continuing and
(ii) partial conversions shall be in an aggregate principal amount of $1,000,000
or a whole multiple of $1,000,000 in excess thereof. All or any part of
outstanding LIBOR Rate Loans may be converted as provided herein; provided that
partial conversions shall be in an aggregate principal amount of $1,000,000 or a
whole multiple of $1,000,000 in excess thereof.

 

(b)     Any LIBOR Rate Loans may be continued as such upon the expiration of an
Interest Period with respect thereto by compliance by the Borrower with the
notice provisions contained in Section 2.9(a); provided, that no LIBOR Rate Loan
may be continued as such when any Default or Event of Default has occurred and
is continuing, in which case such Loan shall be automatically converted to an
Alternate Base Rate Loan at the end of the applicable Interest Period with
respect thereto. If the Borrower shall fail to give timely notice of an election
to continue a LIBOR Rate Loan, or the continuation of LIBOR Rate Loans is not
permitted hereunder, such LIBOR Rate Loans shall be automatically converted to
Alternate Base Rate Loans at the end of the applicable Interest Period with
respect thereto.

 

Section 2.10     Computation of Interest and Fees; Usury.

 

(a)     Interest payable hereunder with respect to any Alternate Base Rate Loan
based on the Prime Rate shall be calculated on the basis of a year of three
hundred sixty-five (365) days (or three hundred sixty-six (366) days, as
applicable) for the actual days elapsed. All other fees, interest and all other
amounts payable hereunder shall be calculated on the basis of a three hundred
sixty (360) day year for the actual days elapsed. The Administrative Agent shall
as soon as practicable notify the Borrower and the Lenders of each determination
of a LIBOR Rate on the Business Day of the determination thereof. Any change in
the interest rate on a Loan resulting from a change in the Alternate Base Rate
shall become effective as of the opening of business on the day on which such
change in the Alternate Base Rate shall become effective. The Administrative
Agent shall as soon as practicable notify the Borrower and the Lenders of the
effective date and the amount of each such change.

 

(b)     Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the computations used by the Administrative Agent
in determining any interest rate.

 

38

--------------------------------------------------------------------------------

 

 

(c)     It is the intent of the Lenders and the Credit Parties to conform to and
contract in strict compliance with applicable usury law from time to time in
effect. All agreements between the Lenders and the Credit Parties are hereby
limited by the provisions of this subsection which shall override and control
all such agreements, whether now existing or hereafter arising and whether
written or oral. In no way, nor in any event or contingency (including, but not
limited to, prepayment or acceleration of the maturity of any Obligation), shall
the interest taken, reserved, contracted for, charged, or received under this
Agreement, under the Notes or otherwise, exceed the maximum nonusurious amount
permissible under applicable law. If, from any possible construction of any of
the Credit Documents or any other document, interest would otherwise be payable
in excess of the maximum nonusurious amount, any such construction shall be
subject to the provisions of this paragraph and such interest shall be
automatically reduced to the maximum nonusurious amount permitted under
applicable law, without the necessity of execution of any amendment or new
document. If any Lender shall ever receive anything of value which is
characterized as interest on the Loans under applicable law and which would,
apart from this provision, be in excess of the maximum nonusurious amount, an
amount equal to the amount which would have been excessive interest shall,
without penalty, be applied to the reduction of the principal amount owing on
the Loans and not to the payment of interest, or refunded to the Borrower or the
other payor thereof if and to the extent such amount which would have been
excessive exceeds such unpaid principal amount of the Loans. The right to demand
payment of the Loans or any other Indebtedness evidenced by any of the Credit
Documents does not include the right to receive any interest which has not
otherwise accrued on the date of such demand, and the Lenders do not intend to
charge or receive any unearned interest in the event of such demand. All
interest paid or agreed to be paid to the Lenders with respect to the Loans
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term (including any renewal or
extension) of the Loans so that the amount of interest on account of such
Indebtedness does not exceed the maximum nonusurious amount permitted by
applicable law.

 

Section 2.11     Pro Rata Treatment and Payments.

 

(a)     Allocation of Payments Prior to Exercise of Remedies. Each borrowing of
Revolving Loans and any reduction of the Revolving Commitments shall be made pro
rata according to the respective Revolving Commitment Percentages of the
Revolving Lenders. Unless otherwise required by the terms of this Agreement,
each payment under this Agreement or any Note shall be applied, first, to any
fees then due and owing by the Borrower pursuant to Section 2.5, second, to
interest then due and owing hereunder and under the Notes of the Borrower and,
third, to principal then due and owing hereunder and under the Notes of the
Borrower. Each payment on account of any fees pursuant to Section 2.5 shall be
made pro rata in accordance with the respective amounts due and owing (except as
to the Letter of Credit Facing Fees and the Issuing Lender Fees). Each payment
or prepayment by the Borrower on account of principal of and interest on the
Revolving Loans shall be applied to such Loans, as applicable, on a pro rata
basis. Each mandatory prepayment on account of principal of the Loans as
required by Section 2.7(b)(i) shall be applied in accordance with Section
2.7(b)(ii). All payments (including prepayments) to be made by the Borrower on
account of principal, interest and fees shall be made without defense, set-off
or counterclaim (except as provided in Section 2.16(b)) and shall be made to the
Administrative Agent for the account of the Lenders at the Administrative
Agent’s office specified in Section 9.2 in Dollars and in immediately available
funds not later than 1:00 P.M. on the date when due. The Administrative Agent
shall distribute such payments to the Lenders entitled thereto promptly upon
receipt in like funds as received. If any payment hereunder (other than payments
on the LIBOR Rate Loans) becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day, and,
with respect to payments of principal, interest thereon shall be payable at the
then applicable rate during such extension. If any payment on a LIBOR Rate Loan
becomes due and payable on a day other than a Business Day, such payment date
shall be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day.

 

(b)     Allocation of Payments After Exercise of Remedies. Notwithstanding any
other provisions of this Agreement to the contrary, after the exercise of
remedies (other than the invocation of default interest pursuant to Section 2.8)
by the Administrative Agent or the Lenders pursuant to Section 7.2 (or after the
Commitments shall automatically terminate and the Loans (with accrued interest
thereon) and all other amounts under the Credit Documents (including, without
limitation, the maximum amount of all contingent liabilities under Letters of
Credit) shall automatically become due and payable in accordance with the terms
of such Section), all amounts collected or received by the Administrative Agent
or any Lender on account of the Credit Party Obligations or any other amounts
outstanding under any of the Credit Documents shall be paid over or delivered as
follows (irrespective of whether the following costs, expenses, fees, interest,
premiums, scheduled periodic payments or Credit Party Obligations are allowed,
permitted or recognized as a claim in any proceeding resulting from the
occurrence of a Bankruptcy Event):

 

39

--------------------------------------------------------------------------------

 

 

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees) of the
Administrative Agent in connection with enforcing the rights of the Lenders
under the Credit Documents;

 

SECOND, to the payment of any fees owed to the Administrative Agent and the
Issuing Lenders;

 

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable and documented attorneys’ fees) of
each of the Lenders in connection with enforcing its rights under the Credit
Documents or otherwise with respect to the Credit Party Obligations owing to
such Lender to the extent due and payable by any Credit Party pursuant to
Section 9.5;

 

FOURTH, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest, and including, with respect to any Bank Product, any
fees, premiums and scheduled periodic payments due under such Bank Product
(other than payments on account of principal) and any interest accrued thereon;

 

FIFTH, to the payment of the outstanding principal amount of the Credit Party
Obligations and the payment or Cash Collateralization of the outstanding LOC
Obligations, and including with respect to any Bank Product, any breakage,
termination or other payments due under such Bank Product;

 

SIXTH, to all other Credit Party Obligations and other obligations which shall
have become due and payable under the Credit Documents or otherwise and not
repaid pursuant to clauses “FIRST” through “FIFTH” above; and

 

SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

 

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (b) each of the Lenders and any Bank Product Provider shall
receive an amount equal to its pro rata share (based on the proportion that the
then outstanding Loans and LOC Obligations held by such Lender or the
outstanding obligations payable to such Bank Product Provider bears to the
aggregate then outstanding Loans and LOC Obligations and obligations payable
under all Bank Products) of amounts available to be applied pursuant to clauses
“THIRD,” “FOURTH,” “FIFTH” and “SIXTH” above; and (c) to the extent that any
amounts available for distribution pursuant to clause “FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Administrative Agent in a Cash Collateral
account and applied (i) first, to reimburse the applicable Issuing Lenders from
time to time for any drawings under such Letters of Credit and (ii) then,
following the expiration of all Letters of Credit, to all other obligations of
the types described in clauses “FIFTH” and “SIXTH” above in the manner provided
in this Section. Notwithstanding the foregoing terms of this Section, (x) only
payments under the Guaranty (as opposed to ordinary course principal, interest
and fee payments hereunder) shall be applied to obligations under any Bank
Product and (y) Excluded Swap Obligations with respect to any Guarantor shall
not be paid with amounts received from such Guarantor or its assets, but
appropriate adjustments shall be made with respect to payments from other Credit
Parties to preserve the allocation to Credit Party Obligations otherwise set
forth above in this Section.

 

Section 2.12     Non-Receipt of Funds by the Administrative Agent.

 

(a)     Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received written notice from a Lender prior to
the proposed time of any Extension of Credit that such Lender will not make
available to the Administrative Agent such Lender’s share of such Extension of
Credit, the Administrative Agent may assume that such Lender has made such share
available on such date in accordance with this Agreement and may, in reliance
upon such assumption, make available to the Borrower a corresponding

 

40

--------------------------------------------------------------------------------

 

 

amount. In such event, if a Lender has not in fact made its share of the
applicable Extension of Credit available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation and (ii) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Alternate Base Rate Loans. If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Extension of Credit to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Loan included in such Extension of
Credit. Any payment by the Borrower shall be without prejudice to any claim the
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.

 

(b)     Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Lenders, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Lenders, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such Issuing Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under subsections (a) and (b) of this Section shall be
conclusive, absent manifest error.

 

(c)     Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Extension of Credit set forth in Article IV are not
satisfied or waived in accordance with the terms thereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

(d)     Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Revolving Loans, to fund participations in Letters of Credit and to make
payments pursuant to Section 9.5(c) are several and not joint. The failure of
any Lender to make any Loan, to fund any such participation or to make any such
payment under Section 9.5(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Section 9.5(c).

 

(e)     Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

Section 2.13     Alternate Rate of Interest.

 

(a)     If prior to the commencement of any Interest Period for a LIBOR Rate
Loan:

 

(i)     the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBOR Rate (including, without limitation, because
the LIBO Screen Rate is not available or published on a current basis), for
Dollars and such Interest Period; or

 

41

--------------------------------------------------------------------------------

 

 

(ii)     the Administrative Agent is advised by the Required Lenders that the
LIBOR Rate for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (or Lender) of making or maintaining their Loans (or its
Loan) included in such borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy, confirmed in writing, as promptly as
practicable thereafter, and until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, any Notice of Conversion/Extension submitted by Borrower during such
period that requests the conversion of any Revolving Loan to, or continuation of
any Revolving Loan as, a LIBOR Rate Loan, shall be ineffective.

 

(b)     If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor for the administrator of the LIBO Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Screen Rate shall no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the LIBOR Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable. Notwithstanding anything to the contrary in
Section 9.1, such amendment shall become effective without any further action or
consent of any other party to this Agreement so long as the Administrative Agent
shall not have received, within ten (10) Business Days of the date notice of
such alternate rate of interest is provided to the Lenders, a written notice
from the Required Lenders stating that such Required Lenders object to such
amendment. Until an alternate rate of interest shall be determined in accordance
with this clause (b) (but, in the case of the circumstances described in clause
(ii) of the first sentence of this Section 2.13(b), only to the extent the LIBO
Screen Rate for such Interest Period is not available or published at such time
on a current basis), any Notice of Borrowing or Notice of Conversion/Extension
submitted by Borrower during such period that requests a Loan as, or the
conversion of any Loans to, or continuation of any Loans as, a LIBOR Rate Loan
shall be ineffective; provided that, if such alternate rate of interest shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

 

Section 2.14     Yield Protection.

 

(a)     Increased Costs Generally. If any Change in Law shall:

 

(i)     impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate) or any
Issuing Lender;

 

(ii)     subject any Recipient to any Taxes (other than Indemnified Taxes and
Excluded Taxes) on or with respect to its loans, letters of credit, commitments,
or other obligations, or its deposits, reserves, other liabilities or capital
actually attributable thereto; or

 

(iii)     impose on any Lender or any Issuing Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or LIBOR
Rate Loans made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any LIBOR Rate Loan or of maintaining its obligation to make any
such Loan, or to increase the cost to such Lender, such Issuing Lender or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, such Issuing Lender or other Recipient hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, such Issuing
Lender or other Recipient, the Borrower will pay to such Lender, such Issuing
Lender or other Recipient, as the case may be, such additional amount or amounts
as will compensate such Lender, such Issuing Lender or other Recipient, as the
case may be, for such additional costs incurred or reduction suffered. The
agreements in this Section shall survive termination of this Agreement and
payment of the Credit Party Obligations.

 

42

--------------------------------------------------------------------------------

 

 

(b)     Capital Requirements. If any Lender or any Issuing Lender determines
that any Change in Law affecting such Lender or such Issuing Lender or any
lending office of such Lender or such Lender’s or such Issuing Lender’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or such Issuing
Lender’s capital or on the capital of such Lender’s or such Issuing Lender’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the such Issuing Lender, to
a level below that which such Lender or such Issuing Lender or such Lender’s or
such Issuing Lender’s holding company could have achieved but for such Change in
Law (taking into consideration such Lender’s or such Issuing Lender’s policies
and the policies of such Lender’s or such Issuing Lender’s holding company with
respect to capital adequacy and liquidity), then from time to time the Borrower
will pay to such Lender or such Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Lender or such Lender’s or such Issuing Lender’s holding company for any such
reduction suffered.

 

(c)     Certificates for Reimbursement. Subject to Section 2.14(d) below, each
Lender and each Issuing Lender shall promptly notify the Borrower and the
Administrative Agent of any event of which it has knowledge, occurring after the
date hereof, which will entitle such Lender or such Issuing Lender, as the case
may be, to compensation pursuant to this Section. Any Lender or any Issuing
Lender claiming compensation under this Section shall furnish to the Borrower
and the Administrative Agent a certificate of such Lender or such Issuing
Lender, as the case may be, setting forth the amount or amounts necessary to
compensate such Lender or such Issuing Lender or its holding company, as the
case may be, as specified in paragraph (a) or (b) of this Section, which shall
be conclusive absent manifest error. The Borrower shall pay such Lender or such
Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

 

(d)     Delay in Requests. Failure or delay on the part of any Lender or any
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Lender’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender or an Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than 180 days prior to the
date such Lender or such Issuing Lender, as the case may be, notifies the
Borrower in writing of the Change in Law giving rise to such increased costs or
reductions, and of such Lender’s or such Issuing Lender’s intention to claim
compensation therefore (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof).

 

(e)     Notwithstanding any other provision of this Section 2.14, no Lender or
Issuing Lender shall demand compensation for any increased costs under this
Section 2.14 if it shall not be the general policy or practice of such Lender or
such Issuing Lender to demand such compensation in similar circumstances and
unless such demand is generally consistent with such Lender’s or such Issuing
Lender’s, as applicable, treatment of comparable borrowers of such Lender or
Issuing Lender in the United States with respect to similarly affected
commitments or loans

 

Section 2.15     Indemnity.

 

The Credit Parties hereby agree to indemnify each Lender and to hold such Lender
harmless from any actual funding loss or expense which such Lender may sustain
or incur as a consequence of (a) the failure by the Borrower to pay the
principal amount of or interest on any Loan by such Lender in accordance with
the terms hereof, (b) the failure by the Borrower to accept a borrowing after
the Borrower has given a notice in accordance with the terms hereof, (c) default
by the Borrower in making any prepayment after the Borrower has given a notice
in accordance with the terms hereof, (d) any assignment of a LIBOR Rate Loan on
a day other than the last day of the interest Period therefore as a result of a
request by the Borrower pursuant to Section 2.19 and/or (e) the making by the
Borrower of a prepayment of a LIBOR Rate Loan, or the conversion thereof, on a
day which is not the last day of the Interest Period with respect thereto, in
each case including, but not limited to, any such loss or expense arising from
interest or fees payable by such Lender to lenders of funds obtained by it in
order to maintain its

 

43

--------------------------------------------------------------------------------

 

 

LIBOR Rate Loans hereunder. A certificate setting forth in reasonable detail as
to any additional amounts payable pursuant to this Section submitted by any
Lender, through the Administrative Agent, to the Borrower (which certificate
must be delivered to the Administrative Agent within thirty (30) days following
such default, prepayment, conversion or assignment) shall be conclusive in the
absence of manifest error. The agreements in this Section shall survive
termination of this Agreement and payment of the Credit Party Obligations.

 

Section 2.16     Taxes.

 

(a)     Payments Free of Taxes. Except as otherwise required by Requirements of
Law, any and all payments by or on account of any obligation of any Credit Party
hereunder or under any other Credit Document shall be made free and clear of and
without reduction or withholding for any Taxes, provided that if any applicable
withholding agent shall be required by applicable law to deduct any Taxes from
such payments, then (i) if such Taxes are Indemnified Taxes (including any Other
Taxes), the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the applicable Lender (or, in the case of payments made to
the Administrative Agent for its own account, the Administrative Agent),
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the applicable withholding agent shall make such
deductions and (iii) the applicable withholding agent shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
Requirements of Law.

 

(b)     Payment of Other Taxes by the Borrower. Without limiting the provisions
of paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Requirements of Law.

 

(c)     Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability (setting forth in reasonable detail the basis for such demand)
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

 

(d)     Evidence of Payments. As soon as practicable after any payment of any
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e)     Status of Lenders. Each Lender that is entitled to an exemption from or
reduction of any applicable withholding Tax with respect to payments hereunder
or under any other Credit Document shall deliver to the Borrower (with a copy to
the Administrative Agent), at the time or times prescribed by Requirements of
Law or reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by Requirements of Law
as will permit such payments to be made without withholding or at a reduced rate
of withholding. Each such Lender shall, whenever a lapse in time or change in
circumstances renders any such documentation (including any specific
documentation required below in Section 2.16(f)) obsolete, expired or inaccurate
in any respect, deliver promptly to the Borrower and the Administrative Agent
updated or other appropriate documentation (including any new documentation
reasonably requested by the Borrower or the Administrative Agent) or promptly
notify the Borrower and the Administrative Agent in writing of its legal
ineligibility to do so. In addition, any Lender, if requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
Requirements of Law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.

 

(f)     Without limiting the generality of the foregoing,

 

44

--------------------------------------------------------------------------------

 

 

(i)     each U.S. Lender shall deliver to the Borrower and the Administrative
Agent on or prior to the date on which such U.S. Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent) two duly completed originals of Internal
Revenue Service Form W-9 certifying that such U.S. Lender is exempt from United
States federal backup withholding.

 

(ii)     each Foreign Lender shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent), whichever of the following
is applicable:

 

(A)     two duly completed originals of Internal Revenue Service Form W-8BEN or
W-8BEN-E (or any successor forms) claiming eligibility for benefits of an income
tax treaty to which the United States of America is a party,

 

(B)     two duly completed originals of Internal Revenue Service Form W-8ECI (or
any successor forms),

 

(C)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (i) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and that no
payments in connection with any Credit Document are effectively connected with
such Lender’s conduct of a United States trade or business (a “United States Tax
Compliance Certificate”) and (ii) two duly completed originals of Internal
Revenue Service Form W-8BEN or W-8BEN-E (or any successor forms),

 

(D)     to the extent a Foreign Lender is not the beneficial owner of a Loan
(for example, where the Foreign Lender is a partnership or a participating
Lender), two duly completed originals of Internal Revenue Service Form W-8IMY
(or any successor forms) of the Foreign Lender, accompanied by a Form W-8ECI,
W-8BEN or W-8BEN-E, United States Tax Compliance Certificate, Form W-9, Form
W-8IMY or any other required information (or any successor forms) from each
beneficial owner that would be required under this Section 2.16(f) if such
beneficial owner were a Lender, as applicable (provided that if the Foreign
Lender is a partnership (and not a participating Lender) and one or more direct
or indirect partners are claiming the portfolio interest exemption, the United
States Tax Compliance Certificate may be provided by such Foreign Lender on
behalf of such direct or indirect partner(s)), or

 

(E)     any other form prescribed by Requirements of Law as a basis for claiming
exemption from or a reduction in United States federal withholding Tax duly
completed together with such supplementary documentation as may be prescribed by
Requirements of Law to permit the Borrower or Administrative Agent to determine
the withholding or deduction required to be made.

 

(iii)     If a payment made to a Lender under any Credit Document would be
subject to United States federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Sections 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Requirements of Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Requirements of Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
FATCA obligations, to determine whether such Lender has or has not complied with
such Lender’s FATCA obligations and to determine the amount, if any, to deduct
and withhold from such payment; provided, however, that the Borrower shall have
no obligation to request any documentation or take any other action to decrease
any withholding obligation under FATCA.

 

45

--------------------------------------------------------------------------------

 

 

(iv)     Notwithstanding any other provision of Section 2.16(e) or this Section
2.16(f), a Lender shall not be required to deliver any documentation that such
Lender is not legally eligible to deliver. Each Lender hereby authorizes the
Administrative Agent to deliver to the Credit Parties and to any successor
Administrative Agent any documentation provided by such Lender pursuant to these
Sections 2.16(e) and (f).

 

(g)     Treatment of Certain Refunds. If the Administrative Agent or a Lender
determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by any
Credit Party or with respect to which any Credit Party has paid additional
amounts pursuant to this Section, it shall pay to such Credit Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by such Credit Party under this Section 2.16 with
respect to the Indemnified Taxes or Other Taxes giving rise to such refund), net
of all out-of-pocket expenses (including any Taxes) of the Administrative Agent
or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that such Credit Party, upon the request of the Administrative
Agent or such Lender shall repay the amount paid over to such Credit Party (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its Taxes that it deems confidential) to the
Borrower or any other Person.

 

(h)     For the avoidance of doubt, the term “Lender” shall, for purposes of
this Section 2.16, include any Issuing Lender.

 

Section 2.17     Indemnification; Nature of Issuing Lenders’ Duties.

 

(a)     In addition to its other obligations under Section 2.3, the Credit
Parties hereby agree to protect, indemnify, pay and save each Issuing Lender and
each Lender harmless from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable and
documented attorneys’ fees) that such Issuing Lender or such Lender may incur or
be subject to as a consequence, direct or indirect, of (i) the issuance of any
Letter of Credit or (ii) the failure of any Issuing Lender to honor a drawing
under any Letter of Credit as a result of any act or omission, whether rightful
or wrongful, of any present or future de jure or de facto government or
Governmental Authority (all such acts or omissions, herein called “Government
Acts”).

 

(b)     As among the Credit Parties, each Issuing Lender and each Lender, the
Credit Parties shall assume all risks of the acts, omissions or misuse of any
Letter of Credit by the beneficiary thereof. In the absence of their gross
negligence or willful misconduct, neither any Issuing Lender nor any Lender
shall be responsible: (i) for the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for and issuance of any Letter of Credit, even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, that may prove to be invalid or ineffective for any reason; (iii) for
failure of the beneficiary of a Letter of Credit to comply fully with conditions
required in order to draw upon a Letter of Credit; (iv) for errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they be in cipher; (v) for
errors in interpretation of technical terms; (vi) for any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under a Letter of Credit or of the proceeds thereof; and (vii) for any
consequences arising from causes beyond the control of any Issuing Lender or any
Lender, including, without limitation, any Government Acts. None of the above
shall affect, impair, or prevent the vesting of the Issuing Lenders’ rights or
powers hereunder.

 

(c)     In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by any Issuing
Lender or any Lender, under or in connection with any Letter of Credit or the
related certificates, if taken or omitted in the absence of gross negligence or
willful misconduct, shall not put

 

46

--------------------------------------------------------------------------------

 

 

such Issuing Lender or such Lender under any resulting liability to the Credit
Parties. It is the intention of the parties that this Agreement shall be
construed and applied to protect and indemnify each Issuing Lender and each
Lender against any and all risks involved in the issuance of the Letters of
Credit, all of which risks are hereby assumed by the Credit Parties, including,
without limitation, any and all risks of the acts or omissions, whether rightful
or wrongful, of any Government Authority. The Issuing Lenders and the Lenders
shall not, in any way, be liable for any failure by the Issuing Lenders or
anyone else to pay any drawing under any Letter of Credit as a result of any
Government Acts or any other cause beyond the control of the Issuing Lenders and
the Lenders.

 

(d)     Nothing in this Section is intended to limit the Reimbursement
Obligation of the Borrower contained in Section 2.3(d) hereof. The obligations
of the Credit Parties under this Section shall survive the termination of this
Agreement. No act or omissions of any current or prior beneficiary of a Letter
of Credit shall in any way affect or impair the rights of the Issuing Lenders
and the Lenders to enforce any right, power or benefit under this Agreement.

 

(e)     Notwithstanding anything to the contrary contained in this Section, the
Credit Parties shall have no obligation to indemnify any Issuing Lender or any
Lender in respect of any liability incurred by such Issuing Lender or such
Lender arising out of the gross negligence or willful misconduct of the Issuing
Lenders (including action not taken by such Issuing Lender or such Lender), as
determined by a court of competent jurisdiction or pursuant to arbitration.

 

Section 2.18     Illegality.

 

Notwithstanding any other provision of this Credit Agreement, if any Change in
Law shall make it unlawful for such Lender or its LIBOR Lending Office to make
or maintain LIBOR Rate Loans as contemplated by this Credit Agreement or to
obtain in the interbank eurodollar market through its LIBOR Lending Office the
funds with which to make such Loans, (a) such Lender shall promptly notify the
Administrative Agent and the Borrower thereof, (b) the commitment of such Lender
hereunder to make LIBOR Rate Loans or continue LIBOR Rate Loans as such shall
forthwith be suspended until the Administrative Agent shall give notice that the
condition or situation which gave rise to the suspension shall no longer exist,
and (c) such Lender’s Loans then outstanding as LIBOR Rate Loans, if any, shall
be converted on the last day of the Interest Period for such Loans or within
such earlier period as required by law as Alternate Base Rate Loans. The
Borrower hereby agrees to promptly pay any Lender, upon its demand, any
additional amounts necessary to compensate such Lender for actual and direct
costs (but not including anticipated profits) reasonably incurred by such Lender
in making any repayment in accordance with this Section including, but not
limited to, any interest or fees payable by such Lender to lenders of funds
obtained by it in order to make or maintain its LIBOR Rate Loans hereunder. A
certificate (which certificate shall include a description of the basis for the
computation) as to any additional amounts payable pursuant to this Section
submitted by such Lender, through the Administrative Agent, to the Borrower
shall be conclusive in the absence of manifest error. Each Lender agrees to use
reasonable efforts (including reasonable efforts to change its LIBOR Lending
Office) to avoid or to minimize any amounts which may otherwise be payable
pursuant to this Section; provided, however, that such efforts shall not cause
the imposition on such Lender of any additional costs or legal or regulatory
burdens deemed by such Lender in its sole discretion to be material.

 

Section 2.19     Replacement of Lenders.

 

(a)     Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.14, or requires the Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.16 or 2.18, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 2.14, Section 2.16 or Section 2.18, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

47

--------------------------------------------------------------------------------

 

 

(b)     Replacement of Lenders. (i) If any Lender requests compensation under
Section 2.14 or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16 or Section 2.18 and, in each case, such Lender has declined or is
unable to designate a different lending office in accordance with Section
2.19(a) or (ii) if any Lender is a Defaulting Lender or a Non-Consenting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 9.6), all of its interests, rights (other
than its existing rights to payments pursuant to Section 2.14, Section 2.16 or
Section 2.18) and obligations under this Agreement and the related Credit
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

 

(A)     the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 9.6;

 

(B)     such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Credit Documents (including any amounts under
Section 2.15) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

(C)     in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16 or Section 2.18, such assignment will result in a reduction in such
compensation or payments thereafter;

 

(D)     such assignment does not conflict with Requirements of Law; and

 

(E)     in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

Section 2.20     Cash Collateral.

 

(a)     Cash Collateral. At any time that there shall exist a Defaulting Lender,
within one (1) Business Day following the written request of the Administrative
Agent, the Issuing Lenders (with a copy to the Administrative Agent), the
Borrower shall Cash Collateralize all Fronting Exposure of the Issuing Lenders
with respect to such Defaulting Lender (determined after giving effect to
Section 2.21(a)(iv) and Section 2.21(b) and any Cash Collateral provided by the
Defaulting Lender).

 

(b)     Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Lenders and the Lenders, and agrees to maintain, a first priority security
interest in all such Cash Collateral as security for the Defaulting Lenders’
obligations to which such Cash Collateral may be applied pursuant to clause (c)
below. If at any time the Administrative Agent or any Issuing Lender determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure, the Borrower
will, promptly upon demand by the Administrative Agent or such Issuing Lender,
pay or provide to the Administrative Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).

 

(c)     Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section or Section 2.21 in
respect of Letters of Credit, shall be held and applied to the satisfaction of
the specific LOC Obligations, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

 

48

--------------------------------------------------------------------------------

 

 

(d)     Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce Fronting Exposure or other obligations shall no
longer be required to be held as Cash Collateral pursuant to this Section 2.20
and shall promptly be released to the Person providing such Cash Collateral
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by the
Administrative Agent or any Issuing Lender that there exists excess Cash
Collateral; provided that, subject to Section 2.21, the Person providing Cash
Collateral and the applicable Issuing Lenders may agree that Cash Collateral
shall be held to support future anticipated Fronting Exposure or other
obligations.

 

Section 2.21     Defaulting Lenders.

 

(a)     Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

 

(i)     Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and Section
9.1.

 

(ii)     Defaulting Lender Waterfall. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.7 shall be applied at such time or times
as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lenders hereunder; third, to Cash
Collateralize the Issuing Lenders’ Fronting Exposure in accordance with Section
2.20; fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the Issuing Lenders’ future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement in accordance with Section 2.20; sixth, to
the payment of any amounts owing to the Lenders, the Issuing Lenders as a result
of any judgment of a court of competent jurisdiction obtained by any Lender or
by any Issuing Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (A) such payment is a payment of the
principal amount of any Loans or LOC Obligations in respect of which such
Defaulting Lender has not fully funded its appropriate share and (B) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.2 were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and LOC Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LOC Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in LOC Obligations are
held by the Lenders pro rata in accordance with the Commitments under the
applicable facility without giving effect to Section 2.21(a) (iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.21(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

49

--------------------------------------------------------------------------------

 

 

(iii)     Certain Fees.

 

(A)     Unused Commitment Fees. No Defaulting Lender shall be entitled to
receive any Unused Commitment Fee for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(B)     Letter of Credit Fees. Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Commitment
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant Section 2.20.

 

(C)     Reallocation of Fees. With respect to any Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to clause (B) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in LOC Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each Issuing
Lender, the amount of any such fee otherwise payable to such Defaulting Lender
to the extent allocable to such Issuing Lender’ Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

 

(iv)     Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in LOC Obligations shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Revolving Commitment Percentage (calculated without regard to such Defaulting
Lender’s Revolving Commitment) but only to the extent that (x) the conditions
set forth in Section 4.2 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time) and (y) such reallocation does not
cause the aggregate Committed Funded Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Revolving Commitment. Subject to Section
9.27, no reallocation hereunder shall constitute a waiver or release of any
claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)     Cash Collateral. If the reallocation described in clause (iv) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, Cash
Collateralize the Issuing Lenders’ Fronting Exposure in accordance with the
procedures set forth in Section 2.20.

 

(b)     Defaulting Lender Cure. If the Borrower, the Administrative Agent and
the Issuing Lenders agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit to be held on a pro rata
basis by the Lenders in accordance with their Revolving Commitment Percentages
(without giving effect to Section 2.21(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

(c)     New Letters of Credit. So long as any Lender is a Defaulting Lender, no
Issuing Lender shall be required to issue, extend, renew or increase any Letter
of Credit unless it is reasonably satisfied that it will have no Fronting
Exposure after giving effect thereto.

 

50

--------------------------------------------------------------------------------

 

 

Section 2.22     Incremental Facilities.

 

(a)     Subject to the terms and conditions set forth herein and so long as no
Default or Event of Default has occurred and is continuing, the Borrower shall
have the right, at any time and from time to time prior to the Maturity Date, to
incur additional Indebtedness under this Credit Agreement in the form of (i) one
or more increases to the Revolving Committed Amount (each an “Increased Revolver
Commitment”) which shall constitute one and the same Facility as the existing
Revolving Commitments or (ii) one or more commitments (each, an “Incremental
Facility Commitment”, and together with the Increased Revolver Commitments, the
“Incremental Commitments”) for term loan facilities which shall constitute a new
Facility as provided in 2.22(d) below (an “Incremental Facility,” and the loans
thereunder, “Incremental Loans”), up to a maximum aggregate amount of
Incremental Commitments not to exceed $400,000,000; provided that, if the
Collateral Event has occurred, the aggregate amount of all Incremental
Commitments shall not exceed at the time any such Incremental Commitments are
entered into the greater of (x) $400,000,000 and (y) an amount such that, on a
Pro Forma Basis after giving effect to such Incremental Commitments (and
assuming such Incremental Commitments are fully drawn and/or funded, as
applicable, and applied for the purpose intended) the Consolidated Net Leverage
Ratio does not exceed 3.00 to 1.00.1.00; provided, further, that no Incremental
Commitments shall be permitted from the Amendment No. 3 Effective Date through
September 30, 2021.

 

(b)     The following terms and conditions shall apply to each Increased
Revolver Commitment: (i) Obligations thereunder shall constitute Credit Party
Obligations and will be guaranteed (and secured, to the extent applicable) with
the other Credit Party Obligations on a pari passu basis and will not be
guaranteed by any obligor or secured by any assets that do not guarantee or
secure, respectively, the Credit Party Obligations, (ii) each Increased Revolver
Commitment shall have the same terms (including interest rate and maturity date
but other than with respect to any upfront fees) as the existing Revolving
Commitments, (iii) each Increased Revolver Commitment shall be entitled to the
same voting rights as the existing Revolving Commitments, voting as one class,
and shall be entitled to receive a pro rata share of proceeds of prepayments on
the same basis as the existing Revolving Loans and shall be considered an
increase to the existing Revolving Commitments, (iv) each Increased Revolver
Commitment shall be obtained from existing Lenders or from other banks,
financial institutions or Funds, in each case in accordance with the terms set
forth below, (v) the proceeds of all Loans thereunder will be used for the
purposes set forth in Section 3.11, (vi) the Borrower shall execute a Note in
favor of any new Lender or any existing Lender requesting a Note whose Revolving
Commitment is increased, (vii) on the effective date of each such increase, the
conditions to Extensions of Credit in Section 4.2 shall have been satisfied,
(viii) each such Increased Revolver Commitment shall be in a minimum amount of
$5,000,000 (and $1,000,000 increments in excess thereof), and (ix) the
Administrative Agent shall have received from the Borrower (A) resolutions,
legal opinions and other corporate authority documents reasonably requested by
the Administrative Agent, substantially the same in form and substance as those
delivered on the Closing Date pursuant to Section 4.1 and (B) updated financial
projections and an officer’s certificate, in each case in form and substance
reasonably satisfactory to the Administrative Agent, demonstrating that, after
giving effect to such Increased Revolver Commitment and any borrowings
thereunder and the application thereof on a Pro Forma Basis, the Credit Parties
will be in compliance with the financial covenants set forth in Section 5.9
(provided that for purposes of this clause (b) the applicable Consolidated Net
Leverage Ratio shall be 4.50 to 1.00 for any fiscal quarter and, if the
Collateral Event has occurred, the condition in the proviso set forth in Section
2.22(a)) and no Default or Event of Default shall exist. Any new banks,
financial institutions and Funds that become Revolving Lenders that were not
previously Lenders hereunder shall enter into such joinder agreements to give
effect thereto as the Administrative Agent may reasonably request. In connection
with the closing of any Increased Revolver Commitment, the outstanding Revolving
Loans and Participation Interests shall be reallocated by causing such fundings
and repayments (which shall not be subject to any processing and/or recordation
fees) among the Revolving Lenders (with the Borrower responsible for any costs
arising under Section 2.15 resulting from such reallocation and repayments) of
Revolving Loans as necessary such that, after giving effect to such Increased
Revolver Commitments, each Revolving Lender will hold Revolving Loans and
Participation Interests based on its Revolving Commitment Percentage (after
giving effect to such Increased Revolver Commitments).

 

(c)     The following terms and conditions shall apply to each Incremental
Facility: (i) Obligations thereunder shall constitute Credit Party Obligations
and will be guaranteed (and secured, to the extent applicable) with the other
Credit Party Obligations on a pari passu basis and will not be guaranteed by any
obligor or secured by any assets that do not guarantee or secure, respectively,
the Credit Party Obligations, (ii) each Incremental Facility

 

51

--------------------------------------------------------------------------------

 

 

shall otherwise have terms (including pricing terms) to be agreed by the
Borrower and the Lenders providing the Incremental Commitments (the “Incremental
Lenders”) subject to the following parameters: (A) no Incremental Facility shall
mature prior to the Maturity Date applicable to the Revolving Loans, (B)
mandatory prepayments customary for a term loan (which for the avoidance of
doubt may include prepayments with the proceeds of non-ordinary course asset
sales and “excess cash flow” (to be defined in a manner satisfactory to the
Borrower and the Administrative Agent)) may be included on then-market terms,
and (C) all terms of any Incremental Facility not set forth herein, shall be
reasonably satisfactory to the Administrative Agent, (iii) each Incremental
Facility shall constitute a separate Facility hereunder, and shall be
incorporated into the Credit Documents such that the Incremental Lenders have
similar rights and privileges to the Lenders, (iv) each Incremental Facility
shall be obtained from existing Lenders or from other banks, financial
institutions or Funds, in each case in accordance with the terms set forth
below; provided that any Lender or any Incremental Lender offered or approached
to provide all or a portion of any Incremental Facility Commitment may elect or
decline, in its sole discretion, to provide such Incremental Facility
Commitment, (v) the proceeds of each Incremental Facility will be used for the
purposes set forth in Section 3.11, (vi) the Borrower shall execute a Note in
favor of any Incremental Lender requesting a Note representing its Loans under
the Incremental Facility, (vii) on the date of incurrence of the Incremental
Loans, the conditions to Extensions of Credit in Section 4.2 shall have been
satisfied, (viii) each such commitment for an Incremental Facility shall be in a
minimum amount of $5,000,000 (and $1,000,000 increments in excess thereof), and
(ix) the Administrative Agent shall have received from the Borrower (A)
resolutions, legal opinions and other corporate authority documents reasonably
requested by the Administrative Agent, substantially the same in form and
substance as those delivered on the Closing Date pursuant to Section 4.1 and (B)
updated financial projections and an officer’s certificate, in each case in form
and substance reasonably satisfactory to the Administrative Agent, demonstrating
that, after giving effect to the borrowing of such Incremental Loans and the
application thereof on a Pro Forma Basis, the Credit Parties will be in
compliance with the financial covenants set forth in Section 5.9 (provided that
for purposes of this clause (c) the applicable Consolidated Net Leverage Ratio
shall be 4.50 to 1.00 for any fiscal quarter and, if the Collateral Event has
occurred, the condition in the proviso set forth in Section 2.22(a)) and no
Default or Event of Default shall exist. All Incremental Lenders shall enter
into such joinder agreements to give effect thereto as the Administrative Agent
may reasonably request.

 

(d)     Notwithstanding anything to the contrary in Section 9.1 or elsewhere in
this Credit Agreement, the Administrative Agent is authorized to enter into, on
behalf of the Lenders, any amendment to this Credit Agreement or any other
Credit Document as may be necessary solely to incorporate the terms of each
Increased Revolver Commitment or Incremental Facility therein. For the avoidance
of doubt, such amendments may provide for, among other things, the incorporation
of such Incremental Facility into the definitions of “Required Lenders”,
“Required Facility Lenders”, “Commitment Percentage”, and similar terms and
sections of this Credit Agreement on a similar basis to each other existing
Facility, and may provide for sharing of payments and inclusion in the
waterfall, and the inclusion of customary provisions for a term loan throughout
the Credit Documents.\

 

(e)     Upon executing the joinder documentation requested by the Administrative
Agent, each bank, financial institution or other entity committing to be a new
Revolving Lender or Incremental Lender shall become a Lender for all purposes
and to the same extent as if originally a party hereto and shall be bound by and
entitled to the benefits of this Agreement and the other Credit Documents, and
shall benefit equally and ratably from the Guarantees and security interests (if
applicable) created by the Security Documents, if any; provided that any Lender
offered or approached to provide all or a portion of any Increased Revolver
Commitment may elect or decline, in its sole discretion, to provide such
Increased Revolver Commitments.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders to enter into this Agreement and to make Loans and to
issue, extend, renew or participate in Letters of Credit, in each case as herein
provided for, the Credit Parties hereby represent and warrant to the
Administrative Agent and to each Lender that:

 

52

--------------------------------------------------------------------------------

 

 

Section 3.1     Financial Condition.

 

(a)     (i) The audited Consolidated financial statements of the Borrower and
its Consolidated Subsidiaries for the fiscal years ended December 31, 2014, 2015
and 2016 set forth in the Borrower’s annual report on Form 10-K for the fiscal
year ended December 31, 2016 and (ii) the unaudited Consolidated financial
statements of the Borrower and its Consolidated Subsidiaries for the
year-to-date period ended on June 30, 2017 set forth in the Borrower’s quarterly
report on Form 10-Q for the period ended June 30, 2017:

 

(A)     were prepared in accordance with GAAP consistently applied throughout
the periods covered thereby, except as otherwise expressly noted therein;

 

(B)     fairly present in all material respects the financial condition of the
Borrower and its Consolidated Subsidiaries as of the dates thereof (subject, in
the case of the unaudited financial statements, to normal year-end adjustments)
and results of operations for the period covered thereby; and

 

(C)     reflect in accordance with GAAP all material Indebtedness and other
liabilities, direct or contingent, of the Borrower and its Consolidated
Subsidiaries, as applicable, as of the date thereof, including liabilities for
taxes, material commitments and contingent obligations.

 

(b)     The five-year projections of the Borrower and its Consolidated
Subsidiaries delivered to the Lenders on or prior to the Closing Date have been
prepared in good faith based upon reasonable assumptions.

 

Section 3.2     No Material Adverse Effect.

 

Since December 31, 2016 (and, in addition, after delivery of annual audited
financial statements in accordance with Section 5.1(a), from the date of the
most recently delivered annual audited financial statements), there has been no
development or event which has had or could reasonably be expected to have a
Material Adverse Effect.

 

Section 3.3     Corporate Existence; Compliance with Law.

 

Each of the Credit Parties (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, organization
or formation, (b) except as could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect, has the requisite power and
authority and the legal right to own and operate all its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged and has taken all actions necessary to maintain all rights,
privileges, licenses and franchises necessary or required in the normal conduct
of its business, (c) is duly qualified to conduct business and in good standing
under the laws of each other jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
except to the extent that the failure to so qualify or be in good standing in
any such other jurisdiction could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect and (d) is in
compliance with all Requirements of Law, organizational documents, government
permits and government licenses except to the extent such non-compliance could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Credit Party has any oral or written operating agreement (or
other similar document) which regulates the affairs of such Credit Party, the
conduct of its business, establishes duties and/or governs the relations among
any member, manager and such Credit Party, other than such documents as have
been previously delivered to the Administrative Agent.

 

Section 3.4     Corporate Power; Authorization; Enforceable Obligations.

 

Each of the Credit Parties has full power and authority and the legal right to
make, deliver and perform the Credit Documents to which it is party and has
taken all necessary limited liability company, partnership or corporate action
to authorize the execution, delivery and performance by it of the Credit
Documents to which it is party. Each Credit Document to which it is a party has
been duly executed and delivered on behalf of each Credit Party. Each Credit
Document to which it is a party constitutes a legal, valid and binding
obligation of each Credit Party,

 

53

--------------------------------------------------------------------------------

 

 

enforceable against such Credit Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting the enforcement of creditors’
rights generally and by general equitable principles (whether enforcement is
sought by proceedings in equity or at law).

 

Section 3.5     No Legal Bar; No Default.

 

The execution, delivery and performance by each Credit Party of the Credit
Documents to which such Credit Party is a party, the borrowings thereunder and
the use of the proceeds of the Loans (a) will not violate in any material
respect any Requirement of Law (except those as to which waivers or consents
have been obtained), (b) will not conflict with, result in a breach of or
constitute a default under (i) the articles of incorporation, bylaws, articles
of organization, operating agreement or other organization documents of the
Credit Parties or (ii) any Material Contract to which such Person is a party or
by which any of its properties may be bound or any material approval or material
consent from any Governmental Authority relating to such Person (except those as
to which waivers or consents have been obtained) which conflict, breach or
default in any such case in this clause (ii) could reasonably be expected to
have a Material Adverse Effect, and (c) will not result in, or require, the
creation or imposition of any Lien on any Credit Party’s properties or revenues
pursuant to any Requirement of Law, the articles of incorporation, bylaws,
articles of organization, operating agreement or other organization documents of
such Credit Party or Contractual Obligation other than the Liens arising under
or contemplated in connection with the Credit Documents or Permitted Liens. No
Credit Party is in default under or with respect to any of its Material
Contracts in any material respect. No Default or Event of Default has occurred
and is continuing.

 

Section 3.6     No Material Litigation.

 

No litigation, investigation, claim, criminal prosecution, civil investigative
demand, imposition of criminal or civil fines and penalties, or any other
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the actual knowledge of the Responsible Officers of the Borrower, threatened
(in writing) by or against any Credit Party or any of its Subsidiaries or
against any of its or their respective properties or revenues (a) with respect
to the Credit Documents or any Extension of Credit or any of the transactions
contemplated hereby, or (b) which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. No permanent
injunction, temporary restraining order or similar decree has been issued
against any Credit Party or any of its Subsidiaries which, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

 

Section 3.7     Investment Company Act; etc.

 

No Credit Party is an “investment company,” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended. No Credit Party is subject to regulation under the Federal Power
Act, the Interstate Commerce Act, the Public Utility Holding Company Act of 2005
or any federal or state statute or regulation limiting its ability to incur the
Credit Party Obligations.

 

Section 3.8     Margin Regulations.

 

No part of the proceeds of any Extension of Credit hereunder will be used
directly or indirectly for any purpose that violates, or that would require any
Lender to make any filings in accordance with, the provisions of Regulation T, U
or X of the Board of Governors of the Federal Reserve System as now and from
time to time hereafter in effect. The Credit Parties and their Subsidiaries (a)
are not engaged, principally or as one of their important activities, in the
business of extending credit for the purpose of “purchasing” or “carrying”
“margin stock” within the respective meanings of each of such terms under
Regulation U and (b) taken as a group do not own “margin stock” except as
identified in the financial statements referred to in Section 3.1 or delivered
pursuant to Section 5.1 and the aggregate value of all “margin stock” owned by
the Credit Parties and their Subsidiaries taken as a group does not exceed 25%
of the value of their assets.

 

54

--------------------------------------------------------------------------------

 

 

Section 3.9     ERISA.

 

Except as could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect:

 

(a)     Neither a Reportable Event nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code.

 

(b)     No termination of a Single Employer Plan has occurred resulting in any
liability that has remained underfunded, and no Lien in favor of the PBGC or a
Plan has arisen, during such five-year period.

 

(c)     The present value of all accrued benefits under each Single Employer
Plan (based on those assumptions used to fund such Plans) did not, as of the
last annual valuation date prior to the date on which this representation is
made or deemed made, exceed the value of the assets of such Plan allocable to
such accrued benefits.

 

(d)     Neither any Credit Party nor any Commonly Controlled Entity is currently
subject to any liability for a complete or partial withdrawal from a
Multiemployer Plan.

 

Section 3.10     Environmental Matters.

 

Except as could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect:

 

(a)     To the actual knowledge of the Responsible Officers of the Borrower, the
facilities and properties owned, leased or operated by the Credit Parties or any
of their Subsidiaries (the “Properties”) do not contain any Materials of
Environmental Concern in amounts or concentrations which (i) constitute a
violation of, or (ii) could give rise to liability on behalf of any Credit Party
under, any Environmental Law.

 

(b)     To the actual knowledge of the Responsible Officers of the Borrower, the
Properties and all operations of the Credit Parties and/or their Subsidiaries at
the Properties are in compliance, and have in the last five years been in
compliance, with all applicable Environmental Laws, and there is no
contamination at, under or about the Properties or violation of any
Environmental Law with respect to the Properties or the business operated by the
Credit Parties or any of their Subsidiaries (the “Business”).

 

(c)     Neither the Credit Parties nor their Subsidiaries have received any
written or actual notice of violation, alleged violation, non-compliance,
liability or potential liability on behalf of any Credit Party with respect to
environmental matters or Environmental Laws regarding any of the Properties or
the Business, nor do the Responsible Officers of the Borrower have actual
knowledge or reason to believe that any such notice will be received or is being
threatened.

 

(d)     To the actual knowledge of the Responsible Officers of the Borrower,
Materials of Environmental Concern have not been transported or disposed of from
the Properties in violation of, or in a manner or to a location that could give
rise to liability on behalf of any Credit Party under any Environmental Law, and
no Materials of Environmental Concern have been generated, treated, stored or
disposed of at, on or under any of the Properties in violation of, or in a
manner that could give rise to liability on behalf of any Credit Party under,
any applicable Environmental Law.

 

(e)     No judicial proceeding or governmental or administrative action is
pending or, to the actual knowledge of the Responsible Officers of the Borrower,
threatened, under any Environmental Law to which any Credit Party or any
Subsidiary is or will be named as a party with respect to the Properties or the
Business, nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to the
Properties or the Business.

 

55

--------------------------------------------------------------------------------

 

 

(f)     To the actual knowledge of the Responsible Officers of the Borrower,
there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of any Credit Party or any Subsidiary in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could give rise to liability on behalf of any Credit Party under
Environmental Laws.

 

Notwithstanding anything set forth in this Section 3.10, the term “Properties”
shall not include any hospital or other medical facility at which a Credit Party
or its Subsidiaries provides services unless such facility is owned or leased by
a Credit Party or its Subsidiaries.

 

Section 3.11     Use of Proceeds.

 

The proceeds of the Extensions of Credit shall be used by the Borrower solely
(a) to refinance the Existing Credit Agreement, (b) to pay any costs, fees and
expenses associated with this Agreement on the Closing Date and (c) for working
capital and other general corporate purposes of the Credit Parties and their
Subsidiaries (including, without limitation, Permitted Acquisitions and
Restricted Payments).

 

Section 3.12     Subsidiaries; Joint Ventures; Partnerships.

 

Set forth on Schedule 3.12 is (a) the exact legal name of each Credit Party, the
state of incorporation or organization, the chief executive office, the
principal place of business, the jurisdictions in which the Credit Parties are
qualified to do business, the federal tax identification number and organization
identification number of each of the Credit Parties as of the Closing Date (and
for the four (4) months prior to the Closing Date) and (b) a complete and
accurate list of all Subsidiaries, joint ventures and partnerships of the Credit
Parties as of the Closing Date and as of the last date such Schedule was
required to be updated in accordance with Section 5.2. Information on the
attached Schedule includes the following: (a) the percentage of outstanding
shares of each class of Equity Interest owned by the Credit Parties and their
Subsidiaries and (b) the name and address of each Equity Holder that owns,
directly or indirectly, Equity Interests in any Subsidiary of the Borrower. The
outstanding Equity Interest and other equity interests of all such Subsidiaries
is validly issued, fully paid and non-assessable and is owned free and clear of
all Liens.

 

Section 3.13     Ownership.

 

Except as could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect:

 

(a)     Each of the Credit Parties and its Subsidiaries is the owner of, and has
good and marketable title to or a valid leasehold interest in, all of its
respective assets, which, together with assets leased or licensed by the Credit
Parties and their Subsidiaries, represents all assets in the aggregate material
to the conduct of the business of the Credit Parties and their Subsidiaries, and
(after giving effect to the Transactions) none of such assets is subject to any
Lien other than Permitted Liens.

 

(b)     Each Credit Party and its Subsidiaries enjoys peaceful and undisturbed
possession under all of its leases and all such leases are valid and subsisting
and in full force and effect.

 

Section 3.14     Taxes.

 

Each of the Credit Parties and its Subsidiaries has filed, or caused to be
filed, all income Tax returns and all other material Tax returns (federal,
state, local and foreign) required to be filed and paid (a) all amounts of taxes
shown thereon to be due (including interest and penalties) and (b) all other
material Taxes, fees, assessments and other governmental charges (including
mortgage recording Taxes, documentary stamp Taxes and intangibles Taxes) owing
by it, except for such Taxes (i) that are not yet delinquent or (ii) that are
being contested in good faith and by

 

56

--------------------------------------------------------------------------------

 

 

proper proceedings, and against which adequate reserves are being maintained in
accordance with GAAP. Except as could not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect, none of the Credit
Parties or their Subsidiaries is aware as of the Closing Date of any proposed
Tax assessments against it or any of its Subsidiaries.

 

Section 3.15     Solvency.

 

After giving effect to the Transactions, (a) the Credit Parties taken as a whole
are solvent and are able to pay their debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, and (b) the fair saleable value of the Credit Parties’ assets taken as
a whole, measured on a going concern basis, exceeds all probable liabilities,
including those to be incurred pursuant to this Agreement. After giving effect
to the Transactions, none of the Credit Parties (i) has unreasonably small
capital in relation to the business in which it is or proposes to be engaged or
(ii) has incurred, or believes that it will incur debts beyond its ability to
pay such debts as they become due. In executing the Credit Documents and
consummating the Transactions, none of the Credit Parties intends to hinder,
delay or defraud either present or future creditors or other Persons to which
one or more of the Credit Parties is or will become indebted.

 

Section 3.16     No Burdensome Restrictions.

 

None of the Credit Parties or their Subsidiaries is a party to any agreement or
instrument or subject to any other obligation or any charter or corporate
restriction or any provision of any applicable law, rule or regulation which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

Section 3.17     Brokers’ Fees.

 

None of the Credit Parties or their Subsidiaries has any obligation to any
Person in respect of any finder’s, broker’s, investment banking or other similar
fee in connection with any of the transactions contemplated under the Credit
Documents other than the closing and other fees payable pursuant to this
Agreement and as set forth in the Fee Letters.

 

Section 3.18     Labor Matters.

 

Except as could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, there are no collective bargaining agreements or
Multiemployer Plans covering the employees of the Credit Parties or any of their
Subsidiaries as of the Closing Date, other than as set forth in Schedule 3.18
hereto, and none of the Credit Parties or their Subsidiaries (a) has suffered
any strikes, walkouts, work stoppages or other material labor difficulty within
the last five years, other than as set forth in Schedule 3.18 hereto, or (b) has
knowledge of any potential or pending strike, walkout or work stoppage. Other
than as set forth on Schedule 3.18, no unfair labor practice complaint is
pending against any Credit Party or any of its Subsidiaries that could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect. Except as could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect, there are no strikes,
walkouts, work stoppages or other material labor difficulty pending or
threatened against any Credit Party.

 

Section 3.19     Accuracy and Completeness of Information.

 

All written factual information (other than (i) any projections, (ii) other
forward-looking information and (iii) information of a general economic or
industry nature) concerning any Credit Party and its Subsidiaries and the
transactions contemplated by the Credit Documents heretofore, contemporaneously
or hereafter furnished by or on behalf of any Credit Party or any of its
Subsidiaries to the Administrative Agent, the Arrangers or any Lender for
purposes of or in connection with this Agreement or any other Credit Document,
or any transaction contemplated hereby or thereby, when taken as a whole, is or,
in the case of such information furnished after the date hereof, will be, true
and accurate in all material respects and not incomplete by omitting to state
any material fact necessary to make such information in light of the
circumstances in which such information is provided not materially misleading,
in each case, after giving effect to all supplements and updates thereto from
time to time prior to the date this representation is made; provided, that with
respect to projected financial information, the Credit Parties

 

57

--------------------------------------------------------------------------------

 

 

represent only that such information was prepared in good faith on assumptions
believed to be reasonable at the time made and are not to be viewed as facts and
are subject to significant uncertainties and contingencies many of which are
beyond your control, that no assurance can be given that any projections will be
realized and actual results may vary materially from the projected financial
information.

 

Section 3.20     Material Contracts.

 

Each Material Contract is, and after giving effect to the Transactions will be,
in full force and effect in accordance with the terms thereof.

 

Section 3.21     Insurance.

 

The insurance coverage of the Credit Parties and their Subsidiaries is outlined
as to carrier, policy number, expiration date, type and amount on Schedule 3.21
as of the Closing Date and as of the last date such Schedule was required to be
updated in accordance with Section 5.2 and such insurance coverage complies with
the requirements set forth in Section 5.5(b).

 

Section 3.22     Intellectual Property Matters.

 

Except as could not reasonably be expected to have a Material Adverse Effect,
the Credit Parties and their Subsidiaries own, or possess the right to use, all
of the Intellectual Property, trade names, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses as now conducted by
them in all material respects, without infringement of the rights of any other
Person. To the actual knowledge of the Responsible Officers of the Borrower, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by any Credit
Party or any Subsidiary infringes in any material respect upon any rights held
by any other Person. No event has occurred which permits, or after the notice or
lapse of time or both would permit, the revocation or termination of any such
license, franchise or other right or which affects the rights of any of the
Credit Parties or any of their Subsidiaries thereunder which, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
No claim or litigation regarding any of the foregoing is pending or, to the best
knowledge of each Credit Party, threatened (in writing), which, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect. No representation is made in this Section 3.22 regarding “shrink wrap”
or “off the shelf” software, or software embedded in commercially available
electronic hardware.

 

Section 3.23     Classification of Senior Indebtedness.

 

The Credit Party Obligations constitute “Senior Indebtedness,” “Designated
Senior Indebtedness” or any similar designation under and as defined in any
agreement governing any Subordinated Debt and the subordination provisions set
forth in each such agreement are legally valid and enforceable against the
parties thereto.

 

Section 3.24     Anti-Corruption Laws and Sanctions.

 

The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective officers and employees and to the knowledge of the Borrower its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects and are not knowingly engaged in any activity
that would reasonably be expected to result in the Borrower being designated as
a Sanctioned Person. None of (a) the Borrower, any Subsidiary or any of their
respective directors, officers or employees, or (b) to the knowledge of the
Borrower any agent of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Loan or Letter of Credit, use of proceeds or
other transaction contemplated by the Credit Agreement will violate
Anti-Corruption Laws or applicable Sanctions.

 

58

--------------------------------------------------------------------------------

 

 

Section 3.25     Consent; Governmental Authorizations.

 

No approval, consent or authorization of, filing with, notice to or other act by
or in respect of, any Governmental Authority or any other Person (including any
Equity Holder) is required in connection with acceptance of Extensions of Credit
by the Borrower or the making of the Guaranty hereunder or with the execution,
delivery or performance of any Credit Document by the Credit Parties (other than
those which have been obtained) or with the validity or enforceability of any
Credit Document against the Credit Parties.

 

Section 3.26     Healthcare Representations and Warranties.

 

(a)     Reports; Audits. Except for matters that could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect: (i) as
applicable, the Credit Parties have timely filed or caused to be timely filed,
all cost reports and other reports of every kind whatsoever required by law or
by written contracts or otherwise to have been filed or made with respect to
such Credit Party’s business and operations; (ii) there are no claims, actions
or appeals pending (and each Credit Party has not filed any claims or reports
which should result in any such claims, actions or appeals) before any
commission, board or agency, including, without limitation, any intermediary or
carrier, the Provider Reimbursement Review Board or the Administrator of CMS,
with respect to cost reports or claims filed by any Credit Party under any
Government Reimbursement Program, or any disallowance by any commission, board
or agency in connection with any audit of such cost reports or claims; and (iii)
no validation review or program integrity review related to any Credit Party, or
the consummation of the transactions contemplated in the Credit Documents, have
been conducted by any commission, board or agency in connection with any
Government Reimbursement Program, and to the actual knowledge of the Responsible
Officers of the Borrower, no such reviews are scheduled, pending or threatened
against or affecting any Credit Party, any Credit Party’s employees or agents,
or the consummation of the transactions contemplated hereby.

 

(b)     Compliance With Health Care Laws. Each Credit Party is in compliance
with all applicable Healthcare Laws except where the failure to comply,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. To the extent applicable to each Credit Party, each
Credit Party has maintained in all material respects all records required to be
maintained by the Joint Commission, Government Reimbursement Programs, and the
Healthcare Laws, and, to the actual knowledge of the Responsible Officers of the
Borrower, there are no presently existing circumstances which could reasonably
be expected to constitute or result in a violation of any Healthcare Law, in
each case that could, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. To the actual knowledge of the Responsible
Officers of the Borrower, no Credit Party is currently subject to any federal,
state, local governmental or private payor civil or criminal inspections,
investigations, inquiries or audits involving and/or related to its activities
or compliance with Healthcare Laws, except for audits and inspections that could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Except as could not reasonably be expected to have a Material
Adverse Effect, no Credit Party: (i) has had a civil monetary penalty assessed
against it pursuant to 42 U.S.C. §1320a-7a; (ii) has been excluded from
participation in a Federal Health Care Program (as that term is defined in 42
U.S.C. §1320a-7b); (iii) has been convicted (as that term is defined in 42
C.F.R. §1001.2) of any of those offenses described in 42 U.S.C. §1320a-7b or 18
U.S.C. §§669, 1035, 1347, 1518; or (iv) to the actual knowledge of the
Responsible Officers of the Borrower, is involved or named in a U.S. Attorney
complaint made or any other action taken pursuant to the False Claims Act under
31 U.S.C. §§3729-3731 or qui tam action brought pursuant to 31 U.S.C. §3729 et
seq.

 

(c)     Licenses, Permits, and Certifications. Each Credit Party has, and to the
actual knowledge of one or more Responsible Officers of the Borrower, each
Equity Holder has, such permits, licenses, franchises, certificates and other
approvals or authorizations of Governmental Authorities as are necessary under
applicable law or regulations to own its properties and to conduct its business
and to submit claims for and receive reimbursement under all applicable
Government Reimbursement Programs and Private Payor Arrangements (including
without limitation such permits as are required under Healthcare Laws and under
such HMO or similar licensure laws and such insurance laws and regulations, as
are applicable thereto) other than such failures as could not reasonably be
expected to have a Material Adverse Effect. Each Credit Party has, and to the
actual knowledge of one or more Responsible Officers of the Borrower, each
Equity Holder has, all Medicare, Medicaid and related agency supplier billing
number(s) and related documentation necessary for it to receive reimbursement
claims under all applicable Government Reimbursement Programs for any medical
services or supplies furnished by any Credit Party in any jurisdiction where any
Credit Party conducts business other than such failures as could not reasonably
be expected to

 

59

--------------------------------------------------------------------------------

 

 

have a Material Adverse Effect. No Credit Party (and, to the actual knowledge of
one or more Responsible Officer of the Borrower, no Equity Holder) is currently
subject to, suspension, revocation, renewal or denial of any applicable
certification, provider or supplier billing number(s), or any participation
agreement(s) under any applicable Government Reimbursement Program which could
reasonably be expected to cause a Material Adverse Effect. There currently exist
no restrictions, deficiencies, required plans of corrective action or other such
remedial measures with respect to any certifications, accreditations or
licensures (whether under any Government Reimbursement Program, or Healthcare
Law) other than restrictions, deficiencies, required plans of corrective action
or other remedial measures that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(d)     Participation Agreements. To the actual knowledge of the Responsible
Officers of the Borrower, there is no threatened termination of any
participation agreements under any Private Payor Arrangements to which any
Credit Party is a party and which termination would reasonably be expected to
have a Material Adverse Effect.

 

(e)     HIPAA Compliance. To the actual knowledge of the Responsible Officers of
the Borrower, no Credit Party is the subject of any civil or criminal penalty,
process, claim, action or proceeding, or any administrative or other regulatory
review, survey, process or proceeding alleging a violation of HIPAA that could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(f)     Equity Holder Compliance. Other than where failure to do so could not
reasonably be expected to have a Material Adverse Effect, to the actual
knowledge of one or more Responsible Officers of the Borrower, each Equity
Holder is duly licensed (where license is required) by each state or state
agency or commission, or any other Governmental Authority having jurisdiction
over the provision of such services by such Person in the locations in which the
Equity Holder and the applicable Subsidiaries conduct business, required to
enable such Person to provide the professional services provided by such Person
and otherwise as is necessary to enable the Equity Holder and each such
applicable Subsidiary to operate as currently operated and as presently
contemplated to be operated. To the actual knowledge of the Borrower’s
Responsible Officers, all such required licenses are in full force and effect on
the date hereof and have not been revoked or suspended or otherwise limited in
any material respect.

 

60

--------------------------------------------------------------------------------

 

 

Section 3.27     Security Interests. At any time following the Collateral Event,
the Security Documents are effective to create in favor of the Administrative
Agent, for the ratable benefit of the Lenders and the Bank Product Providers,
legal, valid and enforceable first priority Liens (subject to Permitted Liens)
on, and security interests in, the Collateral and, when (a) each (i) financing
statement on form UCC-1 made pursuant to the Security Documents is filed in the
appropriate office as required by the Uniform Commercial Code, (ii) Security
Documents (or short form security agreement with respect to intellectual
property) are filed with the United States Patent and Trademark Office and the
United States Copyright Office, as applicable, and (iii) all other appropriate
filings or recordings are made in the appropriate offices as may be required
under applicable law, and in each case, all filing and recording fees have been
paid, and (b) upon the taking of possession, control or other action by the
Administrative Agent of such Collateral with respect to which a security
interest may be perfected only by possession, control or other action, such
security interests will constitute fully perfected Liens on, and security
interests in, all right, title and interest of the Credit Parties in such
Collateral, in each case subject to no Liens other than Permitted Liens.

 

Section 3.28     EEA Financial Institutions No Credit Party is an EEA Financial
Institution.

 

Section 3.29     ERISA The Borrower represents and warrants as of the Closing
Date that the Borrower is not and will not be using “plan assets” (within the
meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or
more Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments.

 

ARTICLE IV

CONDITIONS PRECEDENT

 

Section 4.1     Conditions to Closing Date and Initial Revolving Loans.

 

This Agreement shall become effective upon, and the obligation of each Lender to
make the initial Extensions of Credit on the Closing Date is subject to, the
satisfaction, or waiver by the Administrative Agent, of the following conditions
precedent:

 

(a)     Execution of Credit Agreement; Credit Documents and Lender Consents. The
Administrative Agent shall have received (i) counterparts of this Agreement,
executed by a duly authorized officer of each party hereto, (ii) counterparts of
any other Credit Document, executed by the duly authorized officers of the
parties thereto and (iii) executed consents, in substantially the form of
Exhibit 4.1(a), from each Lender authorizing the Administrative Agent to enter
this Credit Agreement on their behalf.

 

(b)     Authority Documents. The Administrative Agent shall have received the
following:

 

(i)     Articles of Incorporation/Charter Documents. Original certified articles
of incorporation or other charter documents, as applicable, of each Credit Party
certified (A) by an officer of such Credit Party (pursuant to an officer’s
certificate in substantially the form of Exhibit 4.1(b) attached hereto) as of
the Closing Date to be true and correct and in force and effect as of such date,
and (B) with respect to the articles of incorporation of the Borrower, to be
true and complete as of a recent date by the appropriate Governmental Authority
of the State of Florida.

 

(ii)     Resolutions. Copies of resolutions of the board of directors or
comparable managing body of each Credit Party approving and adopting the Credit
Documents, the transactions contemplated therein and authorizing execution and
delivery thereof, certified by an officer of such Credit Party (pursuant to an
officer’s certificate in substantially the form of Exhibit 4.1(b) attached
hereto) as of the Closing Date to be true and correct and in force and effect as
of such date.

 

(iii)     Bylaws/Operating Agreement. A copy of the bylaws or comparable
operating agreement of each Credit Party certified by an officer of such Credit
Party (pursuant to an officer’s certificate in substantially the form of Exhibit
4.1(b) attached hereto) as of the Closing Date to be true and correct and in
force and effect as of such date.

 

61

--------------------------------------------------------------------------------

 

 

(iv)     Good Standing. Copies of certificates of good standing, existence or
its equivalent with respect to each Credit Party certified as of a recent date
by the appropriate Governmental Authorities of the state of incorporation or
organization and each other state in which the failure to so qualify and be in
good standing could reasonably be expected to have a Material Adverse Effect;
provided that any certificate of good standing set forth on Schedule 5.12(e) may
instead be provided within the time period set forth in Schedule 5.12(e).

 

(v)     Incumbency. An incumbency certificate of each Credit Party certified by
an officer (pursuant to an officer’s certificate in substantially the form of
Exhibit 4.1(b) attached hereto) to be true and correct as of the Closing Date.

 

(vi)     Florida Stamp Tax. To the extent reasonably requested by the
Administrative Agent, and in such case reasonably satisfactory to the
Administrative Agent, either (i) such affidavits relative to the execution and
delivery of any Credit Document as required to support the determination that no
Florida documentary stamp taxes are required to be paid ,or (ii) evidence of
payment by the Borrower of any Florida documentary stamp taxes applicable to the
execution and delivery of the Credit Documents.

 

(c)     Legal Opinion of Counsel. The Administrative Agent shall have received
an opinion or opinions (including, if requested by the Administrative Agent,
local counsel opinions) of counsel for the Credit Parties, dated the Closing
Date and addressed to the Administrative Agent and the Lenders, in form and
substance acceptable to the Administrative Agent (which shall include, without
limitation, opinions with respect to the due organization and valid existence of
each Credit Party and opinions as to the non-contravention of the Credit
Parties’ organizational documents and Material Contracts); provided that the
opinion of counsel set forth on Schedule 5.12(e) may instead be provided within
the time period set forth in Schedule 5.12(e).

 

(d)     Liability, Casualty, Property and Business Interruption Insurance. The
Administrative Agent shall have received copies of insurance policies or
certificates and endorsements of insurance evidencing general liability,
casualty, property and business interruption insurance. The Administrative Agent
shall be named as additional insured on behalf of the Lenders with respect to
any such insurance providing general liability coverage, and the Credit Parties
will use their commercially reasonable efforts to have each provider of any such
insurance agree, by endorsement upon the policy or policies issued by it or by
independent instruments to be furnished to the Administrative Agent, that it
will give the Administrative Agent thirty (30) days’ (or ten (10) days in the
case of nonpayment) prior written notice before any such policy or policies
shall be materially altered or cancelled.

 

(e)     Solvency Certificate. The Administrative Agent shall have received an
officer’s certificate prepared by the chief financial officer of the Borrower as
to the financial condition, solvency and related matters of the Credit Parties
and their Subsidiaries, after giving effect to the Transactions and the initial
borrowings under the Credit Documents, in substantially the form of Exhibit
4.1(e) hereto.

 

(f)     Account Designation Notice. The Administrative Agent shall have received
the executed Account Designation Notice in the form of Exhibit 1.1(a) hereto.

 

(g)     Notice of Borrowing. The Administrative Agent shall have received a
Notice of Borrowing with respect to the Loans to be made on the Closing Date.

 

(h)     Consents. The Administrative Agent shall have received evidence that any
applicable boards of directors, governmental, shareholder and material third
party consents and approvals necessary in connection with the Transactions have
been obtained and all applicable waiting periods have expired without any action
being taken by any authority that could restrain, prevent or impose any material
adverse conditions on such transactions or that could seek or threaten any of
the foregoing.

 

62

--------------------------------------------------------------------------------

 

 

(i)     Compliance with Laws. The Transactions contemplated hereby shall be in
compliance in all material respects with all applicable laws and regulations
(including all applicable securities and banking laws, rules and regulations).

 

(j)     Bankruptcy. There shall be no bankruptcy or insolvency proceedings
pending with respect to any Credit Party or any Subsidiary thereof.

 

(k)     Existing Indebtedness of the Credit Parties. All of the existing
Indebtedness for borrowed money of the Credit Parties and their Subsidiaries
(other than Indebtedness permitted to exist pursuant to Section 6.1) shall be
repaid in full and all security interests related thereto (other than Permitted
Liens) shall be terminated on or prior to the Closing Date.

 

(l)     Financial Statements. The Administrative Agent and the Lenders shall
have received copies of the financial statements referred to in Section 3.1,
each in form and substance satisfactory to each of them.

 

(m)     No Material Adverse Change. Since December 31, 2016 there shall have
been no material adverse change in the business, properties, prospects,
operations or condition (financial or otherwise) of the Credit Parties or any of
their respective Subsidiaries.

 

(n)     Financial Condition Certificate. The Administrative Agent shall have
received a certificate or certificates executed by a Responsible Officer of the
Borrower as of the Closing Date, substantially in the form of Exhibit 4.1(n)
stating that (i) to the actual knowledge of the Responsible Officers of the
Borrower, there does not exist any pending or ongoing, action, suit,
investigation, litigation or proceeding in any court or before any other
Governmental Authority (A) affecting this Agreement or the other Credit
Documents, that has not been settled, dismissed, vacated, discharged or
terminated prior to the Closing Date or (B) that purports to affect any Credit
Party or any of its Subsidiaries, or any transaction contemplated by the Credit
Documents, which action, suit, investigation, litigation or proceeding could
reasonably be expected to have a Material Adverse Effect, that has not been
settled, dismissed, vacated, discharged or terminated prior to the Closing Date,
(ii) immediately after giving effect to this Agreement, the other Credit
Documents, and all the Transactions contemplated to occur on such date, (A) no
Default or Event of Default exists, (B) all representations and warranties
contained herein and in the other Credit Documents (1) with respect to
representations and warranties that contain a materiality qualification, are
true and correct and (2) with respect to representations and warranties that do
not contain a materiality qualification, are true and correct in all material
respects and (C) the Credit Parties are in pro forma compliance with each of the
initial financial covenants set forth in Section 5.9 (as evidenced through
detailed calculations of such financial covenants on a schedule to such
certificate) as of the last day of the quarter ending at least twenty (20) days
preceding the Closing Date and (iii) each of the other conditions precedent in
Section 4.1 have been satisfied, except to the extent the satisfaction of any
such condition is subject to the reasonable judgment of the Administrative Agent
or any Lender.

 

(o)     Patriot Act Certificate. At least three (3) Business Days prior to the
Closing Date, to the extent requested by the Administrative Agent at least ten
(10) Business Days prior to the Closing Date, the Administrative Agent shall
have received a certificate satisfactory thereto, substantially in the form of
Exhibit 4.1(o), for benefit of itself and the Lenders, provided by the Borrower
that sets forth information required by the Patriot Act including, without
limitation, the identity of the Credit Parties, the name and address of the
Credit Parties and other information that will allow the Administrative Agent or
any Lender, as applicable, to identify the Credit Parties in accordance with the
Patriot Act.

 

(p)     Fees and Expenses. The Administrative Agent and the Lenders shall have
received all fees and expenses, if any, owing pursuant to any Fee Letter, the
Commitment Letter and Section 2.5.

 

63

--------------------------------------------------------------------------------

 

 

(q)     Additional Matters. All other documents and legal matters in connection
with the transactions contemplated by this Agreement shall be reasonably
satisfactory in form and substance to the Administrative Agent and its counsel.

 

Without limiting the generality of the provisions of Section 8.4, for purposes
of determining compliance with the conditions specified in this Section 4.1,
each Lender that has signed this Agreement or a Lender Consent shall be deemed
to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

Section 4.2     Conditions to All Extensions of Credit.

 

The obligation of each Lender to make any Extension of Credit hereunder is
subject to the satisfaction of the following conditions precedent on the date of
making such Extension of Credit:

 

(a)     Representations and Warranties. The representations and warranties made
by the Credit Parties herein and which are contained in any certificate
furnished at any time under or in connection herewith shall (i) with respect to
representations and warranties that contain a materiality qualification, be true
and correct and (ii) with respect to representations and warranties that do not
contain a materiality qualification, be true and correct in all material
respects, in each case on and as of the date of such Extension of Credit as if
made on and as of such date except for any representation or warranty made as of
an earlier date, which representation and warranty shall remain true and correct
(subject to the applicable materiality threshold in the preceding clauses (i) or
(ii)) as of such earlier date.

 

(b)     No Default or Event of Default. No Default or Event of Default shall
have occurred and be continuing on such date or after giving effect to the
Extension of Credit to be made on such date unless such Default or Event of
Default shall have been waived in accordance with this Agreement.

 

(c)     Compliance with Commitments. Immediately after giving effect to the
making of any such Extension of Credit (and the application of the proceeds
thereof), (i) the sum of the aggregate principal amount of outstanding Revolving
Loans plus the aggregate principal amount of outstanding LOC Obligations shall
not exceed the Revolving Committed Amount then in effect, and (ii) the aggregate
principal amount of the outstanding LOC Obligations shall not exceed the LOC
Committed Amount.

 

(d)     Additional Conditions to Revolving Loans. If a Revolving Loan is
requested, all conditions set forth in Section 2.1 shall have been satisfied.

 

(e)     Incremental Commitment. If an Incremental Commitment is requested, all
conditions set forth in Section 2.22 shall have been satisfied.

 

(f)     Additional Conditions to Letters of Credit. If the issuance of a Letter
of Credit is requested, (i) all conditions set forth in Section 2.3 shall have
been satisfied and (ii) there shall exist no Lender that is a Defaulting Lender
unless the Issuing Lenders have entered into reasonably satisfactory
arrangements with the Borrower or such Defaulting Lender to eliminate the
Issuing Lenders’ risk with respect to such Defaulting Lender’s LOC Obligations.

 

Each request for an Extension of Credit and each acceptance by the Borrower of
any such Extension of Credit shall be deemed to constitute representations and
warranties by the Credit Parties as of the date of such Extension of Credit that
the conditions set forth above in paragraphs (a) through (f), as applicable,
have been satisfied.

 

64

--------------------------------------------------------------------------------

 

 

ARTICLE V

AFFIRMATIVE COVENANTS

 

Each of the Credit Parties hereby covenants and agrees that on the Closing Date,
and thereafter (a) for so long as this Agreement is in effect, (b) until the
Commitments have terminated, and (c) until no Note remains outstanding and
unpaid and the Credit Party Obligations and all other amounts owing to the
Administrative Agent or any Lender hereunder are paid in full, such Credit Party
shall, and shall cause each of their Subsidiaries, to:

 

Section 5.1     Financial Statements.

 

Furnish to the Administrative Agent for prompt further distribution to each
Lender:

 

(a)     Annual Financial Statements. As soon as available and in any event no
later than the fifth Business Day following the earlier of (i) to the extent
applicable, the date the Borrower is required by the SEC to file its Form 10-K
for each fiscal year of the Borrower and (ii) ninety (90) days after the end of
each fiscal year of the Borrower, a copy of the Consolidated balance sheet of
the Borrower and its Consolidated Subsidiaries as at the end of such fiscal year
and the related Consolidated statements of income and retained earnings and of
cash flows of the Borrower and its Consolidated Subsidiaries for such year,
which shall be audited by an independent registered certified public accounting
firm of nationally recognized standing reasonably acceptable to the
Administrative Agent, setting forth in each case in comparative form the figures
for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification indicating that the scope of the
audit was inadequate to permit such independent certified public accountants to
certify such financial statements without such qualification;

 

(b)     Quarterly Financial Statements. As soon as available and in any event no
later than the fifth Business Day following the earlier of (i) to the extent
applicable, the date the Borrower is required by the SEC to file its Form 10-Q
for any fiscal quarter of the Borrower and (ii) forty-five (45) days after the
end of each of the first three fiscal quarters of the Borrower, a copy of the
Consolidated balance sheet of the Borrower and its Consolidated Subsidiaries as
at the end of such period and related Consolidated statements of income and
retained earnings and of cash flows for the Borrower and its Consolidated
Subsidiaries for such quarterly period and for the portion of the fiscal year
ending with such period, in each case setting forth in comparative form
Consolidated figures for the corresponding period or periods of the preceding
fiscal year (subject to normal recurring year-end audit adjustments); and

 

(c)     Annual Operating Budget and Cash Flow. As soon as available, but in any
event within forty-five (45) days after the end of each fiscal year (including
the fiscal year ending December 31, 2017), a copy of the detailed annual
operating budget or plan including cash flow projections of the Borrower and its
Consolidated Subsidiaries for the next four fiscal quarter period prepared on a
quarterly basis, in form and detail reasonably acceptable to the Administrative
Agent and the Lenders, together with a summary of the material assumptions made
in the preparation of such annual budget or plan;

 

all such historical financial statements to be complete and correct in all
material respects (subject, in the case of interim statements, to normal
recurring year-end audit adjustments) and to be prepared in reasonable detail
and, in the case of the annual and quarterly financial statements provided in
accordance with subsections (a) and (b) above, in accordance with GAAP applied
consistently throughout the periods reflected therein (except as required by a
change in GAAP as set forth therein) and further accompanied by a description
of, and an estimation of the effect on the financial statements on account of, a
change, if any, in the application of accounting principles as provided in
Section 1.3. The financial statements provided in accordance with subsection (c)
above shall have been prepared in good faith based upon reasonable assumptions.

 

Notwithstanding the foregoing, financial statements and reports required to be
delivered pursuant to the foregoing provisions of this Section may be delivered
electronically (including via a link to the SEC’s EDGAR system) and if so, shall
be deemed to have been delivered on the date on which the Administrative Agent
receives such reports from the Borrower through electronic mail.

 

65

--------------------------------------------------------------------------------

 

 

Section 5.2     Certificates; Other Information.

 

Furnish to the Administrative Agent for prompt further distribution to each
Lender:

 

(a)     Accountants’ Certificate. Concurrently with the delivery of the
financial statements referred to in Section 5.1(a) above, a certificate of the
independent certified public accountants reporting on such financial statements
stating that in making the examination necessary therefor no knowledge was
obtained of any Default or Event of Default, except as specified in such
certificate.

 

(b)     Officer’s Certificate. Concurrently with the delivery of the financial
statements referred to in Sections 5.1(a) and 5.1(b) above, a certificate of a
Responsible Officer substantially in the form of Exhibit 5.2(b) stating that (i)
such financial statements present fairly in all material respects the
consolidated financial position of the Borrower and its Consolidated
Subsidiaries for the periods indicated in conformity with GAAP applied on a
consistent basis, (ii) each of the Credit Parties during such period observed or
performed in all material respects all of its covenants and other agreements,
and satisfied every condition, contained in this Agreement to be observed,
performed or satisfied by it, and (iii) such Responsible Officer has obtained no
knowledge of any Default or Event of Default except as specified in such
certificate and such certificate shall include the calculations in reasonable
detail required to indicate (A) compliance with Section 5.9 as of the last day
of such period, (B) that each Investment made during the most recently completed
fiscal quarter pursuant to clause (e) of the definition of Permitted Investment,
together with each other then-existing Investment pursuant to clause (e) of the
definition of Permitted Investment, did not, when such Investment was made,
exceed 15% of Consolidated total shareholders’ equity as determined in
accordance with GAAP and as set forth on the then most recent Consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries furnished to the
Administrative Agent pursuant to Section 5.1 above and (C) the amount of all
Restricted Payments paid and all Investments (including Permitted Acquisitions)
that were made during such period.

 

(c)     Updated Schedules. Concurrently with or prior to the delivery of the
financial statements referred to in Sections 5.1(a) and 5.1(b) above, (i) an
updated copy of Schedule 3.12 if the Credit Parties or any of their Subsidiaries
has formed or acquired a new Subsidiary since the Closing Date or since such
Schedule was last updated, as applicable and (ii) an updated copy of Schedule
3.21 if the Credit Parties or any of their Subsidiaries has materially altered
or acquired any insurance policies since the Closing Date or since Schedule 3.21
was last updated.

 

(d)     Reports; SEC Filings; Regulatory Reports; Press Releases; Etc. Promptly
upon their becoming available, (i) copies of all reports (other than those
provided pursuant to Section 5.1 and those which are of a promotional nature)
and other financial information which the Borrower sends to its shareholders,
(ii) copies of all reports and all registration statements and prospectuses
(other than those on or pursuant to Form S-8 or any successor form), if any,
which any Credit Party may make to, or file with, the SEC (or any successor or
analogous Governmental Authority) that are not available on the SEC’s EDGAR
system (or any successor system) and (iii) all press releases and other
statements made available by any of the Credit Parties to the public concerning
material developments in the business of any of the Credit Parties.

 

(e)     [Reserved].

 

(f)     Management Letters; Etc. Promptly upon receipt thereof, a copy or
summary of any other report, or “management letter” or similar report submitted
by independent accountants to any Credit Party or any of their Subsidiaries in
connection with any annual, interim or special audit of the books of such
Person.

 

(g)     Debt Securities Information. Promptly after the furnishing thereof,
copies of any statement or report furnished to any holder of debt securities of
any Credit Party or any Subsidiary thereof pursuant to the terms of any
indenture, loan or credit or similar agreement and not otherwise required to be
furnished to the Lenders pursuant to Section 5.1 or any other clause of this
Section 5.2.

 

66

--------------------------------------------------------------------------------

 

 

(h)     General Information. Except as may be prohibited by a Requirement of
Law, promptly, such additional financial and other information as the
Administrative Agent, on behalf of any Lender, may from time to time reasonably
request.

 

Section 5.3     Payment of Taxes and Other Obligations.

 

Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, subject, where applicable, to specified grace
periods, (a) all of its material Taxes (Federal, state, local and any other
Taxes) and (b) all of its other material obligations and liabilities of whatever
nature in accordance with industry practice and (c) any additional material
costs that are imposed as a result of any failure to so pay, discharge or
otherwise satisfy such Taxes, obligations and liabilities, except when the
amount or validity of any such Taxes, obligations and liabilities is currently
being contested in good faith by appropriate proceedings and reserves, if
applicable, in conformity with GAAP with respect thereto have been provided on
the books of the Credit Parties.

 

Section 5.4     Conduct of Business and Maintenance of Existence.

 

(a)     Except as expressly permitted under Section 6.3, continue to engage in
business of the same general type as now conducted by it on the Closing Date.

 

(b)     Except as permitted by Section 6.4, preserve, renew and keep in full
force and effect its corporate or other formative existence and good standing,
take all reasonable action to maintain all rights, privileges and franchises
necessary or desirable in the normal conduct of its business and to maintain its
goodwill and comply with all Contractual Obligations and Requirements of Law,
except to the extent where the failure to comply, individually or in the
aggregate, has not had and could not reasonably be expected to have a Material
Adverse Effect.

 

(c)     Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (i) obtain and maintain all
certificates of need, provider numbers, permits and other licenses required to
operate such Person’s business and its business locations under applicable law
and maintain such Person’s qualification for participation in, and payment under
all applicable Government Reimbursement Programs and (ii) properly file all cost
reports required under any applicable Government Reimbursement Program.

 

(d)     (i) Provide goods or services to its customers in compliance with
ethical standards, laws, rules and regulations applicable to it or any facility
or location it operates; (ii) assure that each of its employees and each
employee of such facility or location has all required licenses, credentials,
approvals and other certifications to perform his or her duties and services for
such location; and (iii) maintain all permits and other licenses required to
operate its facilities and locations and conduct its business under applicable
law; except to the extent, with respect to each of clauses (i), (ii), and (iii)
above, where the failure to comply, individually or in the aggregate, has not
had and could not reasonably be expected to have a Material Adverse Effect.

 

(e)     (i) Implement and maintain policies that are in material compliance with
HIPAA and (ii) undertake to be in compliance with each of the HIPAA provisions
applicable to such Credit Party that relate to or regulate billing practices,
procedures and codes, standard transactions, and privacy and security of
protected health information except to the extent any failure could not
reasonably be expected to have a Material Adverse Effect.

 

Section 5.5     Maintenance of Property; Insurance.

 

(a)     Keep all material property useful and necessary in its business in good
working order and condition (ordinary wear and tear and obsolescence excepted).

 

(b)     Maintain with financially sound and reputable insurance companies
liability, casualty, property and business interruption insurance in at least
such amounts and against at least such risks as are usually insured against in
the same general areas by companies engaged in the same or a similar size and
type of business; and furnish to the Administrative Agent, upon the request of
the Administrative Agent, full information as to the insurance carried. The
Administrative Agent shall be named as additional insured, as its interest may
appear, with respect to any such general liability insurance, and use
commercially reasonable efforts to cause each provider of

 

67

--------------------------------------------------------------------------------

 

 

any such insurance to agree, on a blanket basis or by endorsement upon the
policy or policies issued by it or by independent instruments to be furnished to
the Administrative Agent, that it will give the Administrative Agent thirty (30)
days prior written notice before any such policy or policies shall be materially
altered or canceled, and such policies shall provide that no act or default of
the Credit Parties or any of their Subsidiaries or any other Person shall affect
the rights of the Administrative Agent or the Lenders under such policy or
policies; provided, however, that the Credit Parties may effect workers’
compensation insurance or similar coverage with respect to operations in any
particular state or other jurisdiction through an insurance fund operated by
such state or jurisdiction or by meeting the self-insurance requirements of such
state or jurisdiction.

 

(c)     Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, preserve or renew all of its
Intellectual Property.

 

Section 5.6     Books and Records.

 

Keep proper books, records and accounts in which full, true and correct entries
in conformity in all material respects with GAAP and all Requirements of Law
shall be made of all dealings and transactions in relation to its businesses and
activities.

 

Section 5.7     Notices.

 

Give notice in writing to the Administrative Agent (which shall promptly
transmit such notice to each Lender) of:

 

(a)     promptly, but in any event within two (2) Business Days after any Credit
Party knows thereof, the occurrence of any Default or Event of Default;

 

(b)     promptly, any default or event of default under any Contractual
Obligation of any Credit Party or any of its Subsidiaries which, individually or
in the aggregate, could reasonably be expected to have a Material Adverse Effect
or involve a monetary claim in excess of $10,000,000;

 

(c)     promptly, any litigation, or any investigation or proceeding known or
threatened in writing to any Credit Party (i) affecting any Credit Party or any
of its Subsidiaries which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or involve a monetary claim in excess
of $50,000,000 or involving injunctions or requesting injunctive relief by or
against any Credit Party or any Subsidiary of any Credit Party, (ii) affecting
or with respect to this Agreement, any other Credit Document or any security
interest created thereunder, (iii) involving an environmental claim or potential
liability under Environmental Laws which could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, or (iv) by any
Governmental Authority relating to any Credit Party or any Subsidiary thereof
and alleging fraud, deception or willful misconduct by such Person which could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;

 

(d)     of any labor controversy that has resulted in, or threatens to result
in, a strike or other work action against any Credit Party which could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect;

 

(e)     of any attachment, judgment, lien, levy or order exceeding $22,500,000
that could reasonably be expected to be assessed against or which has been
threatened in writing against any Credit Party other than Permitted Liens;

 

(f)     as soon as possible and in any event within thirty (30) days after any
Credit Party knows or has reason to know thereof: (i) the occurrence or expected
occurrence of any Reportable Event with respect to any Plan, a failure to make
any required contribution to a Plan, the creation of any Lien in favor of the
PBGC (other than a Permitted Lien) or a Plan or any withdrawal from, or the
termination, Reorganization or Insolvency of, any Multiemployer Plan or (ii) the
institution of proceedings or the taking of any other action by the PBGC with
respect to the withdrawal from, or the terminating, Reorganization or Insolvency
of, any Multiemployer Plan;

 

68

--------------------------------------------------------------------------------

 

 

(g)     promptly, any notice of any violation received by any Credit Party from
any Governmental Authority including, without limitation, any notice of
violation of Environmental Laws which could reasonably be expected to cause a
Material Adverse Effect;

 

(h)     as soon as possible and in any event within two (2) Business Days
following the occurrence of any of the following events: (i) any notice is
received, through letter or otherwise, of a potential investigation relating to
any Credit Party’s submission of claims to Government Reimbursement Programs;
(ii) the voluntary disclosure by any Credit Party to the Office of the Inspector
General of the United States Department of Health and Human Services, a Medicare
fiscal intermediary or any state’s Medicaid program of a potential overpayment
matter involving the submission of claims to such payor other than refund
payments made in the ordinary course of business and which are immaterial in
amount or (iii) any notice is received from a Governmental Authority initiating
any action that could result in the loss or cancellation of any license, permit,
authorization or other right related to any Healthcare Law;

 

(i)     any notice is received from any Governmental Authority of the imposition
of any forfeiture or the designation of a hearing that could result in the
expiration, termination, revocation, impairment or suspension of any license,
permit, authorization or other right related to any Healthcare Law which could
reasonably be expected to cause a Material Adverse Effect; and

 

(j)     promptly, any other development or event which could reasonably be
expected to have a Material Adverse Effect.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Credit Parties propose to take with respect thereto.
In the case of any notice of a Default or Event of Default, the Borrower shall
specify that such notice is a Default or Event of Default notice on the face
thereof.

 

Section 5.8     Environmental Laws.

 

(a)     Except as could not reasonably be expected, either individually or in
the aggregate, to have a Material Adverse Effect, comply with, all applicable
Environmental Laws and obtain and comply with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws;

 

(b)     Except as could not reasonably be expected, either individually or in
the aggregate, to have a Material Adverse Effect, conduct and complete all
investigations, studies, sampling and testing, and all remedial, removal and
other actions required under Environmental Laws and promptly comply with all
lawful orders and directives of all Governmental Authorities regarding
Environmental Laws except to the extent that the same are being contested in
good faith by appropriate proceedings; and

 

(c)     Defend, indemnify and hold harmless the Administrative Agent and the
Lenders, and their respective employees, agents, officers and directors and
affiliates, from and against any and all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, known or unknown, contingent or otherwise, arising out of, or in any way
relating to the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Credit Parties or any of
their Subsidiaries or the Properties, or any orders, requirements or demands of
Governmental Authorities related thereto, including, without limitation,
reasonable attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing arise out of the gross negligence or willful misconduct of
the party seeking indemnification therefor. The agreements in this paragraph
shall survive repayment of the Credit Party Obligations and all other amounts
payable hereunder and termination of the Commitments and the Credit Documents.

 

69

--------------------------------------------------------------------------------

 

 

Section 5.9     Financial Covenants. Comply with the following financial
covenants:

 

(a)     Consolidated Net Leverage Ratio. The Consolidated Net Leverage Ratio,
calculated as of the last day of each fiscal quarter (beginning with the fiscal
quarter ending December 31, 2017) or as of any other date on a Pro Forma Basis,
(i) for (A) the fiscal quarter ended June 30, 2020 and (B) the fiscal quarter
ended September 30, 2020, shall be less than or equal to 5.00 to 1.00, (ii) for
the fiscal quarter ended December 31, 2020, shall be less than or equal to 4.75
to 1.00 and (iii) for any other fiscal quarter, shall be less than or equal to
4.50 to 1.00.

 

(b)     Interest Coverage Ratio. The Interest Coverage Ratio, calculated as of
the last day of each fiscal quarter (beginning with the fiscal quarter ending
December 31, 2017) or as of any other date on a Pro Forma Basis, shall be
greater than or equal to 3.00 to 1.00.

 

Notwithstanding the above, the parties hereto acknowledge and agree that, for
purposes of all calculations made in determining compliance for any applicable
period with the financial covenants set forth in this Section, (i) after
consummation of any Permitted Acquisition, (A) income statement items and other
balance sheet items (whether positive or negative) attributable to the Target
acquired in such transaction shall be included in such calculations to the
extent relating to such applicable period as if such Permitted Acquisition had
been consummated as of the first day of such applicable period (including by
adding any reasonable cost saving synergies associated with such Permitted
Acquisition in a manner reasonably satisfactory to the Required Lenders),
subject to reasonable adjustments mutually acceptable to the Borrower and the
Required Lenders and (B) Indebtedness of a Target which is retired in connection
with a Permitted Acquisition shall be excluded from such calculations and deemed
to have been retired as of the first day of such applicable period and (ii)
after any Disposition permitted by Section 6.4(a)(viii), (A) income statement
items, cash flow statement items and balance sheet items (whether positive or
negative) attributable to the property or assets disposed of shall be excluded
from such calculations to the extent relating to such applicable period as if
such Disposition had been consummated as of the first day of such applicable
period, subject to adjustments mutually acceptable to the Borrower and the
Required Lenders and (B) Indebtedness that is repaid with the proceeds of such
Disposition shall be excluded from such calculations and deemed to have been
repaid as of the first day of such applicable period.

 

For purposes of this Section 5.9, cost saving synergies and adjustments to
income statement items, cash flow statement items and balance sheet items
reflected in financial statements provided by the Credit Parties pursuant to
this Credit Agreement shall be deemed accepted by the Required Lenders, unless
the Required Lenders object to such items in writing within thirty (30) days of
the submission of such financial statements; provided, that to the extent the
Credit Parties revise any financial statements as a result of such objection by
the Required Lenders, such financial statements shall be deemed delivered as of
the date originally submitted for all purposes of this Credit Agreement (other
than the thirty (30) day period set forth in this paragraph, which shall begin
to run with respect to such revised financial statements when such revisions are
submitted).

 

Notwithstanding the foregoing, with respect to any Target acquired pursuant to a
Permitted Acquisition, beginning with the third full fiscal quarter end to occur
after such Permitted Acquisition, income statement items and other balance sheet
items (whether positive or negative) attributable to such Target and included in
the calculations required by this Section 5.9 shall not exceed the actual
results generated by such Target (except to the extent that income statement
items and other balance sheet items that vary from actual items are approved
(such approval not to be unreasonably withheld, delayed or conditioned) in
writing by the Required Lenders) for the period beginning with the first day of
the first full fiscal quarter that the Target’s results are included in the
Borrower’s consolidated financial statements and ending as of the applicable
date of calculation, annualized for the full period applicable to such
calculation.

 

Section 5.10     Additional Guarantors.

 

(a)     The Credit Parties will cause each of their Material Domestic
Subsidiaries (and any other Domestic Subsidiary that is required to become a
Guarantor pursuant to the definition of Material Domestic Subsidiary), whether
newly formed, after acquired or otherwise existing (including upon the formation
of any Material Domestic Subsidiary that is a Division Successor) to promptly
(and in any event within 45 days after (as applicable) (i) such Material
Domestic Subsidiary is formed or acquired or (ii) financial statements are
delivered

 

70

--------------------------------------------------------------------------------

 

 

pursuant to Section 5.1 which demonstrate that a Domestic Subsidiary has become
a Material Domestic Subsidiary (or, in the case of (i) or (ii), such longer
period of time as agreed to by the Administrative Agent in its reasonable
discretion)) become a Guarantor hereunder by way of execution of a Joinder
Agreement.

 

(b)     The Credit Parties will cause each of their Domestic Subsidiaries
(including upon the formation of any Domestic Subsidiary that is a Division
Successor) (other than PMG), to the extent not already a Guarantor hereunder as
of the end of any fiscal year (beginning with the fiscal year ending December
31, 2018), to become a Guarantor hereunder by way of execution of a Joinder
Agreement within ninety (90) days after the end of such fiscal year (or such
longer period of time as agreed to by the Administrative Agent in its reasonable
discretion); provided, however, that no Domestic Subsidiary shall be required to
become a Guarantor pursuant to this Section 5.10(b) if such Domestic Subsidiary
(i) would be required to obtain a third-party consent in connection with the
execution and delivery of a Joinder Agreement, (ii) the execution and delivery
of a Joinder Agreement would be prohibited by a provision of such Domestic
Subsidiary’s articles of incorporation, bylaws, operating agreement or other
comparable charter documents or (iii) is a shell company with nominal assets and
no or nominal business operations as of the end of such fiscal year.

 

(c)     In connection with the foregoing Sections 5.10(a) and (b), the Credit
Parties shall deliver to the Administrative Agent, with respect to each new
Guarantor to the extent applicable, substantially the same documentation
required pursuant to Sections 4.1(b) – (d) and such other documents or
agreements as the Administrative Agent may reasonably request.

 

Section 5.11     Compliance with Law.

 

Comply with all Requirements of Law, the articles of incorporation, bylaws,
articles of organization, operating agreement or other organization documents,
and orders (including Environmental Laws), and all applicable restrictions
imposed by all Governmental Authorities applicable to it except (a) to the
extent such Requirement of Law, articles of incorporation, bylaws, articles of
organization, operating agreement or other organization documents, order or
restriction is being contested in good faith by appropriate proceedings
diligently conducted or (b) to the extent noncompliance with any such
Requirements of Law, articles of incorporation, bylaws, articles of
organization, operating agreement or other organization documents, order or
restriction could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. The Borrower will maintain in effect and
enforce policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions.

 

Section 5.12     Further Assurances.

 

(a)     Public/Private Designation. The Credit Parties will cooperate with the
Administrative Agent in connection with the publication of certain materials
and/or information provided by or on behalf of the Credit Parties to the
Administrative Agent and Lenders (collectively, “Information Materials”) and
will designate Information Materials (i) that are either available to the public
or not material with respect to the Credit Parties and their Subsidiaries or any
of their respective securities for purposes of United States federal and state
securities laws, as “Public Information” and (ii) that are not Public
Information as “Private Information,” which Private Information the
Administrative Agent and Lenders shall keep confidential, including from any
securities trading, brokerage or securities analyst operations through
appropriate “Chinese Wall” methods.

 

(b)     Additional Information. The Credit Parties shall provide such
information regarding the operations, business affairs and financial condition
of the Credit Parties and their Subsidiaries as the Administrative Agent or any
Lender may reasonably request.

 

(c)     Visits and Inspections. Each of the Credit Parties shall permit
representatives and independent contractors of the Administrative Agent and each
Lender up to two times (in the aggregate for the Administrative Agent and all
Lenders) during any twelve month period to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower and at such reasonable times during normal
business hours, upon reasonable advance notice to the

 

71

--------------------------------------------------------------------------------

 

 

Borrower; provided, however, that when an Event of Default under Section 7.1(a)
or (f) exists, the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice and without limit to the number of visits.

 

(d)     Material Contracts. Upon the occurrence and during the continuance of a
Default or an Event of Default, upon the request of the Administrative Agent,
the Credit Parties shall provide a list of all Material Contracts, together with
a copy of any Material Contract requested by the Administrative Agent (subject
to any confidentiality restrictions therein).

 

(e)     Post Closing Deliveries. Notwithstanding any provision herein or in any
other Credit Document to the contrary, to the extent not actually delivered on
or prior to the Closing Date, the Borrower shall, and shall cause each Credit
Party, to take the actions set forth on Schedule 5.12(e) within the period set
forth on Schedule 5.12(e).

 

Section 5.13     Collateral Matters. At all times following the occurrence of
the Collateral Event:

 

(a)     Execute any and all further documents, financing statements, agreements
and instruments, and take all such further customary actions (including the
filing and recording of financing statements, fixture filings and other
documents and recordings of Liens in stock registries), that may be required
under any applicable law, or that the Administrative Agent may reasonably
request, to cause the requirements of the occurrence of the Collateral Event to
remain satisfied.

 

(b)     If any additional Guarantor or Foreign Subsidiary or FSHCO is formed or
acquired (including any Guarantor that is a Division Successor) after such
Collateral Event, or if any additional Equity Interests of any Guarantor or
Foreign Subsidiary or FSHCO are issued after such Collateral Event, (i) notify
the Administrative Agent thereof, and (ii) within 30 Business Days after such
date or such longer period as the Administrative Agent shall agree, (A) pledge
all outstanding Equity Interests of such new Guarantor issued after such
Collateral Event, pledge Equity Interests in such new Foreign Subsidiary or
FSHCO issued after such Collateral Event up to an amount thereof that would
qualify as “Collateral”, pledge all new Equity Interests of the Guarantor issued
after such Collateral Event, pledge Equity Interests of the Foreign Subsidiary
or FSHCO issued after such Collateral Event up to an amount thereof that,
together with other Equity Interests in such Foreign Subsidiary or FSHCO that
have previously been pledged, would qualify as “Collateral”, in each case to the
Administrative Agent under the Collateral Agreement, except to the extent such
Equity Interests constitute Excluded Assets, and (B) deliver to the
Administrative Agent for the benefit of the Lenders and the Bank Product
Providers all certificates or other instruments (if any) representing such
Equity Interests, together with stock powers or other instruments of transfer
with respect thereto endorsed in blank.

 

(c)     If any additional Guarantor or Foreign Subsidiary or FSHCO is formed or
acquired (including any Guarantor that is a Division Successor) after the
Collateral Event, deliver to the Administrative Agent within 30 Business Days
after such date or such longer period as the Administrative Agent shall agree,
(i) a supplement to the Collateral Agreement, in the form specified therein,
duly executed and delivered on behalf of such Credit Party and (ii) supplements
to the other Security Documents, if applicable, to cause the requirements of the
occurrence of the Collateral Event to become satisfied with respect to such new
Credit Party.

 

(d)     Furnish to the Administrative Agent prompt written notice (and in any
event within 30 days) of any change in (i) any Credit Party’s corporate or
organizational name, (ii) any Credit Party’s organizational form or jurisdiction
of organization , (iii) the location of any Credit Party’s chief executive
office or (iv) any Credit Party’s organizational identification number.

 

Section 5.14     Consolidated Cash Balance. From the Amendment No. 3 Effective
Date through June 30, 2021, comply with the following covenant:

 

72

--------------------------------------------------------------------------------

 

 

If, as of the final Business Day of each weekly period starting from the first
complete calendar week after the Amendment No. 3 Effective Date (for the
avoidance of doubt, with the first such final Business Day being April 3, 2020),
(A) Loans are outstanding and (B) the Consolidated Cash Balance exceeds
$300,000,000 as of the end of such applicable Business Day, then the Borrower
shall, within two (2) Business Days thereafter, prepay the Loans in an aggregate
principal amount equal to such excess.

 

ARTICLE VI

NEGATIVE COVENANTS

 

Each of the Credit Parties hereby covenants and agrees that on the Closing Date,
and thereafter (a) for so long as this Agreement is in effect, (b) until the
Commitments have terminated, (c) until no Note remains outstanding and unpaid
and the Credit Party Obligations and all other amounts owing to the
Administrative Agent or any Lender hereunder are paid in full, that:

 

Section 6.1     Indebtedness.

 

No Credit Party will, nor will it permit any Subsidiary to, contract, create,
incur, assume or permit to exist any Indebtedness, except:

 

(a)     Indebtedness arising or existing under this Agreement and the other
Credit Documents;

 

(b)     Indebtedness of the Credit Parties and their Subsidiaries existing as of
the Closing Date as referred to in the financial statements referenced in
Section 3.1 (and set out more specifically in Schedule 6.1(b) hereto) and any
renewals, refinancings or extensions thereof in a principal amount not in excess
of that outstanding as of the date of such renewal, refinancing or extension;

 

(c)     Indebtedness of the Credit Parties and their Subsidiaries incurred after
the Closing Date consisting of Capital Leases or Indebtedness incurred to
provide all or a portion of the purchase price or cost of construction of an
asset; provided that (i) such Indebtedness when incurred shall not exceed the
purchase price or cost of construction of such asset; (ii) no such Indebtedness
shall be renewed, refinanced or extended for a principal amount in excess of the
principal balance outstanding thereon at the time of such renewal, refinancing
or extension; and (iii) the total amount of all such Indebtedness at any time
outstanding shall not exceed the greater of $125,000,000 and 2.5% of
Consolidated Total Assets at such time;

 

(d)     Unsecured intercompany Indebtedness among the Credit Parties or
Subsidiaries of the Credit Parties that become Credit Parties within the time
required by Section 5.10;

 

(e)     Indebtedness and obligations owing under Hedging Agreements entered into
in order to manage existing or anticipated interest rate, exchange rate or
commodity price risks and not for speculative purposes;

 

(f)     Guaranty Obligations in respect of Indebtedness of a Credit Party to the
extent such Indebtedness is permitted to exist or be incurred pursuant to this
Section;

 

(g)     earnout obligations incurred, issued or assumed by any Credit Party as
the deferred purchase price of property or services purchased by such Credit
Party which appear as liabilities on a balance sheet of such Credit Party;

 

(h)     other unsecured Indebtedness of Credit Parties; provided, that (i) the
Credit Parties have delivered a certificate (including reasonably detailed
supporting calculations related to the matters set forth in such certificate) of
a Responsible Officer to the Administrative Agent to the effect that, after
giving effect to such Indebtedness on a Pro Forma Basis, no Default or Event of
Default exists and the Credit Parties are in compliance with each of the
financial covenants set forth in Section 5.9,5.9 (provided that for purposes of
this clause (h) the applicable Consolidated Net Leverage Ratio shall be 4.50 to
1.00 for any fiscal quarter), (ii) the representations and warranties,
affirmative covenants, negative covenants, financial

 

73

--------------------------------------------------------------------------------

 

 

covenants, defaults and events of default in the definitive documentation for
such Indebtedness are no more restrictive than the terms and conditions set
forth in the Credit Documents and (iii) the terms of any such Indebtedness shall
not restrict payments by the Credit Parties of the Credit Party Obligations in
any way; and

 

(i)     Indebtedness of a Permitted JV to the extent the financial results of
such Permitted JV are not Consolidated with the financial results of the
Borrower and its Subsidiaries.

 

Section 6.2     Liens.

 

The Credit Parties will not, nor will they permit any Subsidiary (other than a
Subsidiary that is a Permitted JV) to, contract, create, incur, assume or permit
to exist any Lien with respect to any of their respective property or assets of
any kind (whether real or personal, tangible or intangible), whether now owned
or hereafter acquired, except for Permitted Liens.

 

Section 6.3     Nature of Business.

 

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries as of the Closing
Date or any business substantially related or incidental thereto, except as
approved by the Required Lenders (such approval not to be unreasonably withheld,
conditioned or delayed).

 

Section 6.4     Consolidation, Merger, Sale or Purchase of Assets, etc.

 

The Credit Parties will not, nor will they permit any Subsidiary to,

 

(a)     dissolve, liquidate or wind up its affairs, or sell, transfer, lease,
consummate a Division as the Dividing Person or otherwise dispose of its
property or assets (each a “Disposition”) or agree to do so at a future time,
except the following, without duplication, shall be expressly permitted:

 

(i)     (A) the sale, transfer, lease or other disposition of inventory and
materials in the ordinary course of business and (B) the conversion of cash into
Cash Equivalents and Cash Equivalents into cash;

 

(ii)     the sale, transfer or other disposition of property or assets to an
unrelated party not in the ordinary course of business where and to the extent
that they are the result of a Recovery Event;

 

(iii)     the sale, lease, transfer or other disposition of (A) machinery, parts
and equipment no longer used or useful in the conduct of the business of the
Credit Parties or any of their Subsidiaries and (B) obsolete or worn out
property, whether now owned or hereafter acquired, in the ordinary course of
business;

 

(iv)     the sale, lease or transfer of property or assets from one Credit Party
to another Credit Party or dissolution of any Credit Party to the extent any and
all assets are distributed to another Credit Party;

 

(v)     the termination of any Hedging Agreement;

 

(vi)     Dispositions of equipment or real property to the extent that (A) such
property is exchanged for credit against the purchase price of similar
replacement property within twelve (12) months of such Disposition or (B) the
proceeds of such Disposition are reasonably promptly applied to the purchase
price of such replacement property within 12 months of such Disposition;

 

74

--------------------------------------------------------------------------------

 

 

(vii)     the licensing of Intellectual Property in the ordinary course of
business consistent with past practice;

 

(viii)     Dispositions by the Borrower or any Subsidiary; provided that at any
time after the Collateral Event, (i) with respect to asset sales for more than
$300,000,000 per disposition or series of related dispositions, at least 75% of
the consideration for any such asset sale shall consist of cash or cash
equivalents (provided that for purposes of the 75% cash consideration
requirement (x) the amount of any Indebtedness or other liabilities of the
Borrower or any Subsidiary (as shown on such person’s most recent balance sheet
or in the notes thereto) that are assumed by the transferee of any such assets,
(y) the amount of any trade-in value applied to the purchase price of any
replacement assets acquired in connection with such asset sale, and (z) any
securities received by the Borrower or such Subsidiary from such transferee that
are converted by the Borrower or such Subsidiary into cash or cash equivalents
(to the extent of the cash or cash equivalents received) within 270 days
following the closing of the applicable asset sale, shall each be deemed to be
cash or cash equivalents) and (ii) immediately prior to the consummation of such
asset sale, no Event of Default shall have occurred and be continuing and no
Event of Default shall result therefrom;

 

(ix)     the sale, lease or transfer of property or assets as part of a Sale and
Leaseback Transaction;

 

(x)     the merger of a Credit Party or a Subsidiary thereof with another Credit
Party or a Subsidiary thereof to the extent permitted by Section 6.4(b)(ii)
below;

 

(xi)     Dispositions of Equity Interests in Permitted JVs pursuant to the terms
of the joint venture or equivalent agreements governing such Permitted JVs so
long as such joint venture or equivalent agreements are not solely between
Persons that are Credit Parties, Subsidiaries or Affiliates of Credit Parties;

 

(xii)     terminations of leases by a Credit Party or a Subsidiary in the
ordinary course of business that do not interfere in any material respect with
the business of the Credit Parties or their Subsidiaries;

 

(xiii)     any Subsidiary that is an LLC may consummate a Division as the
Dividing Person if, immediately upon the consummation of the Division, the
assets of the applicable Dividing Person are held by one or more Subsidiaries at
such time, or, with respect to assets not so held by one or more Subsidiaries,
such Division, in the aggregate, would otherwise result in a Disposition
permitted by Section 6.4(a)(viii) or (x) above; and

 

(xiv)     any sale, transfer, assignment, disposition, abandonment or lapse of
Intellectual Property that is no longer commercially practicable, usable or
desirable in the conduct of business, in the ordinary course of business;

 

provided that (A) after giving effect to any Disposition pursuant to clauses
(viii) and (xi) above, the Credit Parties shall be in compliance on a Pro Forma
Basis with the financial covenants set forth in Section 5.9 hereof (provided
that for purposes of this Section 6.4(a) the applicable Consolidated Net
Leverage Ratio shall be 4.50 to 1.00 for any fiscal quarter), recalculated for
the most recently ended month for which information is available, and (B) with
respect to clauses (v), (vi), (viii) and (xi) above, no Default or Event of
Default shall exist or shall result therefrom; or

 

(b)     (i) purchase, lease or otherwise acquire (in a single transaction or a
series of related transactions) the property or assets of any Person, other than
(A) Permitted Investments and (B) except as otherwise limited or prohibited
herein, purchases or other acquisitions of inventory, materials, property and
equipment in the ordinary course of business, or (ii) consummate any transaction
of merger, Division as the Dividing Person or consolidation, except for (A)
Investments or acquisitions (including pursuant to a

 

75

--------------------------------------------------------------------------------

 

 

Division) permitted pursuant to Section 6.5 so long as the Credit Party subject
to such merger, Division or consolidation is the surviving entity, (B) (y) the
merger or consolidation of a Subsidiary that is not a Credit Party with and into
a Credit Party; provided that such Credit Party will be the surviving entity and
(z) the merger or consolidation of a Credit Party with and into another Credit
Party; provided that if the Borrower is a party thereto, the Borrower will be
the surviving corporation, (C) the merger or consolidation of a Subsidiary that
is not a Credit Party with and into another Subsidiary that is not a Credit
Party and (D) any Credit Party or any Subsidiary may consummate a Division as
the Dividing Person if, immediately upon the consummation of the Division, (x)
the assets of the applicable Dividing Person are held by a Credit Party or one
or more Subsidiaries at such time or, (y) with respect to assets not held by a
Credit Party or one or more Subsidiaries, such Division, in the aggregate, would
otherwise be permitted by this Section 6.4 (without reliance on this subclause
(D)) and/or Section 6.5.

 

Section 6.5     Investments and Acquisitions.

 

The Credit Parties will not, nor will they permit any Subsidiary (other than a
Subsidiary that is a Permitted JV) to, make any Investment or contract to make
any Investment except for Permitted Investments.

 

Section 6.6     Transactions with Affiliates.

 

Other than execution, consummation and performance of each Management Agreement
and Restrictive Agreement, the Credit Parties will not, nor will they permit any
Subsidiary to, enter into any transaction or series of transactions, whether or
not in the ordinary course of business, with any officer, director, shareholder
or Affiliate (other than a Subsidiary) other than on terms and conditions
substantially as favorable as would be obtainable in a comparable arm’s-length
transaction with a Person other than an officer, director, shareholder or
Affiliate, it being understood that payments of insurance premiums by any Credit
Party to PMG shall not violate this Section 6.6. Notwithstanding the foregoing,
this Section 6.6 shall not apply to (a) any transaction that involves an amount
less than or equal to the greater of (i) $120,000 or (ii) the amount set forth
in Item 404(a) of Regulation S-K of the SEC as in effect from time to time;
provided, that such amount shall not exceed $250,000, (b) any transaction
pertaining to director or executive officer compensation, benefits and
perquisites that are approved in accordance with the charter of the Compensation
Committee of the Borrower’s Board of Directors or by the Borrower’s Board of
Directors and (c) any transaction between a Credit Party or a Subsidiary thereof
and another Credit Party or a Subsidiary thereof.

 

Section 6.7     Ownership of Subsidiaries; Restrictions.

 

The Credit Parties will not sell, transfer, pledge or otherwise dispose of any
Equity Interest or other equity interests in any of their Subsidiaries, nor will
they permit any of their Subsidiaries to issue, sell, transfer, pledge or
otherwise dispose of any of their Equity Interest or other equity interests,
except in a transaction permitted by Section 6.4 or pursuant to the exercise of
rights under a Restrictive Agreement.

 

Section 6.8     Corporate Changes; Material Contracts.

 

No Credit Party will, nor will it permit any of its Subsidiaries to, (a) change
its fiscal year, (b) amend, modify or change its articles of incorporation,
certificate of designation (or corporate charter or other similar organizational
document) operating agreement or bylaws (or other similar document) in any
respect materially adverse to the interests of the Lenders without the prior
written consent of the Required Lenders; provided that no Credit Party shall (i)
except as permitted under Section 6.4, alter its legal existence or, in one
transaction or a series of transactions, merge into or consolidate with any
other entity or consummate a Division as the Dividing Person, (ii) sell all or
substantially all of its assets, (iii) change its state of incorporation or
organization or (iv) change its registered legal name, without providing thirty
(30) days prior written notice to the Administrative Agent, (c) have any oral
operating agreement (or other similar agreement) or enter into a written
operating agreement which regulates the affairs of such Credit Party, the
conduct of its business, establishes duties, and/or governs the relations among
any members, managers and such Credit Party in either case that is materially
adverse to the interests of the Lenders, it being further agreed that if any
such oral or written agreement is entered into, the Borrower shall provide a
materially complete description of such oral agreement or a copy of such written
agreement to the Administrative Agent within five (5) Business Days thereafter,
(d) amend, modify, cancel or terminate or refuse to renew or extend

 

76

--------------------------------------------------------------------------------

 

 

or permit the amendment, modification, cancellation or termination of any of its
Material Contracts to the extent such amendment, modification, cancellation or
termination could reasonably be expected to have a Material Adverse Effect, (e)
have more than one state of incorporation, organization or formation or (f)
change its accounting method (except in accordance with GAAP or as required by a
change in Tax law) in any manner adverse to the interests of the Lenders without
the prior written consent of the Required Lenders.

 

Section 6.9     Limitation on Restricted Actions.

 

The Credit Parties will not, nor will they permit any Subsidiary (other than a
Subsidiary that is a Permitted JV) to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any encumbrance or
restriction on the ability of any such Person to (a) pay dividends or make any
other distributions to any Credit Party on its Equity Interest or with respect
to any other interest or participation in, or measured by, its profits, (b) pay
any Indebtedness or other obligation owed to any Credit Party, (c) make loans or
advances to any Credit Party, (d) sell, lease or transfer any of its properties
or assets to any Credit Party, or (e) act as a Guarantor pursuant to the Credit
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof or amend or otherwise modify the Credit Documents, except (in respect of
any of the matters referred to in clauses (a)-(d) above) for such encumbrances
or restrictions existing under or by reason of (i) this Agreement and the other
Credit Documents, (ii) applicable law, (iii) any document or instrument
governing Indebtedness incurred pursuant to Section 6.1(c); provided that any
such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith, (iv) any Permitted Lien or any
document or instrument governing any Permitted Lien; provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien, (v) customary provisions in leases restricting the
assignment thereof, or (vi) any Management Agreement.

 

Section 6.10     Restricted Payments.

 

The Credit Parties will not, nor will they permit any Subsidiary to, directly or
indirectly, declare, order, make or set apart any sum for or pay any Restricted
Payment, except:

 

(a)     to make dividends payable solely in the same class of Equity Interest of
such Person;

 

(b)     to make Restricted Payments to any Credit Party;

 

(c)     to purchase, redeem or otherwise acquire Equity Interests issued by it
with the proceeds received from the substantially concurrent issue of new shares
of its common stock or other common Equity Interests;

 

(d)     so long as after giving effect to such payments the Credit Parties shall
be in compliance with each of the financial covenants set forth in Section 5.9
hereof (provided that for purposes of this clause (d) the applicable
Consolidated Net Leverage Ratio shall be 4.50 to 1.00 for any fiscal quarter),
to make regularly scheduled payments of (i) interest to the holders of
Subordinated Debt and (ii) principal to the holders of Subordinated Debt
incurred in connection with any Permitted Acquisition, in each case in
accordance with the terms thereof;

 

(e)     any payment with respect to any earnout obligation incurred as the
deferred purchase price of property or services purchased by such Person;

 

(f)     to make other Restricted Payments in an aggregate amount not to exceed
the greater of (x) $100,000,000 in any fiscal year and (y) an unlimited amount
so long as, with respect to clause (y) after giving effect to each such
Restricted Payment on a Pro Forma Basis (i) no Default or Event of Default shall
then exist or would result therefrom and (ii) the Consolidated Net Leverage
Ratio of the Credit Parties would be in compliance with Section 5.9(a) (provided
that for purposes of this clause (f) the applicable Consolidated Net Leverage
Ratio shall be 4.50 to 1.00 for any fiscal quarter);

 

77

--------------------------------------------------------------------------------

 

 

(g)     any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares (or equivalent)
of any class of Equity Interest of any Permitted JV, now or hereafter
outstanding; and

 

(h)     any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any class of
Equity Interest of any Permitted JV, now or hereafter outstanding.;

 

provided, that the Credit Parties will not, nor will they permit any Subsidiary
to, directly or indirectly, declare, order, make or set apart any sum for or pay
any Restricted Payment from the Amendment No. 3 Effective Date through December
31, 2020, except (i) Restricted Payments permitted pursuant to clause (b) above
and (ii) Restricted Payments consisting of the withholding of Equity Interests
to satisfy Tax liabilities upon the vesting of awards issued under the
Borrower’s 2008 Amended and Restated Incentive Compensation Plan subject to the
limitations set forth in clause (f) above.

 

Section 6.11     Amendment of Subordinated Debt.

 

The Credit Parties will not, nor will they permit any Subsidiary (other than
Indebtedness incurred pursuant to Section 6.1(i) by a Subsidiary that is a
Permitted JV) to, without the prior written consent of the Required Lenders,
amend, modify, waive or extend or permit the amendment, modification, waiver or
extension of any term of any document governing or relating to any Subordinated
Debt in a manner that is materially adverse to the interests of the Lenders.

 

Section 6.12     No Further Negative Pledges.

 

The Credit Parties will not, nor will they permit any Subsidiary (other than a
Subsidiary that is a Permitted JV) to, enter into, assume or become subject to
any agreement prohibiting or otherwise restricting the creation or assumption of
any Lien upon any of their properties or assets, whether now owned or hereafter
acquired, or requiring the grant of any security for such obligation if security
is given for some other obligation, except (a) pursuant to this Agreement and
the other Credit Documents, (b) pursuant to any document or instrument governing
Indebtedness incurred pursuant to Section 6.1(c); provided that any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith, (c) pursuant to any document or instrument
governing Indebtedness incurred pursuant to Sections 6.1(f) or 6.1(h), (d) in
connection with any Permitted Lien or any document or instrument governing any
Permitted Lien; provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien, (e) customary
provisions in leases restricting the assignment thereof and (f) pursuant to any
Management Agreement to the extent that any such Management Agreement is subject
to the provisions of Section 9.23.

 

Section 6.13     Restrictions Regarding PMG.

 

(a) The Borrower will not, at any time, own less than 100% of the Equity
Interests of PMG and (b) PMG shall not engage in any business, or have any
operations or liabilities, other than providing insurance services in the nature
of a “captive” insurance company.

 

Section 6.14     Use of Proceeds and Letters of Credit.

 

(a)     The Borrower will not request any Loans or Letter of Credit, and the
Borrower shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Loans or Letter of Credit (A) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (B) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(C) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.

 

78

--------------------------------------------------------------------------------

 

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

Section 7.1     Events of Default.

 

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

 

(a)     Payment. (i) The Borrower shall fail to pay any principal on any Loan or
Note when due (whether at maturity, by reason of acceleration or otherwise) in
accordance with the terms hereof or thereof; (ii) the Borrower shall fail to
reimburse the Issuing Lenders for any LOC Obligations when due (whether at
maturity, by reason of acceleration or otherwise) in accordance with the terms
hereof; (iii) the Borrower shall fail to pay any interest on any Loan or any fee
or other amount payable hereunder when due (whether at maturity, by reason of
acceleration or otherwise) in accordance with the terms hereof and such failure
shall continue unremedied for three (3) Business Days; or (iv) or any Guarantor
shall fail to pay on the Guaranty in respect of any of the foregoing or in
respect of any other Guaranty Obligations hereunder (after giving effect to the
grace period in clause (iii)); or

 

(b)     Misrepresentation. Any representation or warranty made or deemed made
herein or in any of the other Credit Documents or which is contained in any
certificate, document or financial or other statement furnished at any time
under or in connection with this Agreement shall (i) with respect to
representations and warranties that contain a materiality qualification, prove
to have been incorrect, false or misleading and (ii) with respect to
representations and warranties that do not contain a materiality qualification,
prove to have been incorrect, false or misleading in any material respect, in
each case on or as of the date made or deemed made; or

 

(c)     Covenant Default. (i) Any Credit Party shall fail to perform, comply
with or observe any term, covenant or agreement applicable to it contained in
Sections 5.1 (financial statements), 5.2(a) (accountants’ certificate), 5.2(b)
(officer’s certificate), 5.7(a) (notices), 5.9 (financial covenants), or Article
VI hereof; (ii) any Credit Party shall fail to comply with Section 5.5(b)
(insurance) and, with respect to this clause (ii) only, such breach or failure
to comply is not cured within thirty (30) days after its occurrence or (iii) any
Credit Party shall fail to comply with any other covenant contained in this
Agreement or the other Credit Documents or any other agreement, document or
instrument among any Credit Party, the Administrative Agent and the Lenders or
executed by any Credit Party in favor of the Administrative Agent or the Lenders
(other than as described in Sections 7.1(a), 7.1(c)(i) or 7.1(c)(ii) above) and,
with respect to this clause (iii) only, such breach or failure to comply is not
cured within the earlier of (A) thirty (30) days after the Borrower became aware
of its occurrence or (B) forty-five (45) days after its occurrence; or

 

(d)     Material Indebtedness Cross-Default. (i) Any Credit Party or any of its
Subsidiaries shall default in any payment of principal of or interest on any
Indebtedness (other than the Loans, Reimbursement Obligations, the Guaranty and
any other amounts payable under the Credit Documents) in a principal amount
outstanding of at least $60,000,000 for the Credit Parties and any of their
Subsidiaries in the aggregate beyond any applicable grace period, if any,
provided in the instrument or agreement under which such Indebtedness was
created; or (ii) any Credit Party or any of its Subsidiaries shall default in
the observance or performance of any other agreement or condition relating to
any Indebtedness (other than the Loans, Reimbursement Obligations, the Guaranty
and any other amounts payable under the Credit Documents) in a principal amount
outstanding of at least $60,000,000 in the aggregate for the Credit Parties and
their Subsidiaries or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, all of such Indebtedness to become immediately due and
payable prior to its stated maturity or to be repurchased, prepaid, deferred or
redeemed (automatically or otherwise); or (iii) there occurs under any Hedging
Agreement that is a Bank Product an Early Termination Date (as defined in such
Hedging Agreement) resulting from (A) any event

 

79

--------------------------------------------------------------------------------

 

 

of default under such Hedging Agreement as to which the Borrower or any
Subsidiary is the Defaulting Party (as defined in such Hedging Agreement) or (B)
any Termination Event (as defined in such Hedging Agreement) under such Hedging
Agreement as to which the Borrower or any Subsidiary is an Affected Party (as
defined in such Hedging Agreement) and, in either event, the Swap Termination
Value owed by such Person as a result thereof is greater than $7,500,000; or

 

(e)     Other Cross-Defaults. To the extent any such default could reasonably be
expected to have a Material Adverse Effect, the Credit Parties or any of their
Subsidiaries shall default in (i) the payment when due under any Material
Contract or (ii) the performance or observance, of any obligation or condition
of any Material Contract and, in the case of this clause (ii) only, such failure
to perform or observe such other obligation or condition continues unremedied
for a period of thirty (30) days after notice of the occurrence of such default
(or such longer grace or cure period as provided in the Material Contract)
unless, but only as long as, the existence of any such default is being
contested by the Credit Parties in good faith by appropriate proceedings and
adequate reserves in respect thereof have been established on the books of the
Credit Parties to the extent required by GAAP; or

 

(f)     Bankruptcy Default. (i) A Credit Party or any of its Subsidiaries shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or a Credit Party or any of its Subsidiaries shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against a Credit Party or any of its Subsidiaries any case, proceeding or other
action of a nature referred to in clause (i) above which (A) results in the
entry of an order for relief or any such adjudication or appointment or (B)
remains undismissed, undischarged or unbonded for a period of sixty (60) days;
or (iii) there shall be commenced against a Credit Party or any of its
Subsidiaries any case, proceeding or other action seeking issuance of a warrant
of attachment, execution, distraint or similar process against all or any
substantial part of their assets which results in the entry of an order for any
such relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within sixty (60) days from the entry thereof; or (iv) a Credit
Party or any of its Subsidiaries shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) a Credit Party or any of its
Subsidiaries shall generally not, or shall be unable to, or shall admit in
writing their inability to, pay its debts as they become due; or

 

(g)     Judgment Default. One or more judgments or decrees shall be entered
against a Credit Party or any of its Subsidiaries involving in the aggregate a
liability (to the extent not covered by insurance) of $75,000,000 or more and
all such judgments or decrees shall not have been paid and satisfied, vacated,
discharged, stayed or bonded pending appeal within twenty (20) Business Days
from the entry thereof or any injunction, temporary restraining order or similar
decree shall be issued against a Credit Party or any of its Subsidiaries that,
individually or in the aggregate, could result in a Material Adverse Effect; or

 

(h)     ERISA Default. The occurrence of any of the following: (i) Any Person
shall engage in any “prohibited transaction” (as defined in Section 406 of ERISA
or Section 4975 of the Code) involving any Plan, (ii) any “accumulated funding
deficiency” (as defined in Section 302 of ERISA), whether or not waived, shall
exist with respect to any Plan or any Lien in favor of the PBGC or a Plan (other
than a Permitted Lien) shall arise on the assets of the Credit Parties or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iv) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA, (v) a
Credit Party, any of its Subsidiaries or any Commonly Controlled Entity shall,
or in the reasonable opinion of the Required Lenders is likely to, incur any
liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, any Multiemployer Plan or (vi) any other similar event or
condition shall occur or exist with respect to a Plan, which in any of the
foregoing cases in clauses (i) through (vi), results in a liability to any
Credit Party in excess of $30,000,000; or

 

80

--------------------------------------------------------------------------------

 

 

(i)     Change of Control. There shall occur a Change of Control; or

 

(j)     Invalidity of Guaranty. At any time after the execution and delivery
thereof, the Guaranty, for any reason other than the satisfaction in full of all
Credit Party Obligations, shall cease to be in full force and effect (other than
in accordance with its terms) or shall be declared to be null and void, or any
Credit Party shall contest the validity, enforceability, perfection or priority
of the Guaranty, any Credit Document, or any Lien granted thereunder in writing
or deny in writing that it has any further liability, including with respect to
future advances by the Lenders, under any Credit Document to which it is a
party; or

 

(k)     Invalidity of Credit Documents. Any Credit Document shall fail to be in
full force and effect or to give the Administrative Agent and/or the Lenders the
security interests, liens, rights, powers, priority and privileges purported to
be created thereby (except as such documents may be terminated or no longer in
force and effect in accordance with the terms thereof, other than those
indemnities and provisions which by their terms shall survive); or

 

(l)      Licenses/Permits/Certifications/Qualifications. (i) A state or federal
regulatory agency or other Governmental Authority shall have revoked, cancelled,
failed to renew or adversely modified any license, permit, certificate,
authorization or Government Reimbursement Program qualification pertaining to
the business of any Credit Party, regardless of whether such license, permit,
certificate, authorization or qualification was held by or originally issued for
the benefit of such Credit Party, a tenant or any other Person except where such
revocation could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect or (ii) any of the Credit Parties or their
Subsidiaries or their officers, employees or agents engage in activities which
are prohibited by any of the federal Medicare and Medicaid Anti-Kickback States,
42 U.S.C. §§1320a-7b, the Ethics In Patient Referrals Act (the “Stark Law”), 42
U.S.C. §§1395nn, as amended, the regulations promulgated thereunder, or related
state or local statutes or regulations or which are prohibited by rules of
professional conduct, except where failure to do so could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect;
or

 

(m)     Subordinated Debt. The subordination provisions contained in any
Subordinated Debt shall cease to be in full force and effect or shall cease to
give the Lenders the rights, powers and privileges purported to be created
thereby; or

 

(n)     Classification as Senior Debt. The Credit Party Obligations shall cease
to be classified as “Senior Indebtedness,” “Designated Senior Indebtedness” or
any similar designation under any Subordinated Debt instrument; or

 

(o)     Liens. At any time following the Collateral Event, (i) any Lien on any
material portion of the Collateral granted in connection therewith or required
to be granted pursuant to Section 5.13 to the Administrative Agent ceases to be
a valid and perfected Lien (or the priority of such Lien ceases to be in full
force and effect), except to the extent that any such loss of validity,
perfection or priority results from the failure of the Agent to maintain
possession of Collateral requiring perfection through control or to file or
record any document, or (ii) any material provision of any Security Document
ceases to be in full force and effect or any Credit Party denies in writing the
enforceability thereof.

 

Once a Default occurs under the Credit Documents, then such Default will
continue to exist until it either is cured (to the extent specifically
permitted) in accordance with the Credit Documents or is otherwise expressly
waived by Administrative Agent (with the approval of requisite Lenders (in their
sole and absolute discretion) as determined in accordance with Section 9.1); and
once an Event of Default occurs under the Credit Documents, then such Event of
Default will continue to exist until it is cured to the satisfaction of, or
expressly waived by, Administrative Agent with the approval of the requisite
Lenders, as required hereunder (in their sole and absolute discretion) in
Section 9.1.

 

81

--------------------------------------------------------------------------------

 

 

Section 7.2     Acceleration; Remedies.

 

Upon the occurrence and during the continuance of an Event of Default, then, and
in any such event, (a) if such event is a Bankruptcy Event, automatically the
Commitments shall immediately terminate and the Loans (with accrued interest
thereon), and all other amounts under the Credit Documents (including, without
limitation, the maximum amount of all contingent liabilities under Letters of
Credit) shall immediately become due and payable, and (b) if such event is any
other Event of Default, any or all of the following actions may be taken: (i)
with the written consent of the Required Lenders, the Administrative Agent may,
or upon the written request of the Required Lenders, the Administrative Agent
shall, declare the Commitments to be terminated forthwith, whereupon the
Commitments shall immediately terminate; (ii) the Administrative Agent may, or
upon the written request of the Required Lenders, the Administrative Agent
shall, declare the Loans (with accrued interest thereon) and all other amounts
owing under this Agreement and the Notes to be due and payable forthwith and
direct the Borrower to pay to the Administrative Agent Cash Collateral as
security for the LOC Obligations for subsequent drawings under then outstanding
Letters of Credit an amount equal to the maximum amount of which may be drawn
under Letters of Credit then outstanding, whereupon the same shall immediately
become due and payable; and/or (iii) with the written consent of the Required
Lenders, the Administrative Agent may, or upon the written request of the
Required Lenders, the Administrative Agent shall, exercise such other rights and
remedies as provided under the Credit Documents and under applicable law.

 

ARTICLE VIII

THE ADMINISTRATIVE AGENT

 

Section 8.1     Appointment and Authority.

 

Each of the Lenders and each of the Issuing Lenders hereby irrevocably appoints
JPMCB to act on its behalf as the Administrative Agent hereunder and under the
other Credit Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Lenders, and neither the Borrower nor any other Credit Party shall have
rights as a third party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Credit
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

Section 8.2     Nature of Duties.

 

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agent or other agents listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Credit Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an Issuing Lender hereunder. Without limiting
the foregoing, none of the Lenders or other Persons so identified shall have or
be deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any subagents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

82

--------------------------------------------------------------------------------

 

 

Section 8.3     Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents, and its
obligations hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:

 

(a)     shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)     shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and

 

(c)     shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Credit Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.1 and 7.2) or (ii) in the absence of its
own gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent in writing by the
Borrower, a Lender or an Issuing Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

Section 8.4     Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Lender,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or such Issuing Lender unless the Administrative Agent shall have
received notice to the

 

83

--------------------------------------------------------------------------------

 

 

contrary from such Lender or such Issuing Lender prior to the making of such
Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

Section 8.5     Notice of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received written notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default.” In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Agreement expressly requires that such action be taken, or not taken, only
with the consent or upon the authorization of the Required Lenders, or all of
the Lenders, as the case may be.

 

Section 8.6     Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and each Issuing Lender expressly acknowledges that neither the
Administrative Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates has made any representation or warranty to it
and that no act by the Administrative Agent hereinafter taken, including any
review of the affairs of any Credit Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender and each Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.

 

Section 8.7     Indemnification.

 

The Lenders agree to indemnify the Administrative Agent, the Issuing Lenders and
their Affiliates and their respective officers, directors, agents and employees
(to the extent not reimbursed by the Credit Parties and without limiting the
obligation of the Credit Parties to do so), ratably according to their
respective Commitment Percentages in effect on the date on which indemnification
is sought under this Section, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the Credit
Party Obligations) be imposed on, incurred by or asserted against any such
indemnitee in any way relating to or arising out of any Credit Document or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by any such
indemnitee under or in connection with any of the foregoing; provided, however,
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent resulting from such indemnitee’s
gross negligence or willful misconduct, as determined by a court of competent
jurisdiction. The agreements in this Section shall survive the termination of
this Agreement and payment of the Notes, any Reimbursement Obligation and all
other amounts payable hereunder.

 

Section 8.8     Administrative Agent in Its Individual Capacity.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise

 

84

--------------------------------------------------------------------------------

 

 

requires, include the Person serving as the Administrative Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Credit Parties or any Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

 

Section 8.9     Successor Administrative Agent.

 

(a)     The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Issuing Lenders and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right to appoint a
successor, which shall be a bank with an office in the United States (other than
a Defaulting Lender), or an Affiliate of any such bank with an office in the
United States, and which appointment shall, provided no Event of Default exists
under Section 7.1(a) or (f), be subject to the Borrower’s approval, which
approval shall not be unreasonably withheld or delayed. If no such successor
shall have been so appointed by the Required Lenders, and shall have accepted
such appointment, within thirty (30) days after the retiring Administrative
Agent gives notice of its resignation (or such earlier day as shall be agreed by
the Borrower and the Required Lenders) (the “Resignation Effective Date”), then
the retiring Administrative Agent may (but shall not be obligated to), on behalf
of the Lenders and the Issuing Lenders, appoint a successor Administrative Agent
meeting the qualifications set forth above, which appointment shall, provided no
Event of Default exists under Section 7.1(a) or (f), be subject to the
Borrower’s approval, which approval shall not be unreasonably withheld or
delayed. Whether or not a successor has been appointed, such resignation shall
nonetheless become effective in accordance with such notice on the Resignation
Effective Date.

 

(b)     If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person, remove such Person as Administrative Agent and appoint a successor,
which appointment shall, provided no Event of Default exists under Section
7.1(a) or (f), be subject to the Borrower’s approval, which approval shall not
be unreasonably withheld or delayed. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Borrower and the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)     With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any Collateral held by the Administrative
Agent on behalf of the Lenders or the Issuing Lenders under any of the Credit
Documents, the retiring Administrative Agent shall continue to hold such
Collateral until such time as a successor Administrative Agent is appointed) and
(ii) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
and each Issuing Lender directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent, and the
retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Credit Documents (if not
already discharged therefrom as provided above in this paragraph). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring Administrative Agent’s resignation or
removal hereunder and under the other Credit Documents, the provisions of this
Article and Section 9.5 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring Administrative Agent was acting as Administrative Agent.

 

(d)     Any resignation by JPMCB, as Administrative Agent pursuant to this
Section shall also constitute its resignation as an Issuing Lender. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, (i)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of JPMCB in its capacity as a retiring Issuing
Lender, (ii) such retiring Issuing Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Credit Documents,
and (iii) the successor

 

85

--------------------------------------------------------------------------------

 

 

Issuing Lender shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring Issuing Lender to effectively assume
the obligations of such retiring Issuing Lender with respect to such Letters of
Credit. Such resignation shall not affect the validity or effectiveness of any
Letter of Credit issued prior to such resignation by JPMCB as Administrative
Agent.

 

Section 8.10     Guaranty Matters.

 

(a)     The Lenders and each Bank Product Provider irrevocably authorize and
direct the Administrative Agent to release any Guarantor from its obligations
under the applicable Guaranty if such Person ceases to be a Guarantor as a
result of a transaction permitted hereunder.

 

(b)     In connection with a termination or release pursuant to this Section,
the Administrative Agent shall promptly execute and deliver to the applicable
Credit Party, at the Borrower’s expense, all documents that the applicable
Credit Party shall reasonably request to evidence such termination or release.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Section.

 

Section 8.11     Bank Products.

 

Except as otherwise provided herein, no Bank Product Provider that obtains the
benefits of Sections 2.8 and 7.2 or any Guaranty by virtue of the provisions
hereof or of any Guaranty shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Credit
Document other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Credit Documents. The Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Credit Party Obligations arising
under Bank Products unless the Administrative Agent has received written notice
of such Credit Party Obligations, together with such supporting documentation as
the Administrative Agent may request, from the applicable Bank Product Provider.

 

Section 8.12     Withholding Tax.

 

To the extent required by any Requirements of Law (as determined in good faith
by the Administrative Agent), the Administrative Agent may withhold from any
payment to any Lender under any Credit Document an amount equivalent to any
applicable withholding Tax. Without limiting or expanding the provisions of
Section 2.16, each Lender shall indemnify and hold harmless the Administrative
Agent against, and shall make payable in respect thereof within 10 days after
demand therefor, any and all Taxes and any and all related losses, claims,
liabilities and expenses (including fees, charges and disbursements of any
counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the IRS or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from amounts
paid to or for the account of such Lender for any reason (including because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective).
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Credit Document against any amount due the Administrative Agent under this
Section 8.12. The agreements in this Section 8.12 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations. For the avoidance
of doubt, the term “Lender” shall, for purposes of this Section 8.12, include
any Issuing Lender.

 

86

--------------------------------------------------------------------------------

 

 

ARTICLE IX

MISCELLANEOUS

 

Section 9.1     Amendments and Waivers.

 

(a)     Subject to Section 2.13(b), Section 2.22(d) and Section 9.1(b) below,
neither this Agreement nor any of the other Credit Documents, nor any terms
hereof or thereof may be amended, modified, extended, restated, replaced, or
supplemented (by amendment, waiver, consent or otherwise) except in accordance
with the provisions of this Section. The Required Lenders may or, with the
written consent of the Required Lenders, the Administrative Agent may, from time
to time, (a) enter into with the Borrower written amendments, supplements or
modifications hereto and to the other Credit Documents for the purpose of adding
any provisions to this Agreement or the other Credit Documents or changing in
any manner the rights of the Lenders or of the Borrower hereunder or thereunder
or (b) waive or consent to the departure from, on such terms and conditions as
the Required Lenders may specify in such instrument, any of the requirements of
this Agreement or the other Credit Documents or any Default or Event of Default
and its consequences; provided, however, that no such amendment, supplement,
modification, release, waiver or consent shall:

 

(i)     reduce the amount or extend the scheduled date of maturity of any Loan
or Note or any installment thereon, or reduce the amount or stated rate of any
interest or fee payable hereunder (except in connection with a waiver of
interest at the increased post-default rate set forth in Section 2.8 which shall
be determined by a vote of the Required Lenders) or extend the scheduled date of
any payment thereof or increase the amount or extend the expiration date of any
Lender’s Commitment, in each case without the written consent of each Lender
directly affected thereby; or

 

(ii)     amend, modify or waive any provision of this Section or reduce the
percentage specified in the definition of Required Lenders or Required Facility
Lenders, without the written consent of all the Lenders; or

 

(iii)     release the Borrower or all or substantially all of the Guarantors
from obligations under the Guaranty, without the written consent of all of the
Lenders and Bank Product Providers; or

 

(iv)     subordinate the Loans to any other Indebtedness without the written
consent of all of the Lenders; or

 

(v)     permit a Letter of Credit to have an original expiry date more than
twelve (12) months from the date of issuance without the consent of each of the
Revolving Lenders; provided, that the expiry date of any Letter of Credit may be
extended in accordance with the terms of Section 2.3(a); or

 

(vi)     permit the Borrower to assign or transfer any of its rights or
obligations under this Agreement or other Credit Documents without the written
consent of all of the Lenders; or

 

(vii)     amend, modify or waive any provision of the Credit Documents requiring
consent, approval or request of the Required Lenders or Required Facility
Lenders or all Lenders without the written consent of the Required Lenders or
Required Facility Lenders or all the Lenders as appropriate; or

 

(viii)     amend, modify or waive the order in which Credit Party Obligations
are paid or in a manner that would alter the pro rata sharing of payments by and
among the Lenders in Section 2.11(b) or 9.7(b) without the written consent of
each Lender and each Bank Product Provider directly affected thereby; or

 

(ix)     amend, modify or waive any provision of Article VIII without the
written consent of the then Administrative Agent; or

 

87

--------------------------------------------------------------------------------

 

 

(x)     amend or modify the definition of Credit Party Obligations to delete or
exclude any obligation or liability described therein without the written
consent of each Lender and each Bank Product Provider directly affected thereby;
or

 

(xi)     amend the definitions of “Hedging Agreement,” “Bank Product,” or “Bank
Product Provider” without the consent of any Bank Product Provider that would be
adversely affected thereby; or

 

(xii)     at any time following the Collateral Event, release all or
substantially all of the Collateral without the written consent of each Lender;
or

 

(xiii)     allow the Credit Parties to Dispose of all or substantially all of
their assets, without the written consent of all of the Lenders and Bank Product
Providers.

 

provided, further, that no amendment, waiver or consent affecting the rights or
duties of the Administrative Agent or any Issuing Lender under any Credit
Document shall in any event be effective, unless in writing and signed by the
Administrative Agent and such Issuing Lender, in addition to the Lenders
required hereinabove to take such action.

 

Notwithstanding the foregoing, any amendment that would require the approval of
the Required Lenders as set forth above but only affects the Revolving Lenders
(including, for the avoidance of doubt, paragraphs (a) through (d) and (f) of
Section 4.2, insofar as they apply to the borrowing of Revolving Loans) or the
Incremental Lenders of any series shall instead require the approval of the
applicable Required Facility Lenders (in addition to any other approvals that
would otherwise be required).

 

Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
Borrower, the other Credit Parties, the Lenders, the Administrative Agent and
all future holders of the Notes. In the case of any waiver, the Borrower, the
other Credit Parties, the Lenders and the Administrative Agent shall be restored
to their former position and rights hereunder and under the outstanding Loans
and Notes and other Credit Documents, and any Default or Event of Default waived
shall be deemed to be cured and not continuing; but no such waiver shall extend
to any subsequent or other Default or Event of Default, or impair any right
consequent thereon.

 

Notwithstanding any of the foregoing to the contrary, the consent of the
Borrower and the other Credit Parties shall not be required for any amendment,
modification or waiver of the provisions of Article VIII (other than the
provisions of Section 8.9).

 

Notwithstanding any of the foregoing to the contrary, the Credit Parties and the
Administrative Agent, without the consent of any Lender, may enter into any
amendment, modification or waiver of any Credit Document, or enter into any new
agreement or instrument, to correct any obvious error or omission of a technical
nature, in each case that is immaterial (as determined by the Administrative
Agent), in any provision of any Credit Document, if the same is not objected to
in writing by the Required Lenders within five (5) Business Days following
receipt of notice thereof.

 

Notwithstanding (x) the fact that the consent of all the Lenders or of each
Lender directly affected thereby is required in certain circumstances as set
forth above or (y) anything to the contrary contained in this Agreement, (a)
each Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code supersedes the
unanimous consent provisions set forth herein, (b) the Required Lenders may
consent to allow a Credit Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and (c) no Defaulting Lender shall have any
right to approve or disapprove any amendment, waiver or consent hereunder,
except (i) that the Commitment of such Lender may not be increased or extended
without the consent of such Lender and (ii) to the extent such amendment, waiver
or consent impacts such Defaulting Lender more than the other Lenders.

 

88

--------------------------------------------------------------------------------

 

 

For the avoidance of doubt and notwithstanding any provision to the contrary
contained in this Section 9.1, this Agreement may be amended (or amended and
restated) with the written consent of the Credit Parties and the Administrative
Agent in accordance with Section 2.22.

 

(b)     If the Administrative Agent and the Borrower acting together identify
any ambiguity, omission, mistake, typographical error or other defect in any
provision of this Agreement or any other Credit Document, then the
Administrative Agent and the Borrower shall be permitted to amend, modify or
supplement such provision to cure such ambiguity, omission, mistake,
typographical error or other defect, and such amendment shall become effective
without any further action or consent of any other party to this Agreement.

 

Section 9.2     Notices.

 

(a)     Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows:

 

(i)     If to the Borrower or any other Credit Party:

 

1301 Concord Terrace
Sunrise, Florida 33323
Attention:     Chief Financial Officer and General Counsel
Telephone:   (954) 384-0175
Fax:              (954) 384-7657

 

(ii)     If to the Administrative Agent:

 

JPMorgan Chase Bank, N.A., as Administrative Agent
10 South Dearborn, Level 2

Chicago, Illinois 60603-2300

Attention:     Jonathan Dowdy
Telephone:   (312) 732-1891
Fax:              (888) 292-9533
Email:          jpm.agency.servicing.1@jpmchase.com


with a copy to:

 

Cahill Gordon & Reindel LLP

80 Pine Street

New York, New York 10005

Attention:     Jennifer B. Ezring

Telephone:    (212) 701-3822

Fax:              (212) 378-2415

Email:          jezring@cahill.com

 

(iii)     if to a Lender, to it at its address (or telecopier number) set forth
in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

89

--------------------------------------------------------------------------------

 

 

(b)     Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any Issuing Lender
pursuant to Article II if such Lender or such Issuing Lender, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)     Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

 

(d)     Platform.

 

(i)     Each Credit Party agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”).

 

(ii)     The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications effected
thereby. No warranty of any kind, express, implied or statutory, including,
without limitation, any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or the Platform. In no event shall the Administrative Agent or any of its
affiliates or any of their respective officers, directors, employees, agents,
advisors or representatives (collectively, “Agent Parties”) have any liability
to the Credit Parties, any Lender or any other Person or entity for damages of
any kind, including, without limitation, direct or indirect, special, incidental
or consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Credit Party’s or the Administrative Agent’s
transmission of Communications through the Platform, unless determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of an Agent
Party or from any material breach by an Agent Party of the obligations owing by
it to the Credit Parties under this Agreement or the other Credit Documents.

 

Section 9.3     No Waiver; Cumulative Remedies.

 

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

Section 9.4     Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the Notes and the
making of the Loans; provided that all such representations and warranties shall
terminate on the date upon which the Commitments have been terminated and all
amounts owing hereunder and under any Notes have been paid in full.

 

90

--------------------------------------------------------------------------------

 

 

Section 9.5     Payment of Expenses; Indemnity.

 

(a)     Costs and Expenses. The Credit Parties shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and the
Arrangers (including the reasonable and documented fees, charges and
disbursements of one external counsel for the Administrative Agent and the
Arrangers, taken as a whole, and one external local counsel for the
Administrative Agent and the Arrangers, taken as a whole, in each jurisdiction
if required), in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Credit Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by any Issuing Lender in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and (iii)
all reasonable and documented out-of-pocket fees and expenses incurred by the
Administrative Agent, any Lender, any Issuing Lender (including the reasonable
and documented fees, charges and disbursements of one external counsel for the
Administrative Agent, the Lenders and the Issuing Lenders, taken as a whole, and
one external local counsel for the Administrative Agent, the Lenders and the
Issuing Lenders, taken as a whole (and to the extent any such person determines,
after consultation with legal counsel, that an actual or potential conflict may
require use of separate counsel by such person, separate legal counsel
(including separate local counsel) for such person)) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Credit Documents, including its rights under this Section, or (B)
in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

 

(b)     Indemnification by the Credit Parties. The Credit Parties shall
indemnify the Administrative Agent (and any sub-agent thereof), each Lender,
each Issuing Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, penalties, damages,
liabilities and related expenses (including the reasonable and documented fees,
charges and disbursements of one external counsel for the Indemnitees, taken as
a whole, and one external local counsel for the Indemnitees, taken as a whole,
in each applicable jurisdiction if required (and to the extent an Indemnitee
determines, after consultation with legal counsel, that an actual or potential
conflict may require use of separate counsel by such Indemnitee, separate legal
counsel (including separate local counsel) for such Indemnitee)), incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Credit Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Credit
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by any Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Materials of
Environmental Concern on or from any property owned or operated by any Credit
Party or any of its Subsidiaries, or any liability under Environmental Law
related in any way to any Credit Party or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any other Credit Party,
and regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (A) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the bad faith, gross negligence or willful misconduct of such
Indemnitee, (B) result from a claim brought by the Borrower or any other Credit
Party against such Indemnitee for material breach of such Indemnitee’s
obligations hereunder or under any other Credit Document, if the Borrower or
such Credit Party has obtained a final non-appealable judgment in its favor on
such claim as determined by a court of competent jurisdiction, (C) arise from
disputes arising solely among Indemnitees that do not involve any act or
omission by any Credit Party or their respective Affiliates and are unrelated to
any dispute involving the Administrative Agent in its capacity as such, or any
claim by, the Administrative Agent, any Lender or any Issuing Lender against any
Credit Party or its Affiliates, or (D) are payable as a result of a settlement
agreement related to the foregoing effected without the written consent of the
Borrower (which consent shall not to

 

91

--------------------------------------------------------------------------------

 

 

be unreasonably withheld or delayed); provided that (i) such consent shall be
deemed given in the event that the Borrower has not objected thereto in writing
within 15 days after receiving written notice thereof, (ii) such consent shall
not be required if any Credit Party has defaulted under its indemnification
obligations (including obligations to indemnify the Indemnitees for legal fees
and expenses related to such matter as requested by an Indemnitee from time to
time) and (iii) no such consent shall be required if there is a final judgment
against an Indemnitee in any proceeding; provided, further however, that such
Indemnitee shall promptly refund any amount to the extent that there is a final,
non-appealable judicial determination that such Indemnitee was not entitled to
indemnification or contribution rights with respect to such payment pursuant to
the express terms of this Section 9.5(b). This Section 9.5(b) shall not apply
with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

 

(c)     Reimbursement by Lenders. To the extent that the Credit Parties for any
reason fail to indefeasibly pay any amount required under paragraph (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any Issuing Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such Issuing Lender or such Related Party, as the case may be, such
Lender’s Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), any Issuing Lender in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or any Issuing
Lender in connection with such capacity.

 

(d)     Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, none of the parties hereto or any Indemnitee shall assert, and
each of them hereby waives, any claim against any other Person, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Credit Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof; provided, that such
waiver shall not apply to any parties or any Indemnitee’s right to
indemnification hereunder for losses, claims, penalties, damages, liabilities
and related expenses incurred by any party or Indemnitee as a result of a claim
by any third party. No Indemnitee referred to in paragraph (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby other than for direct or actual damages resulting from the bad faith,
gross negligence or willful misconduct of such Indemnitee as determined by a
final and nonappealable judgment of a court of competent jurisdiction.

 

(e)     Payments. All amounts due under this Section shall be payable
promptly/not later than five (5) Business Days after written demand therefor.

 

(f)     Survival. The agreements contained in this Section shall survive the
resignation of the Administrative Agent and the replacement of any Issuing
Lender, the replacement of any Lender, the termination of the Commitments and
the repayment, satisfaction or discharge of the Credit Party Obligations.

 

Section 9.6     Successors and Assigns; Participations.

 

(a)     Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

92

--------------------------------------------------------------------------------

 

 

(b)     Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)     Minimum Amounts.

 

(A)     in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

(B)     in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000 (provided, however, that simultaneous
assignments shall be aggregated in respect of a Lender and its Approved Funds),
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed).

 

(ii)     Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.

 

(iii)     Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:

 

(A)     the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default under
Section 7.1(a) or (f) has occurred and is continuing at the time of such
assignment or (y) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund; provided that the Borrower will be deemed to have consented to
any assignment to which it has not objected within ten (10) Business Days after
receipt of a request for consent to such assignment;

 

(B)     the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of a Revolving Commitment if such assignment is to a Person that is not a Lender
with a Commitment, an Affiliate of such Lender or an Approved Fund with respect
to such Lender; and

 

(C)     the consent of the Issuing Lenders (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of a Revolving
Commitment.

 

(iv)     Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; provided that only one (1) such
fee shall be payable in respect of simultaneous assignments by a Lender and its
Approved Funds), and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; provided, further, that in
the case of any assignment resulting from a Lender becoming a Non-Consenting
Lender, if such Non-Consenting Lender is being replaced pursuant to Section
2.19(b), such Non-Consenting Lender shall not be required to execute such
Assignment and Assumption in order for such assignment to be effective.

 

93

--------------------------------------------------------------------------------

 

 

(v)     No Assignment to Certain Persons. No such assignment shall be made to
any Person that is not an Eligible Assignee.

 

(vi)     Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon),
and (B) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit in accordance with its Revolving
Commitment Percentage in the case of Revolving Lenders or its applicable
Commitment Percentage in the case of Incremental Lenders. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.14 and 9.5 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (d) of this Section.

 

(c)     Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in
Charlotte, North Carolina a copy of each Assignment and Assumption delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and related interest amounts) of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(d)     Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or any Credit Party or any Credit Party’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Issuing Lenders and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 9.5(c) with respect to any
payments made by such Lender to its Participant(s).

 

94

--------------------------------------------------------------------------------

 

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that affects such Participant. Subject
to paragraph (e) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.14 and 2.16 (subject to the
requirements and limitations of such Sections and Section 2.19, and it being
understood that the documentation required under Section 2.16(e) and (f) shall
be delivered solely to the participating Lender) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 9.7 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.11 as though it were a
Lender.

 

Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and related interest
amounts) of each Participant’s interest in the Loans or other obligations under
the Credit Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant's interest in any commitments, loans, letters of
credit or its other obligations under any Credit Document) except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 

(e)     Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Sections 2.14 and 2.16 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent (not to be
unreasonably withheld or delayed).

 

(f)     Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

Section 9.7     Right of Setoff; Sharing of Payments.

 

(a)     If an Event of Default shall have occurred and be continuing, each
Lender, each Issuing Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, such
Issuing Lender or any such Affiliate to or for the credit or the account of the
Borrower or any other Credit Party against any and all of the obligations of the
Borrower or such Credit Party now or hereafter existing under this Agreement or
any other Credit Document to such Lender or such Issuing Lender, irrespective of
whether or not such Lender or such Issuing Lender shall have made any demand
under this Agreement or any other Credit Document and although such obligations
of the Borrower or such Credit Party may be contingent or unmatured or are owed
to a branch, office or affiliate of such Lender or such Issuing Lender different
from the branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (i) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.21 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Lenders and the
other Lenders, and (ii) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Credit
Party Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff. The rights of each Lender, each Issuing Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, such Issuing
Lender or their respective Affiliates may have. Each Lender and each Issuing
Lender agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 

95

--------------------------------------------------------------------------------

 

 

(b)     If any Lender shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or other obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (i) notify the Administrative Agent of such fact, and (ii) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

 

(A)     if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

 

(B)     the provisions of this paragraph shall not be construed to apply to (x)
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Letters of Credit to any assignee or participant,
other than to any Credit Party or any Subsidiary thereof (as to which the
provisions of this paragraph shall apply) or (z) any amounts received by any
Issuing Lender to secure the obligations of a Defaulting Lender to fund risk
participations hereunder.

 

(c)     Each Credit Party consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

 

Section 9.8     Table of Contents and Section Headings.

 

The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Agreement.

 

Section 9.9     Counterparts; Integration; Effectiveness; Electronic Execution.

 

(a)     Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Credit
Documents, and any separate letter agreements with respect to fees payable to
the Administrative Agent, the Issuing Lenders or any Arranger constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.1, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed signature page (counterpart or
otherwise) of this Agreement or any Credit Document, or any certificates
executed in connection herewith or therewith by telecopy or email shall be
effective as if delivered manually.

 

(b)     Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce

 

96

--------------------------------------------------------------------------------

 

 

Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act; provided
that nothing herein shall require the Administrative Agent to accept electronic
signatures in any form or format without its prior written consent.

 

Section 9.10     Severability.

 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section 9.11     Integration.

 

This Agreement and the other Credit Documents represent the agreement of the
Borrower, the other Credit Parties, the Administrative Agent and the Lenders
with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent, the
Borrower, the other Credit Parties, or any Lender relative to the subject matter
hereof not expressly set forth or referred to herein or therein.

 

Section 9.12     Governing Law.

 

This Agreement shall be governed by, and construed in accordance with, the law
of the State of New York without regard to its conflicts of law principals that
would cause the law of another jurisdiction to apply (other than Sections 5-1401
and 5-1402 of The New York General Obligations Law).

 

Section 9.13     Consent to Jurisdiction; Service of Process and Venue.

 

(a)     Consent to Jurisdiction. The Borrower and each other Credit Party
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the Supreme Court of New York County, New York, the
United States District Court for the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Credit Document, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York sitting State court or,
to the fullest extent permitted by applicable law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Credit Document shall affect any right that the
Administrative Agent, any Lender or any Issuing Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Credit
Document against the Borrower or any other Credit Party or its properties in the
courts of any jurisdiction.

 

(b)     Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.2. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.

 

(c)     Venue. The Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Credit
Document in any court referred to in paragraph (a) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

 

Section 9.14     Confidentiality.

 

Each of the Administrative Agent, the Arrangers, the Lenders and the Issuing
Lenders agree to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and other

 

97

--------------------------------------------------------------------------------

 

 

representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder, under any other Credit
Document or Bank Product or any action or proceeding relating to this Agreement,
any other Credit Document or Bank Product or the enforcement of rights hereunder
or thereunder, (f) subject to an agreement containing provisions substantially
the same as those of this Section, to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (g) to (i) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (ii) an investor or prospective investor in securities issued by an
Approved Fund that also agrees that Information shall be kept confidential and
used solely for the purpose of evaluating an investment in such securities
issued by the Approved Fund, (iii) a trustee, collateral manager, servicer,
backup servicer, noteholder or secured party in connection with the
administration, servicing and reporting on the assets serving as collateral for
securities issued by an Approved Fund, or (iv) a nationally recognized rating
agency that requires access to information regarding the Credit Parties, the
Loans and Credit Documents in connection with ratings issued in respect of
securities issued by an Approved Fund (in each case, it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such information and instructed to keep such information
confidential), (h) with the consent of the Borrower or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
any Issuing Lender or any of their respective Affiliates on a nonconfidential
basis from a source other than the Borrower.

 

For purposes of this Section, “Information” means all information received from
any Credit Party or any of its Subsidiaries relating to any Credit Party or any
of its Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuing Lender on a nonconfidential basis prior to disclosure by any Credit
Party or any of its Subsidiaries; provided that, in the case of information
received from any Credit Party or any of its Subsidiaries after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Each Lender acknowledges that federal law prohibits
the purchase or sale of any of the Borrower’s securities while in possession of
material non-public information. Each of the Administrative Agent and the
Lenders acknowledges that (a) the Information may include material non-public
information concerning the Credit Parties and their Subsidiaries, as the case
may be, (b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable law, including federal and state
securities laws and regulations.

 

Section 9.15     Acknowledgments.

 

The Borrower and the other Credit Parties each hereby acknowledges that:

 

(a)     it has been advised by counsel in the negotiation, execution and
delivery of each Credit Document;

 

(b)     neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower or any other Credit Party arising out
of or in connection with this Agreement and the relationship between the
Administrative Agent and the Lenders, on one hand, and the Borrower and the
other Credit Parties, on the other hand, in connection herewith is solely that
of creditor and debtor; and

 

(c)     no joint venture exists among the Lenders and the Administrative Agent
or among the Borrower, the Administrative Agent or the other Credit Parties and
the Lenders.

 

98

--------------------------------------------------------------------------------

 

 

Section 9.16     Waivers of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

Section 9.17     Patriot Act Notice.

 

Each Lender and the Administrative Agent (for itself and not on behalf of any
other party) hereby notifies the Borrower that, pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower and the other Credit Parties, which information includes
the name and address of the Borrower and the other Credit Parties and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower and the other Credit Parties in accordance
with the Patriot Act.

 

Section 9.18     Resolution of Drafting Ambiguities.

 

Each Credit Party acknowledges and agrees that it was represented by counsel in
connection with the execution and delivery of this Agreement and the other
Credit Documents to which it is a party, that it and its counsel reviewed and
participated in the preparation and negotiation hereof and thereof and that any
rule of construction to the effect that ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation hereof or
thereof.

 

Section 9.19     Continuing Agreement.

 

This Credit Agreement shall be a continuing agreement and shall remain in full
force and effect until all Credit Party Obligations (other than those
obligations that expressly survive the termination of this Credit Agreement)
have been paid in full and all Commitments and Letters of Credit have been
terminated, after which this Credit Agreement automatically shall terminate.
Upon termination, the Credit Parties shall have no further obligations (other
than those obligations that expressly survive the termination of this Credit
Agreement) under the Credit Documents; provided that should any payment, in
whole or in part, of the Credit Party Obligations be rescinded or otherwise
required to be restored or returned by the Administrative Agent or any Lender,
whether as a result of any proceedings in bankruptcy or reorganization or
otherwise, then the Credit Documents shall automatically be reinstated and all
Liens, if any, under the LOC Documents of the Administrative Agent shall
reattach to the collateral and all amounts required to be restored or returned
and all costs and expenses incurred by the Administrative Agent or any Lender in
connection therewith shall be deemed included as part of the Credit Party
Obligations.

 

Section 9.20     Lender Consent.

 

Each Person signing a Lender Consent (a) approves the Credit Agreement, (b)
authorizes and appoints the Administrative Agent as its agent in accordance with
the terms of Article VIII, (c) authorizes the Administrative Agent to execute
and deliver this Agreement on its behalf, (d) is a Lender hereunder and
therefore shall have all the rights and obligations of a Lender under this
Agreement as if such Person had directly executed and delivered a signature page
to this Agreement and (e) has consented to, approved or accepted or is satisfied
with, each document or other matter required under Section 4.1 to be consented
to or approved by or be acceptable or satisfactory to a Lender.

 

99

--------------------------------------------------------------------------------

 

 

Section 9.21     Press Releases and Related Matters.

 

The Credit Parties and their Affiliates agree that they will not in the future
issue any press releases or other public disclosure using the name of
Administrative Agent or any Lender or their respective Affiliates or referring
to this Agreement or any of the Credit Documents without the prior written
consent of such Person, unless (and only to the extent that) a Credit Party or
such Affiliate is required to do so under law and then, in any event, the Credit
Parties or such Affiliate will to the extent practicable consult with such
Person before issuing such press release or other public disclosure, provided,
that no consultation shall be required in connection with disclosures in a
periodic or other report filed with or furnished to the SEC. The Credit Parties
consent to the publication by Administrative Agent or any Lender of customary
advertising material relating to the transactions contemplated by this Agreement
and the Credit Documents using the name, product photographs, logo or trademark
of the Credit Parties.

 

Section 9.22     Appointment of Borrower.

 

Each of the Guarantors hereby appoints the Borrower to act as its agent for all
purposes under this Agreement and agrees that (a) the Borrower may execute such
documents on behalf of such Guarantor as the Borrower deems appropriate in its
sole discretion and each Guarantor shall be obligated by all of the terms of any
such document executed on its behalf, (b) any notice or communication delivered
by the Administrative Agent or the Lender to the Borrower shall be deemed
delivered to each Guarantor and (c) the Administrative Agent or the Lenders may
accept, and be permitted to rely on, any document, instrument or agreement
executed by the Borrower on behalf of each Guarantor.

 

Section 9.23     Certain Waivers, Subordinations and Consents.

 

(a)     Each of the Credit Parties acknowledges and agrees that certain Credit
Parties and their Equity Holders are, or in the future may be or become, subject
to the terms of one or more Contractual Obligations with the Borrower or another
Credit Party (including those arising under the terms of Management Agreements)
(i) which conflict with the terms of the Credit Documents to which such Credit
Parties are a party, the execution and delivery thereof by such Credit Parties,
or the performance by such Credit Parties of the terms thereof, including
undertakings not to incur debt, not to pledge assets to third parties, not to
pay dividends and not to enter into material agreements without obtaining
certain consents (collectively, the “Credit Party Intercompany Restrictions”),
(ii) pursuant to which such Credit Parties grant to the Borrower or such other
Credit Party a Lien on various assets of such Credit Parties (collectively, the
“Borrower Pledges”), (iii) pursuant to which Equity Holders grant to the
Borrower or such other Credit Party the right, upon the occurrence of certain
circumstances, to acquire Equity Interests in such Credit Parties from the
applicable Equity Holders (collectively, the “Holder Purchase Grants”), (iv)
pursuant to which Equity Holders are restricted from transferring their Equity
Interests in a Practice (the “Equity Holder Transfer Restrictions”), and/or (v)
pursuant to which Equity Holders grant to the Borrower or such other Credit
Party a Lien on the Equity Interests in the applicable Credit Parties owned by
such Equity Holders (collectively, the “Holder Lien Grants”) (each agreement,
including each Management Agreement, containing any such restriction being
referred to herein as a “Restrictive Agreement”).

 

(b)     Each of the Credit Parties hereby absolutely and irrevocably waives the
Credit Party Intercompany Restrictions and the Equity Holder Transfer
Restrictions insofar as any of such Credit Party Intercompany Restrictions or
Equity Holder Transfer Restrictions conflict with or would otherwise prohibit or
impair the due, punctual and full performance and observance of any term,
covenant or condition now or hereafter contained in any Credit Document.

 

(c)     The Borrower and each other Credit Party party to any such Restrictive
Agreement hereby agree that, except as expressly permitted hereunder or under
the terms of any other Credit Document, no Credit Party shall exercise its
rights under any of the Holder Purchase Grants.

 

(d)     So long as no Default or Event of Default has occurred and is
continuing:

 

100

--------------------------------------------------------------------------------

 

 

(i)     any Credit Party may at its expense exercise rights under Borrower
Pledges and Holder Lien Grants as it may determine to be reasonably necessary in
the ordinary course of business (including the taking of possession of and
selling or otherwise disposing of property subject to Borrower Pledges and
Holder Lien Grants and retaining the proceeds thereof, in each case to the
extent permitted by applicable law) to recover amounts owed or otherwise remedy
defaults in payment or performance obligations arising under Management
Agreements; provided, that the Borrower shall set forth in the next officer’s
certificate delivered to the Administrative Agent pursuant to Section 5.2(b) for
the period during which such rights are exercised a reasonably detailed
description of the circumstances giving rise to such exercise and the remedies
exercised; and

 

(ii)     the Borrower may at its expense exercise Holder Purchase Grants to the
extent that such exercise would otherwise be permitted hereunder as a Permitted
Investment.

 

Section 9.24     No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each Transaction, each of the Credit Parties
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) the credit facility provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document)
are an arm’s-length commercial transaction between the Credit Parties and their
Affiliates, on the one hand, and the Administrative Agent, the Arrangers and the
Lenders, on the other hand, and the Credit Parties are capable of evaluating and
understanding and understand and accept the terms, risks and conditions of the
Transactions and by the other Credit Documents (including any amendment, waiver
or other modification hereof or thereof); (b) in connection with the process
leading to such transaction, each of the Administrative Agent, each Arranger and
each Lender is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for any Credit Party or any of their
Affiliates, stockholders, creditors or employees or any other Person; (c)
neither the Administrative Agent nor any Arranger nor any Lender has assumed or
will assume an advisory, agency or fiduciary responsibility in favor of any
Credit Party with respect to any of the Transactions or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Credit Document (irrespective of whether the
Administrative Agent, any Arranger or any Lender has advised or is currently
advising any Credit Party or any of its Affiliates on other matters) and neither
the Administrative Agent, nor any Arranger nor any Lender has any obligation to
any Credit Party or any of their Affiliates with respect to the Transactions
except those obligations expressly set forth herein and in the other Credit
Documents; (d) the Administrative Agent, the Arrangers, the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Credit Parties and their
Affiliates, and neither the Administrative Agent, nor any Arranger nor any
Lender has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (e) the Administrative Agent,
the Arrangers and the Lenders have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the Transactions
(including any amendment, waiver or other modification hereof or of any other
Credit Document) and the Credit Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate.
Each of the Credit Parties hereby waives and releases, to the fullest extent
permitted by law, any claims that it may have against the Administrative Agent,
the Arrangers, the Lenders and their respective Affiliates with respect to any
breach or alleged breach of agency or fiduciary duty.

 

Section 9.25     [Reserved].

 

Section 9.26     Release of Liens and Guarantees.

 

The Administrative Agent shall (and each Lender hereby irrevocably authorizes
the Administrative Agent to):

 

(a)     release any Lien granted to the Administrative Agent under any Credit
Document on any asset of any Credit Party (i) upon payment in full of the Credit
Party Obligations and the cancellation of all Commitments hereunder, (ii) that
is sold, transferred, encumbered or otherwise disposed of or to be sold,
transferred, encumbered or otherwise disposed of as part of, or in connection
with, any sale, transfer or disposition permitted under the Credit Documents to
a Person that is not (and is not required to become) a Credit Party, (iii) that
does not constitute (or ceases to constitute) Collateral, (iv) if such Credit
Party has guaranteed the Obligations, upon the release of such Credit Party’s
guaranty in accordance with the terms of the Credit Documents, (v) that
constitutes Excluded Assets, or (vi) to the extent such release is approved,
authorized or ratified in writing by the Required Lenders in accordance with
Section 9.1;

 

101

--------------------------------------------------------------------------------

 

 

(b)     automatically release any Person that has guaranteed the Obligations
from its guaranty if such Person ceases to be a Domestic Subsidiary as a result
of a transaction or series of transactions that is permitted under the Credit
Documents; and

 

(c)     subordinate any Lien granted to the Administrative Agent (or any
sub-agent or collateral agent) under any Credit Document to any Lien that is
permitted by clauses (c), (i) or (o) of the definition of Permitted Liens, or
otherwise having priority by operation of law.

 

The Administrative Agent will, and each Lender hereby authorizes the
Administrative Agent to, at the expense of the Borrower, execute and deliver to
the relevant Credit Party such documents and/or instruments as such Credit Party
may reasonably request to evidence or effectuate the release of any Lien or
guarantee or the subordination of any Lien contemplated by this Section 9.26;
provided, that the Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower containing certifications regarding
compliance with the provisions of the Credit Documents permitting the action
giving rise to such action. Upon the request of the Administrative Agent, the
Required Lenders will confirm in writing the Administrative Agent’s authority to
take the actions contemplated by this Section 9.26. Any representation, warranty
or covenant contained in any Credit Document relating to any asset of any Credit
Party shall no longer be deemed to be made once the Lien on such asset is
released in accordance herewith.

 

Section 9.27     Acknowledgement and Consent of Bail-In of EEA Financial
Institutions.

 

Solely to the extent any Agent, Lender or Issuing Lender that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Credit Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender that is an EEA Financial Institution arising under any
Credit Document, to the extent such liability is unsecured, may be subject to
the write-down and conversion powers of an EEA Resolution Authority and agrees
and consents to, and acknowledges and agrees to be bound by:

 

(a)     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

 

(b)     the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i)     a reduction in full or in part or cancellation of any such liability;

 

(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

 

(iii)     the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

Section 9.28     Certain ERISA Matters.

 

(a)     Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Arrangers, and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Credit Party, that at least one of the
following is and will be true:

 

102

--------------------------------------------------------------------------------

 

 

(i)     such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

 

(ii)     the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

 

(iv)     such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)     In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Credit Party, that none of the Administrative Agent, any Arranger or any of
their respective Affiliates is a fiduciary with respect to the Collateral or the
assets of such Lender (including in connection with the reservation or exercise
of any rights by the Administrative Agent under this Agreement, any Credit
Document or any documents related to hereto or thereto).

 

(c)     The Administrative Agent, and each Arranger, the syndication agent or
other agents listed on the cover page hereof hereby informs the Lenders that
each such Person is not undertaking to provide investment advice, or to give
advice in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that such Person has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive
interest or other payments with respect to the Loans, the Letters of Credit, the
Commitments, this Agreement and any other Credit Documents, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Credit
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

103

--------------------------------------------------------------------------------

 

 

Section 9.29     Acknowledgement Regarding Any Supported QFCs. To the extent
that the Credit Documents provide support, through a guarantee or otherwise, for
Swap Obligations or any other agreement or instrument that is a QFC (such
support “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Credit Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Credit Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Credit Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

ARTICLE X

GUARANTY

 

Section 10.1     The Guaranty.

 

In order to induce the Lenders to enter into this Agreement and any Bank Product
Provider to enter into any Bank Product and to extend credit hereunder and
thereunder and in recognition of the direct benefits to be received by the
Guarantors from the Extensions of Credit hereunder and any Bank Product, each of
the Guarantors hereby agrees with the Administrative Agent, the Lenders and the
Bank Product Providers as follows: each Guarantor hereby unconditionally and
irrevocably jointly and severally guarantees as primary obligor and not merely
as surety the full and prompt payment when due, whether upon maturity, by
acceleration or otherwise, of any and all Credit Party Obligations. If any or
all of the indebtedness or other obligations becomes due and payable hereunder
or under any Bank Product, each Guarantor unconditionally promises to pay such
indebtedness to the Administrative Agent, the Lenders, the Bank Product
Providers, or their respective order, on demand, together with any and all
reasonable expenses which may be incurred by the Administrative Agent or the
Lenders in collecting any of the Credit Party Obligations. The Guaranty set
forth in this Article X is a guaranty of timely payment and not of collection.
The word “indebtedness” is used in this Article X in its most comprehensive
sense and includes any and all advances, debts, obligations and liabilities of
the Borrower, including specifically all Credit Party Obligations, arising in
connection with this Agreement, the other Credit Documents or any Bank Product,
in each case, heretofore, now, or hereafter made, incurred or created, whether
voluntarily or involuntarily, absolute or contingent, liquidated or
unliquidated, determined or undetermined, whether or not such indebtedness is
from time to time reduced, or extinguished and thereafter increased or incurred,
whether the Borrower may be liable individually or jointly with others, whether
or not recovery upon such indebtedness may be or hereafter become barred by any
statute of limitations, and whether or not such indebtedness may be or hereafter
become otherwise unenforceable.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, to the extent the obligations of a Guarantor shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of each such Guarantor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
Bankruptcy Code).

 

104

--------------------------------------------------------------------------------

 

 

Section 10.2     Bankruptcy.

 

Additionally, each of the Guarantors unconditionally and irrevocably guarantees
jointly and severally the payment of any and all Credit Party Obligations of the
Borrower to the Lenders and any Bank Product Provider whether or not due or
payable by the Borrower upon the occurrence of any Bankruptcy Event and
unconditionally promises to pay such Credit Party Obligations to the
Administrative Agent for the account of the Lenders and to any such Bank Product
Provider, or order, on demand, in lawful money of the United States. Each of the
Guarantors further agrees that to the extent that the Borrower or a Guarantor
shall make a payment or a transfer of an interest in any property to the
Administrative Agent, any Lender or any Bank Product Provider, which payment or
transfer or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, or otherwise is avoided, and/or required to be
repaid to the Borrower or a Guarantor, the estate of the Borrower or a
Guarantor, a trustee, receiver or any other party under any bankruptcy law,
state or federal law, common law or equitable cause, then to the extent of such
avoidance or repayment, the obligation or part thereof intended to be satisfied
shall be revived and continued in full force and effect as if said payment had
not been made.

 

Section 10.3     Nature of Liability.

 

The liability of each Guarantor hereunder is exclusive and independent of any
security for or other guaranty of the Credit Party Obligations of the Borrower
whether executed by any such Guarantor, any other guarantor or by any other
party, and no Guarantor’s liability hereunder shall be affected or impaired by
(a) any direction as to application of payment by the Borrower or by any other
party, or (b) any other continuing or other guaranty, undertaking or maximum
liability of a guarantor or of any other party as to the Credit Party
Obligations of the Borrower, or (c) any payment on or in reduction of any such
other guaranty or undertaking, or (d) any dissolution, termination or increase,
decrease or change in personnel by the Borrower, or (e) any payment made to the
Administrative Agent, the Lenders or any Bank Product Provider on the Credit
Party Obligations which the Administrative Agent, such Lenders or such Bank
Product Provider repay the Borrower pursuant to court order in any bankruptcy,
reorganization, arrangement, moratorium or other debtor relief proceeding, and
each of the Guarantors waives any right to the deferral or modification of its
obligations hereunder by reason of any such proceeding.

 

Section 10.4     Independent Obligation.

 

The obligations of each Guarantor hereunder are independent of the obligations
of any other Guarantor or the Borrower, and a separate action or actions may be
brought and prosecuted against each Guarantor whether or not action is brought
against any other Guarantor or the Borrower and whether or not any other
Guarantor or the Borrower is joined in any such action or actions.

 

Section 10.5     Authorization.

 

Each of the Guarantors authorizes the Administrative Agent, each Lender and each
Bank Product Provider without notice or demand (except as shall be required by
applicable statute and cannot be waived), and without affecting or impairing its
liability hereunder, from time to time to (a) renew, compromise, extend,
increase, accelerate or otherwise change the time for payment of, or otherwise
change the terms of the Credit Party Obligations or any part thereof in
accordance with this Agreement and any Bank product, as applicable, including
any increase or decrease of the rate of interest thereon, (b) take and hold
security from any Guarantor or any other party for the payment of this Guaranty
or the Credit Party Obligations and exchange, enforce waive and release any such
security, (c) apply such security and direct the order or manner of sale thereof
as the Administrative Agent and the Lenders in their discretion may determine
and (d) release or substitute any one or more endorsers, Guarantors, the
Borrower or other obligors.

 

105

--------------------------------------------------------------------------------

 

 

Section 10.6     Reliance.

 

It is not necessary for the Administrative Agent, the Lenders or any Bank
Product Provider to inquire into the capacity or powers of the Borrower or the
officers, directors, members, partners or agents acting or purporting to act on
its behalf, and any Credit Party Obligations made or created in reliance upon
the professed exercise of such powers shall be guaranteed hereunder.

 

Section 10.7     Waiver.

 

(a)     Each of the Guarantors waives any right (except as shall be required by
applicable statute and cannot be waived) to require the Administrative Agent,
any Lender or any Bank Product Provider to (i) proceed against the Borrower, any
other guarantor or any other party, (ii) proceed against or exhaust any security
held from the Borrower, any other guarantor or any other party, or (iii) pursue
any other remedy in the Administrative Agent’s, any Lender’s or any Bank Product
Provider’s power whatsoever. Each of the Guarantors waives any defense based on
or arising out of any defense of the Borrower, any other guarantor or any other
party other than payment in full of the Credit Party Obligations (other than
contingent indemnification obligations), including, without limitation, any
defense based on or arising out of the disability of the Borrower, any other
guarantor or any other party, or the unenforceability of the Credit Party
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of the Borrower other than payment in full of the Credit Party
Obligations. The Administrative Agent may, at its election, foreclose on any
security held by the Administrative Agent or a Lender by one or more judicial or
nonjudicial sales, whether or not every aspect of any such sale is commercially
reasonable (to the extent such sale is permitted by applicable law), or exercise
any other right or remedy the Administrative Agent or any Lender may have
against the Borrower or any other party, or any security, without affecting or
impairing in any way the liability of any Guarantor hereunder except to the
extent the Credit Party Obligations have been paid in full and the Commitments
have been terminated. Each of the Guarantors waives any defense arising out of
any such election by the Administrative Agent or any of the Lenders, even though
such election operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of the Guarantors against the Borrower or
any other party or any security.

 

(b)     Each of the Guarantors waives all presentments, demands for performance,
protests and notices, including, without limitation, notices of nonperformance,
notice of protest, notices of dishonor, notices of acceptance of this Guaranty,
and notices of the existence, creation or incurring of new or additional Credit
Party Obligations. Each Guarantor assumes all responsibility for being and
keeping itself informed of the Borrower’s financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Credit Party
Obligations and the nature, scope and extent of the risks which such Guarantor
assumes and incurs hereunder, and agrees that neither the Administrative Agent
nor any Lender shall have any duty to advise such Guarantor of information known
to it regarding such circumstances or risks.

 

(c)     Each of the Guarantors hereby agrees it will not exercise any rights of
subrogation which it may at any time otherwise have as a result of this Guaranty
(whether contractual, under Section 509 of the U.S. Bankruptcy Code, or
otherwise) to the claims of the Lenders or any Bank Product Provider against the
Borrower or any other guarantor of the Credit Party Obligations of the Borrower
owing to the Lenders or such Bank Product Provider (collectively, the “Other
Parties”) and all contractual, statutory or common law rights of reimbursement,
contribution or indemnity from any Other Party which it may at any time
otherwise have as a result of this Guaranty until such time as the Credit Party
Obligations shall have been paid in full and the Commitments have been
terminated. Each of the Guarantors hereby further agrees not to exercise any
right to enforce any other remedy which the Administrative Agent, the Lenders or
any Bank Product Provider now have or may hereafter have against any Other
Party, any endorser or any other guarantor of all or any part of the Credit
Party Obligations of the Borrower and any benefit of, and any right to
participate in, any security or collateral given to or for the benefit of the
Lenders and/or the Bank Product Providers to secure payment of the Credit Party
Obligations of the Borrower until such time as the Credit Party Obligations
(other than contingent indemnification obligations) shall have been paid in full
and the Commitments have been terminated.

 

106

--------------------------------------------------------------------------------

 

 

Section 10.8     Limitation on Enforcement.

 

The Lenders and the Bank Product Providers agree that this Guaranty may be
enforced only by the action of the Administrative Agent acting upon the
instructions of the Required Lenders or such Bank Product Provider (only with
respect to obligations under the applicable Bank Product) and that no Lender or
Bank Product Provider shall have any right individually to seek to enforce or to
enforce this Guaranty, it being understood and agreed that such rights and
remedies may be exercised by the Administrative Agent for the benefit of the
Lenders under the terms of this Agreement and for the benefit of any Bank
Product Provider under any Bank Product. The Lenders and the Bank Product
Providers further agree that this Guaranty may not be enforced against any
director, officer, employee or stockholder of the Guarantors.

 

Section 10.9     Confirmation of Payment.

 

The Administrative Agent and the Lenders will, upon request after payment of the
Credit Party Obligations which are the subject of this Guaranty and termination
of the Commitments relating thereto, confirm to the Borrower, the Guarantors or
any other Person that such indebtedness and obligations have been paid and the
Commitments relating thereto terminated, subject to the provisions of Section
10.2.

 

Section 10.10     Agreements for Contribution.

 

(a)     To the extent that any Guarantor is required, by reason of its
obligations hereunder, to pay to the Lender an amount greater than the amount of
the value (as determined in accordance with applicable insolvency laws) actually
made available to or for the benefit of such Guarantor on account of any Credit
Document, such Guarantor shall have an enforceable right of contribution against
the remaining Guarantors, and the remaining Guarantors shall be jointly and
severally liable for repayment of the full amount of such excess payment.

 

(b)     To the extent that any Guarantor would, but for the operation of this
Section 10.10 and by reason of its Obligations hereunder or its obligations to
other Guarantors under this Section 10.10, be rendered insolvent for any purpose
under applicable insolvency laws, each of the Guarantors hereby agrees to
indemnify such Guarantor and commits to make a contribution to such Guarantor’s
capital in an amount at least equal to the amount necessary to prevent such
Guarantor from having been rendered insolvent by reason of the incurrence of any
such obligations.

 

(c)     To the extent that any Guarantor would, but for the operation of this
Section 10.10, be rendered insolvent under any applicable insolvency law by
reason of its incurring of obligations to any other Guarantor under the
foregoing Sections 10.10(a) and (b), such Guarantor shall, in turn, have rights
of contribution to the full extent provided in the foregoing Sections 10.10(a)
and (b) against the remaining Guarantors, such that all obligations of all the
Guarantors hereunder and under this Section 10.10 shall be allocated in a manner
such that no Guarantor shall be rendered insolvent for any purpose under
applicable insolvency law by reason of its incurrence of such obligations.

 

Section 10.11     Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Guaranty in respect of a
Swap Obligation (provided, however, that each Qualified ECP Guarantor shall only
be liable under this Section 10.11 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
10.11 or otherwise under this Guaranty voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
Except as otherwise provided herein, the obligations of each Qualified ECP
Guarantor under this Section 10.11 shall remain in full force and effect until
the termination of all Swap Obligations. Each Qualified ECP Guarantor intends
that this Section 10.11 constitute, and this Section 10.11 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Credit Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

 

107

 

 